Exhibit 10.1

SUBLEASE

THIS SUBLEASE is dated for references purposes only as of July 6, 2006, and is
entered by and between OPENWAVE SYSTEMS INC., a Delaware corporation
(“Sublessor”), and PDL BIOPHARMA, INC., a Delaware corporation (“Sublessee”).
Sublessor and Sublessee hereby agree as follows:

1. Recitals: This Sublease is made with reference to the fact that Pacific
Shores Development, LLC, predecessor-in-interest to Pacific Shores Investors,
LLC, a Delaware limited liability company (“Master Lessor”), as Lessor, and
Sublessor, under its previous name of Phone.Com, Inc., as Lessee, are parties to
that certain Triple Net Building Lease, dated as of February 4, 2000 (“Master
Lease”), with respect to certain premises (the “Premises”) comprising that
certain building commonly known as Building 9, Pacific Shores Center, with an
address at 1400 Seaport Boulevard, Redwood City, California 94063 (“Building”).
The Building is located within Pacific Shores Center, Redwood City, California
(“Project”). A copy of the Master Lease is attached hereto as Exhibit A.

2. Premises and Common Areas:

A. Premises. Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, the entire Premises (“Subleased Premises”). The
Subleased Premises, the Building and the Project are more particularly described
in the Master Lease.

B. Common Areas. During the Term, Sublessee shall have the non-exclusive right
to use the Common Area described in, and pursuant to, the provisions of
Section 2.02 of the Master Lease. Sublessee shall use the Common Area in
accordance with such reasonable rules and regulations as are established by
Master Lessor. Said use of the Common Area (including without limitation
amenities/athletic facility/baseball and soccer fields) shall be provided at no
additional cost or charge to Sublessee and its employees for user fees or
otherwise, except as expressly provided in the Master Lease for reimbursement of
repair, replacement and maintenance costs and such other costs charged by Master
Lessor with respect thereto as part of Master Lease Additional Rent (as defined
in Section 4.B. below), and except for any governmental or public authority
charges, fees or impositions of any nature imposed against the Sublease or the
Sublessee’s use of the Common Areas during the Term.

3. Term:

A. Term. Subject to (i) Sublessor’s having obtained Master Lessor’s Consent to
this Sublease as described in Paragraph 25 below, and (ii) execution and
delivery of the Future Lease by Sublessee and Master Lessor as described in
Paragraph 3.B below, the term of this Sublease (“Term”) shall be for that period
commencing on the earlier of (a) January 1, 2007, and (b) the date that is
ninety (90) days after Sublessee’s completion of the Sublessee Improvements (as
defined in Section 14.B. below) (“Commencement Date”), and ending on April 29,
2013 (“Expiration Date”), unless this Sublease is sooner terminated pursuant to
its terms, or the Master Lease is sooner terminated pursuant to its terms.
Sublessor shall deliver the Subleased Premises to Sublessee in the condition
required by this Sublease on November 1, 2006 (“Premises Delivery Date”). If
Sublessor is unable to deliver possession of the Subleased Premises to Sublessee
by the Premises Delivery Date for any reason whatsoever, Sublessor shall not be
subject to any liability therefor, nor shall such failure affect the validity of
this Sublease or the obligations of Sublessee hereunder, or extend the

 

-1-



--------------------------------------------------------------------------------

Expiration Date, but in such case Sublessee shall not be obligated to perform
any obligation of Sublessee hereunder with respect to the Premises until
Sublessor delivers possession of the Subleased Premises to Sublessee in the
required condition, and the Commencement Date shall be extended for a reasonable
period of time to the extent that Sublessor’s delay causes any delay in
completion of the Sublessee Improvements. Sublessor and Sublessee promptly shall
execute a Commencement Date memorandum establishing the Commencement and
Expiration Dates promptly after the Commencement Date has been determined.
Sublessee’s failure to execute the Commencement Date memorandum shall not affect
the validity of this Sublease or the dates set forth therein.

Notwithstanding the foregoing, in the event that Sublessor fails, as a result of
occurrences other than a Sublessee default hereunder or Force Majeure Delay (as
defined in Section 17.21 of the Master Lease), to deliver to Sublessee the
Master Lessor’s Consent, the provisions of Paragraph 25 below shall control.
Also notwithstanding the foregoing, in the event that (i) Sublessee and Master
Lessor fail to execute and deliver the Future Lease within fifteen (15) days
after the date of full execution of this Sublease (the “Execution Date”) by
Sublessor and Sublessee (“Future Lease Outside Termination Date”), and/or
(ii) Sublessor fails, as a result of occurrences other than a Sublessee default
hereunder or Force Majeure Delay (as defined in Section 17.21 of the Master
Lease), to deliver to Sublessee the Subleased Premises on or before the date
that is thirty (30) days after the Premises Delivery Date (the “Premises
Delivery Outside Termination Date”), then Sublessee and Sublessor shall have the
right, but not the obligation, to terminate this Sublease. Such termination
shall be accomplished by providing written notice thereof to the other party
within ten (10) days after the Future Lease Outside Termination Date or the
Premises Delivery Outside Termination Date, as applicable, in which case this
Sublease shall terminate on the day following the last day of the applicable ten
(10)- day notice period (unless Sublessee and Master Lessor execute and deliver
the Future Lease, and/or Sublessor delivers the Subleased Premises to Sublessee,
as applicable, during such ten (10)- day period, in which case this Sublease
shall remain in full force and effect), neither party shall have any further
rights or obligations hereunder, and Sublessor shall return to Sublessee all
sums (including the Letter of Credit [as defined below], if any) paid by
Sublessee to Sublessor in connection with Sublessee’s execution hereof. The
return of all sums paid by Sublessee to Sublessor shall be Sublessee’s sole and
exclusive remedy in the event of a termination pursuant to this Paragraph.
However, Sublessor agrees to use commercially reasonable diligent, good faith
efforts to deliver the Subleased Premises to Sublessee on the Premises Delivery
Date, and Sublessee agrees to use commercially reasonable diligent good faith
efforts to obtain the execution and delivery by Sublessee and Master Lessor of
the Future Lease as soon as possible.

B. No Option to Extend; Future Lease. The parties acknowledge that Sublessee has
no option to extend the Term of this Sublease. However, concurrently with the
execution of this Sublease, Sublessee and Master Lessor have executed and
delivered, or plan to execute and deliver, a lease agreement whereby Sublessee
shall continue in occupancy of the Subleased Premises following the Expiration
Date as a direct tenant for the Subleased Premises (the “Future Lease”).
Sublessee shall attempt in good faith to obtain the execution and delivery of
the Future Lease by Sublessee and Master Lessor as soon as possible, but not
later than fifteen (15) days after the Execution Date. No costs or expenses
associated with the execution and delivery of the Future Lease shall be borne by
Sublessor. If the execution and delivery of the Future Lease by Sublessee and
Master Lessor is not obtained within fifteen (15) days after the Execution Date,
the provisions of Section 3.A. above shall control.

C. Early Entry. For the period commencing on the Premises Delivery Date and
continuing until the Commencement Date (“Early Entry Period”), Sublessee shall
have the right to enter the Subleased Premises for purposes of constructing the
Sublessee Improvements and installing its trade fixtures, furniture, equipment,
cabling and wiring. Such early entry shall be subject to all of the terms and
conditions of this Sublease (including, without limitation, obligations relating
to Sublessee’s insurance) except for the

 

-2-



--------------------------------------------------------------------------------

obligation to pay Rent; provided, however that during the period of Sublessee’s
construction work in the Subleased Premises, Sublessee shall be obligated to pay
all utilities costs for the Subleased Premises. Notwithstanding anything to the
contrary contained in this Sublease, Sublessee shall not have the right to
commence demolition in preparation for or construction of the Sublessee
Improvements during the Early Entry Period in any portion of the Subleased
Premises unless and until both Sublessor and Master Lessor have approved
Sublessee’s plans for the Sublessee Improvements pursuant to the provisions of
Section 14.B. below. Further, prior to the Premises Delivery Date, Sublessee
shall have no right of possession or occupancy of the Subleased Premises, and
Sublessor reserves the right to make any use of the Subleased Premises that is
not inconsistent with Sublessor’s obligation to deliver the Subleased Premises
to Sublessee as of the Premises Delivery Date.

4. Rent:

A. Monthly Base Rent. Commencing on the Commencement Date and continuing
throughout the Term, Sublessee shall pay to Sublessor monthly base rent
(“Monthly Base Rent”) for the Subleased Premises in equal monthly installments
as set forth below:

 

Months   Base Rent 1 - 24   $ 223,581.85 per month 25 – Expiration Date   $
268,864.25 per month

As used herein, “month” shall mean a period beginning on the first (1st) day of
a calendar month and ending on the last day of that month. Monthly Base Rent
shall be paid on or before the first (1st) day of each month. Rent (as defined
below) for any period during the Term hereof which is for less than one month of
the Term shall be a prorata portion of the monthly installment based on the
number of days in such month. Rent shall be payable without notice or demand and
without any deduction, offset or abatement, in lawful money of the United States
of America. Rent shall be paid directly to Sublessor at Openwave Systems Inc.,
2100 Seaport Boulevard, Redwood City, California 94063, Attn: Real Estate
Department, or such other address as may be designated in writing by Sublessor.

This Sublease is an “Absolute Triple Net” Sublease. Except as expressly provided
in this Sublease (i) Sublessor shall receive the Monthly Base Rent free and
clear of any and all expenses, costs, impositions, taxes, assessments, liens or
charges of any nature whatsoever payable by Sublessee pursuant to this Sublease,
and (ii) Sublessee shall not be entitled to any abatement of or reduction in
Rent payable under this Sublease.

B. Additional Rent. In addition to Monthly Base Rent, commencing on the
Commencement Date and continuing each month thereafter throughout the remainder
of the Term, Sublessee shall pay to Sublessor as additional rent under this
Sublease (“Sublease Additional Rent”), at the time that Sublessee pays Monthly
Base Rent or, if so notified by Sublessor in writing, within twenty (20) days
after receipt of Sublessor’s invoice therefor, one hundred percent
(100%) (“Sublessee’s Share”) of all “Additional Rent” (as defined in
Section 4.05(a) of the Master Lease, and hereinafter referred to as “Master
Lease Additional Rent”) with respect to the Subleased Premises during the Term,
including, without limitation, all taxes, assessments, fees and other
impositions payable in accordance with the provisions of Article XI of the
Master Lease, insurance in accordance with the provisions of Article VII of the
Master Lease, operating charges and Common Area facility use privilege charges
with respect to the amenities/athletic facility (in lieu of any separate use
charge to employees who use said facility, the baseball and soccer fields), as
well as maintenance, repair and replacement costs and expenses, utility charges
and other costs and charges allocable to the Common Area and the Common Area
facilities and the Outside Areas of the Subleased Premises, all in

 

-3-



--------------------------------------------------------------------------------

accordance with the provisions of Article VI of the Master Lease, and any other
charges, costs and expenses (including appropriate reserves therefor) which are
contemplated or may arise under any provision of the Master Lease during the
Term, plus the Management Fee described in Section 4.05 (a) of the Master Lease,
payable by Sublessor under the Master Lease during the Term.

Pursuant to Section 4.05(b) of the Master Lease, Master Lessor is required to
provide a “Lessor’s Statement” of the actual expenses for the Premises as
compared to the estimated payments made throughout the applicable calendar
period. Following Sublessor’s receipt of such Lessor’s Statement from Master
Lessor, Sublessor shall promptly forward a copy to Sublessee, and there shall be
an adjustment between Sublessor and Sublessee for any over- or under- payment of
such Master Lease Additional Rent items for the preceding calendar period, with
payment to Sublessor or credit to Sublessee against the next installment of
Sublease Additional Rent (or refund following the expiration of the Sublease
Term), as the case may require, within thirty (30) days after Sublessor’s
delivery of such reconciliation to Sublessee. Attached hereto as Exhibit E is a
true and correct copy of the most recent reconciliation for the Subleased
Premises received by Sublessor from Master Lessor.

Pursuant to Section 4.07 of the Master Lease, Sublessor has a right to review
supporting data for any Lessor’s Statement. If, within ten (10) days after
receipt of the Lessor’s Statement from Sublessor, Sublessee notifies Sublessor
that Sublessee desires to review the supporting data and identifies for
Sublessor those items it wishes to challenge, Sublessor shall forward to Master
Lessor Sublessee’s statement prior to the end of the thirty (30)- day period
identified in Section 4.07(1), and Sublessee may exercise the rights set forth
in Section 4.07 in strict accordance therewith. If Sublessee does not timely
meet the requirements of Section 4.07, or if Master Lessor does not comply with
the provisions of Section 4.07, Sublessor shall have no liability to Sublessee
with respect thereto other than the obligation set forth in Paragraph 24.A.(iv)
below, and Sublessee shall indemnify Sublessor for any liability Sublessor
incurs as a result of Sublessee’s failure to comply with the provisions of
Section 4.07 of the Master Lease.

Except as otherwise provided in this Sublease, Sublessee also shall be
responsible for payment of all other monetary obligations of Sublessor to Master
Lessor under the terms of the Master Lease, including, without limitation,
pursuant to Section 17.04, applicable to the Subleased Premises for the Term,
except to the extent such Master Lease Additional Rent is incurred as a result
of Sublessor’s default under the Master Lease or this Sublease. Sublessee also
shall pay Sublessee’s own telephone, telecommunications, internet and data
communications charges.

All monies required to be paid by Sublessee under this Sublease (except for
Monthly Base Rent, as defined in Paragraph 4.A.) shall be deemed Sublease
Additional Rent, and Sublessor shall have all rights and remedies for the
non-payment of same as it would have for non-payment of Monthly Base Rent.
Monthly Base Rent and Sublease Additional Rent hereinafter collectively shall be
referred to as “Rent.”

Notwithstanding anything to the contrary contained in this Sublease, if
Sublessee elects to occupy the Subleased Premises for purposes of conducting
business thereon prior to the Commencement Date, from and after such date
Sublessee shall pay to Sublessor the Master Lease Additional Rent applicable to
the Subleased Premises.

C. Payment of First Month’s Rent. Upon execution of this Sublease by Sublessee,
Sublessee shall pay to Sublessor the sum of $223,581.85, which sum shall
constitute Monthly Base Rent for the first month of the Term.

 

-4-



--------------------------------------------------------------------------------

5. Security Deposit: Subject to the provisions of Paragraph 34 below, upon the
execution of this Sublease by Sublessee, Sublessee shall deposit with Sublessor,
in cash, the sum of $268,864.25 as security for the performance by Sublessee of
the terms and conditions of this Sublease (“Security Deposit”). If Sublessee
fails to pay Rent or other charges due hereunder or otherwise defaults with
respect to any provision of this Sublease, then Sublessor may, but shall not be
required to, draw upon, use, apply or retain all or any portion of the Security
Deposit for the payment of any Rent or other charge in default, for the payment
of any other sum which Sublessor has become obligated to pay by reason of
Sublessee’s default, or to compensate Sublessor for any loss or damage which
Sublessor has suffered thereby. The Security Deposit is not an advance payment
of Rent or a measure or limit of Sublessor’s damages upon Sublessee’s default
under this Sublease, and Sublessor shall not be required to keep the Security
Deposit separate from Sublessor’s general funds or to pay interest thereon.
Sublessor shall not be deemed a trustee of the Security Deposit. Sublessee
hereby waives any restriction on the use or application of the Security Deposit
by Sublessor as may be set in any applicable law, including, without limitation,
Section 1950.7 of the California Civil Code, as it may be amended. The use,
application or retention of the Security Deposit, or any portion thereof, by
Sublessor shall not prevent Sublessor from exercising any other right or remedy
provided by this Sublease or at law or in equity, it being intended that
Sublessor shall not first be required to proceed against the Security Deposit,
and the Security Deposit shall not operate as a limitation on any recovery to
which Sublessor otherwise may be entitled. If Sublessor so uses or applies all
or any portion of the Security Deposit, then Sublessee shall, within five
(5) days after demand therefor, deposit cash with Sublessor in the amount
required to restore the Security Deposit to the full amount stated above.
Failure to make such deposit when due shall be a material default under this
Sublease, without any requirement for prior written notice thereof from
Sublessor. Within thirty (30) days after the later of the expiration or earlier
termination date of this Sublease, if Sublessee is not then in default
hereunder, Sublessor shall return to Sublessee (without interest) so much of the
Security Deposit as has not been applied by Sublessor pursuant to this
Paragraph, or which is not otherwise required to cure Sublessee’s defaults.

6. Parking: During the Term, Sublessee shall have the right to use the parking
spaces for the Subleased Premises described in, and pursuant to, the provisions
of Section 2.03 of the Master Lease. Sublessee shall use the parking area in
accordance with such reasonable rules and regulations as are established by
Master Lessor. Said parking shall be provided at no additional cost or charge,
except as expressly provided in the Master Lease for reimbursement of repair,
replacement and maintenance costs and such other costs charged by Master Lessor
with respect thereto as part of Master Lease Additional Rent, and except for any
governmental or public authority charges, fees or impositions of any nature
imposed against the Sublease or the Sublessee’s use of the parking spaces during
the Term.

7. Condition of Premises: Sublessor represents and warrants for the benefit of
Sublessee, to the knowledge of Sublessor that, as of the Premises Delivery Date,
the following two representations and warranties shall be true and correct.
Whenever a representation or warranty is being made to Sublessor’s knowledge in
this Sublease, such qualification indicates that the warranty is being made to
the current actual knowledge of Thomas Masles, Sublessor’s Vice President,
Global Real Estate and Facilities, without any implied, imputed or constructive
knowledge and without any independent investigation having been made or any
implied duty to investigate.

A. Compliance with Laws. The Subleased Premises, including the tenant
improvements installed by Sublessor, are in compliance with all applicable laws,
regulations, building codes and ordinances (collectively, “Applicable Laws”),
including, without limitation, the Americans with Disabilities Act of 1990
(“ADA”). If at any time during the period commencing with the date of
Sublessee’s receipt of comments from the City of Redwood City (“City”) to
Sublessee’s plans for the Sublessee Improvements and continuing until the
earlier of (i) ninety (90) days thereafter and (ii) the date that Sublessee
commences demolition in

 

-5-



--------------------------------------------------------------------------------

preparation for and/or construction of the Sublessee Improvements, Sublessee
discovers that the foregoing sentence was not true as of the Premises Delivery
Date, Sublessee shall notify Sublessor of the need for correction or repair, and
Sublessor shall cause the correction or repair to be completed at no cost to
Sublessee. Notwithstanding anything to the contrary contained in the foregoing,
if the need for correction or repair was caused by the act or omission of
Sublessee, its agents, employees or contractors on the Subleased Premises,
Sublessee, and not Sublessor, shall be responsible for the correction or repair.

B. No Defects. The Subleased Premises (including without limitation the window
systems, roof, roof membrane and structural elements), tenant improvements
installed by Sublessor, and all systems located within or serving the Subleased
Premises (including without limitation the plumbing, lighting, gas, electrical,
HVAC distribution and fire safety (each individually referred to as a “Building
Systems)), are water-tight and in good working condition and repair. If at any
time during the ninety (90) day period immediately following Sublessee’s receipt
of comments from the City to Sublessee’s plans for the Sublessee Improvements
(the “Warranty Period”), Sublessee discovers that the roof membrane, roof
structure, window systems or the electrical, gas, plumbing, lighting or HVAC
distribution systems serving the Subleased Premises are not in the condition
required by the foregoing sentence, Sublessee shall notify Sublessor of the need
for correction or repair, and Sublessor shall cause the correction or repair to
be completed at no cost to Sublessee; provided, however, if during the Warranty
Period Sublessee (i) commences demolition in preparation for and/or construction
that modifies a particular Building System, then the Warranty Period with regard
to that Building System shall cease as of the date that Sublessee commences such
demolition and/or construction, or (ii) makes a roof penetration at the Sublease
Premises, then the Warranty Period with regard to the roof and roof membrane
shall cease as of the date of such penetration. If during the first ninety
(90) days after Sublessee occupies the Subleased Premises for purposes of
conducting business Sublessee discovers that the generator, plumbing (or other)
fixtures or HVAC units are not in the condition required by this Paragraph,
Sublessee shall notify Sublessor of the need for correction or repair, and
Sublessor shall cause the correction or repair to be completed at no cost to
Sublessee. If Sublessor delivers to Sublessee the elevators and the maintenance
and certification documentation required with respect thereto, and prior to the
date that Sublessee commences demolition in preparation for and/or construction
of the Sublessee Improvements, Sublessee discovers that the elevators are not in
the condition required by this Paragraph, Sublessee shall notify Sublessor of
the need for correction or repair, and Sublessor shall cause the correction or
repair to be completed at no cost to Sublessee. Notwithstanding anything to the
contrary contained in the foregoing, if the need for correction or repair was
caused by the act or omission of Sublessee, its agents, employees or contractors
on the Subleased Premises, including, without limitation, modifications to or
penetration of the roof membrane, Sublessee, and not Sublessor, shall be
responsible for the correction or repair.

Other than as provided in Paragraphs 7.A and B above and Paragraph 35 below,
Sublessor shall deliver the Subleased Premises to Sublessee broom clean and with
all personal effects removed, but otherwise in its “as-is, with all faults”
condition, and Sublessor shall have no obligation whatsoever to make or pay the
cost of any alterations, improvements or repairs to the Subleased Premises,
including, without limitation, any improvement or repair required to comply with
any Applicable Laws. Sublessee shall not look to Sublessor for performance of
any repairs required to be performed by Master Lessor under the terms of the
Master Lease, provided, however, that any cost that might otherwise be “passed
through” to Sublessee pursuant to Section 6.01(b) or 6.02 of the Master Lease
with respect only to the matters warranted in Paragraphs 7.A. and 7.B. above as
a result of such repairs shall be borne by Sublessor rather than Sublessee,
except to the extent the need for repair was caused by the act of omission of
Sublessee, its agents, employees or contractors on the Subleased Premises.

 

-6-



--------------------------------------------------------------------------------

Other than as provided in Paragraphs 7.A and B above, from and after the
Premises Delivery Date, Sublessee shall, at Sublessee’s cost and expense, comply
promptly with all Applicable Laws relating to the Subleased Premises and
Sublessee’s use and occupancy of the same in effect during any part of the Term,
whether such requirements are presently foreseeable or not, and without regard
to the cost or expense of compliance.

8. Indemnification.

A. Indemnification of Master Lessor. Pursuant to this Sublease, for the benefit
of Master Lessor, Sublessee assumes all of Sublessor’s indemnification
obligations as “Lessee” under the Master Lease, including, without limitation,
Sections 7.07 and 17.22(d), arising from and after the Delivery Date or related
to the actions or omissions of Sublessee or its agents, employees, licensees,
invitees, contractors, vendors, guests, visitors, sublessees or assigns
(collectively, “Agents”), subject to and in accordance with the terms,
conditions, exceptions and defenses set forth in the Master Lease, and except
for any liability, damage or injury arising because of the negligence or willful
misconduct of Sublessor or its Agents.

B. Indemnification of Sublessor. Except to the extent caused by the active
negligence or willful misconduct of Sublessor or its Agents, Sublessee shall
indemnify and hold harmless Sublessor from any and all liability, claims, loss,
damages, causes of action (whether in tort or contract, law or equity, or
otherwise), expenses, charges, assessments, fines and penalties of any kind,
including, without limitation, reasonable attorney fees, expert witness fees and
costs, arising by reason of (i) the death or injury of any person, including any
person who is an employee, agent, invitee, licensee, permittee, visitor, guest
or contractor of Sublessee, or by reason of damage to or destruction of any
property, including property owned by Sublessee or any person who is an
employee, agent, invitee, licensee, permittee, visitor, guest or contractor of
Sublessee, caused or allegedly caused (1) while that person or property is in or
about the Subleased Premises; (2) by some condition of the Subleased Premises;
(3) by some act or omission by Sublessee or its Agents, or any person in,
adjacent, on, or about the Subleased Premises with the permission, consent or
sufferance of Sublessee; (4) by any matter connected to or arising out of
Sublessee’s occupation and use of the Subleased Premises (ii) the negligence or
willful misconduct of Sublessee or its Agents; or (iii) a breach of Sublessee’s
obligations, representations or warranties under this Sublease; or (iv) a breach
of Sublessee’s obligations under the Master Lease to the extent incorporated
herein pursuant to Paragraph 24. In addition, Sublessee shall indemnify and hold
Sublessor harmless from any liabilities, losses, claims, damages, penalties,
fines, attorney fees, expert fees, court costs, remediation costs, investigation
costs, or other expenses resulting from or arising out of the use, storage,
treatment, transportation, release, presence, generation or disposal of
Hazardous Materials (defined in Section 17.22 of the Master Lease) on, from or
about the Subleased Premises, and/or the subsurface or ground water, after the
Premises Delivery Date from an act or omission of Sublessee or any of
Sublessee’s Agents. If by reason of an act or omission of Sublessee or any of
its employees, agents, invitees, licensees, visitors, guests or contractors,
Sublessor is made a party defendant or a cross-defendant to any action involving
the Subleased Premises or this Sublease, Sublessee shall hold harmless and
indemnify Sublessor from all liability or claims of liability, including all
damages, attorney fees and costs of suit.

C. Indemnification of Sublessee. Sublessor shall indemnify and hold harmless
Sublessee from any liabilities, losses, claims, damages, penalties, fines,
attorney fees, expert fees, court costs, remediation costs, investigation costs,
or other expenses resulting from or arising out of the use, storage, treatment,
transportation, release, presence, generation or disposal of Hazardous Materials
on, from or about the Subleased Premises, and/or the subsurface or ground water,
prior to the Premises Delivery Date, from an act or omission of Sublessor or its
agents or employees. To the extent that Sublessor is indemnified by Master
Lessor pursuant to Section 17.22(d) of the Master Lease, Sublessee shall have no
liability with respect to such matters.

 

-7-



--------------------------------------------------------------------------------

D. Consequential Damages. Notwithstanding any other provision of this Sublease,
in no event shall Sublessor or Sublessee be liable to the other (i) for lost
profits or any special, indirect, incidental, punitive or consequential damages
arising from any cause (except, in the case of an indemnity obligation, to the
extent the indemnified party is obligated to pay such damages to Master Lessor
under the Master Lease as a result of a default by the indemnifying party under
this Sublease or the Master Lease), or (ii) for any damage which is or could be
covered by the insurance required to be carried under this Sublease.

E. Survival. The foregoing indemnifications and those contained in the Master
Lease incorporated by reference herein shall survive the expiration or earlier
termination of this Sublease.

9. Right to Cure Defaults:

A. Sublessee’s Defaults. If Sublessee fails to pay any sum of money due to
Sublessor within two (2) business days’ following written notice to Sublessee,
or fails to perform any other act on its part to be performed hereunder within
five (5) business days’ following written notice to Sublessee, then Sublessor
may, but shall not be obligated to, make such payment or perform such act. All
such sums paid, and all costs and expenses of performing any such act, shall be
deemed Sublease Additional Rent payable by Sublessee to Sublessor upon demand,
together with interest thereon at the Agreed Rate as described in Section 17.02
of the Master Lease, from the date of the expenditure until repaid.

B. Sublessee’s Authorization to Direct Sublease Payments. In addition to
Sublessee’s rights pursuant to Paragraph 41 below, Sublessee shall have the
right to pay all Rent owing by Sublessee to Sublessor under this Sublease for
those items which also are owed by Sublessor to Master Lessor under the Master
Lease directly to Master Lessor on the following terms and conditions:

(i) Either (i) Sublessee reasonably believes that Sublessor has failed to make
any payment required to be made by Sublessor to Master Lessor under the Master
Lease and Sublessor fails to provide adequate proof of payment within two
(2) business days after Sublessee’s written demand requesting such proof; or
(ii) Sublessee reasonably believes that Sublessor shall fail to make any payment
required to be made by Sublessor to Master Lessor under the Master Lease and
Sublessor fails to provide assurance of future performance in form reasonably
satisfactory to Sublessee within two (2) business days after Sublessee’s written
demand requesting such assurance; or (iii) Sublessee has received a Master
Lessor Base Rent Demand as defined in Section 41.A.(2) below.

(ii) Sublessee shall not prepay any amounts owing by Sublessee without the
consent of Sublessor.

(iii) Sublessee shall provide to Sublessor concurrently with any payment to
Master Lessor reasonable evidence of such payment.

(iv) Notwithstanding section (i) above, if Sublessor notifies Sublessee that it
disputes any amount demanded by Master Lessor, Sublessee shall not make any such
payment to Master Lessor unless Master Lessor has provided a three-day notice to
pay such amount or forfeit the Master Lease or Master Lessor has provided a
Master Lessor Base Rent Demand.

 

-8-



--------------------------------------------------------------------------------

Any sums paid directly by Sublessee to Master Lessor in accordance with this
Paragraph 9 (rather than pursuant to the provisions of Paragraph 41 below) shall
be credited toward the amounts payable by Sublessee to Sublessor under this
Sublease, and Sublessee agrees that upon the credit by Sublessor of such amounts
against the amounts payable by Sublessee to Sublessor pursuant to this Sublease,
Sublessor shall be forever released from all obligations and liabilities under
this Sublease relating to Sublessor’s obligation to pay such particular amounts
due under the Master Lease.

10. Assignment and Subletting:

A. In General. Sublessee shall not voluntarily or by operation of law assign,
transfer, mortgage, sublet, license or otherwise transfer or encumber all or any
part of Sublessee’s interest in this Sublease or the Subleased Premises or any
part thereof (“Transfer”) without the prior written consent of Sublessor, which
shall not be unreasonably withheld or delayed, and of Master Lessor to any
proposed Transfer, and any such Transfer shall be made in accordance with the
provisions of Article 11 of the Master Lease or Paragraph 10.C. below. A consent
to one Transfer shall not be deemed to be a consent to any subsequent Transfer.
Any Transfer without the consents required by this Paragraph shall be void and
shall constitute a breach of this Sublease. Sublessor’s consent to any
assignment or subletting shall be ineffective unless set forth in writing, and
Sublessee shall not be relieved from any of its obligations under this Sublease,
unless the consent expressly so provides.

B. Excess Rent. In the event Sublessor shall consent to a Transfer, and after
any excess rent has been paid to Master Lessor pursuant to Section 11.04 of the
Master Lease, Sublessee shall pay to Sublessor with its regularly scheduled
Monthly Base Rent payments, fifty percent (50%) of all sums and the fair market
value of all consideration collected or received by Sublessee from a
sub-sublessee or assignee which are in excess of the Monthly Base Rent and
Sublease Additional Rent due and payable with respect to the subleased or
assigned Subleased Premises for the time period encompassed by the Transfer
term, after first deducting: (i) leasing commissions, and (ii) the unamortized
cost (based on a straight-line amortization over the entire Sublease Term) of
Sublessee Improvements paid for by Sublessee and allocable to such subleased or
assigned Subleased Premises (based on the rentable square footage of the space
assigned or sublet compared to the Subleased Premises).

C. Sublessee Affiliates. Sublessee may assign this Sublease, or sublet up to
forty percent (40%) of the Sublease Premises, without the need for Sublessor’s
consent (but with written notice to Sublessor prior to such transfer, unless
such notification is restricted by the regulations or requirements of the
Securities and Exchange Commission, in which event such notification shall be
made promptly following the date of such transfer), to any corporation, limited
liability company or partnership which controls, is controlled by, or is under
common control with Sublessee, or to any corporation, limited liability company
or partnership resulting from the merger or consolidation with Sublessee, or to
any person or entity which acquires all of Sublessee’s stock or all, or
substantially all of the assets of Sublessee as a going concern of the business
that is being conducted on the Sublease Premises (collectively, an “Affiliate”),
provided that said assignee or sublessee (i) in the event of an assignment of
this Sublease to an Affiliate only, has a net worth at least equal to the net
worth of Sublessee as of the date of this Sublease, and (ii) assumes, in full,
the obligations of Sublessee under this Sublease (or, in the case of a sublease,
the portion of the Sublease Premises subject to the sublease) and provided
further that the use to which the Sublease Premises will be put does not
materially change. Any such assignment shall not, in any way, affect or limit
the liability of Sublessee under the terms of this Sublease. The terms of
Paragraph 10.B. above shall not be applicable to any assignment or sublease
pursuant to this Paragraph. The foregoing shall not be deemed to relieve
Sublessee’s obligation to obtain Master Lessor’s consent to an assignment or
sublease to an Affiliate under the Master Lease, to the extent Master Lessor’s
consent is required.

 

-9-



--------------------------------------------------------------------------------

11. Use: Sublessee shall use the Subleased Premises only for office, research
and development and such ancillary uses which do not cause excessive wear of the
Subleased Premises or increase the potential liability of Sublessor, and, except
as otherwise expressly permitted in this Sublease, in accordance with the
provisions of Section 5.01 of the Master Lease. Notwithstanding the foregoing
sentence, at Sublessee’s option (written notice of which election shall be given
to Sublessor at least sixty (60) days prior to commencement of such use), and
subject to the terms of the Master Lessor’s Consent (which shall include Master
Lessor’s consent to the following), the Subleased Premises also may be used and
occupied for laboratory, biopharmaceutical research (including without
limitation, vivarium and animal colony facilities for rodents only, small scale
pilot fermentation and other pilot plant facilities) and other related legal
uses (collectively, “Lab Uses”). Sublessee shall use the Subleased Premises for
no uses other than those set forth in the foregoing two sentences without
Sublessor’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed so long as such use is lawful and does not conflict with
any other provision of this Sublease, and the prior written consent of Master
Lessor. Upon demand, Sublessee shall pay to Sublessor all taxes or charges
imposed by applicable governmental authorities against the Subleased Premises or
Sublessor, so long as such tax or assessment is directly related to Sublessor’s
interest in the Subleased Premises (including, without limitation, assessments
imposed as a consequence of the occurrence, storage, use or disposal of
Hazardous Materials [as defined in Section 17.22(a) of the Master Lease] by
Sublessee or Sublessee’s Agents in or about the Subleased Premises). Sublessee
shall not do or permit anything to be done in or about the Subleased Premises
which would (i) injure the Subleased Premises, or (ii) vibrate, shake, overload,
or impair the efficient operation of the Subleased Premises or the sprinkler
systems, heating ventilating or air conditioning equipment, or utilities systems
located therein. Sublessee shall not store any materials, supplies, finished or
unfinished products, or articles of any nature outside of the Subleased
Premises, except with the prior written consent of Master Lessor. Sublessee
shall comply with all reasonable rules and regulations promulgated from time to
time by Master Lessor.

12. Effect of Conveyance by Sublessor: As used in this Sublease, the term
“Sublessor” means the holder of the lessee’s interest under the Master Lease,
together with any of such lessee’s successors and assigns. In the event of any
transfer of said lessee’s interest, Sublessor shall not be relieved of any
covenants or obligations of the Sublessor hereunder. From and after the
effective date of the transfer, it shall be deemed and construed, without
further agreement between the parties, that the transferee has assumed and shall
be jointly and severally liable with the original lessee for the performance of
all of covenants and obligations to be performed by Sublessor hereunder.
However, if Sublessor shall transfer and deliver any security of Sublessee to
the transferee of said lessee’s interest in the Master Lease, and thereupon the
Sublessor shall be discharged from any further liability with respect thereto.
Notwithstanding anything to the contrary contained in this Paragraph, no
transfer of Sublessor’s interest in the Subleased Premises shall affect the
terms and conditions of this Sublease.

13. Acceptance: The parties acknowledge and agree that Sublessee is subleasing
the Subleased Premises on an “as is, with all faults” basis and Sublessor has
made no representations or warranties with respect to the condition of the
Subleased Premises except as set forth in Paragraph 7 above. Sublessee hereby
represents to Sublessor and Master Lessor that (i) Sublessee has fully inspected
the Subleased Premises and the physical condition thereof, including, without
limitation, accessibility and location of utilities and improvements, zoning and
earthquake preparedness, which in Sublessee’s judgment affect or influence
Sublessee’s use of the Subleased Premises and Sublessee’s willingness to enter
into this Sublease, (ii) Sublessee is relying on its inspection in subleasing
the Subleased Premises, and (iii) Sublessee has received no representations or
warranties from Sublessor, other than with respect to the condition of the
Premises (as set forth in Paragraph 7 above), or from Master Lessor on which
Sublessee has relied in entering into this Sublease.

 

-10-



--------------------------------------------------------------------------------

14. Improvements:

A. Alterations and Improvements. No alterations or improvements shall be made to
the Subleased Premises except in strict accordance with this Sublease and
Sections 6.03 and 6.04 of the Master Lease, and only with the prior written
consent of both Master Lessor and Sublessor, which consent of Sublessor shall
not be unreasonably withheld, conditioned or delayed; provided, however, that
for any “de minimis” alterations that do not require Master Lessor’s consent
under Section 6.03 of the Master Lease, Sublessee shall not be required to
obtain the consent of either Master Lessor or Sublessor.

B. Sublessee Improvements. Sublessee may, at its option and in strict accordance
with the provisions of the Master Lease, including, without limitation, Sections
6.03 and 6.04 thereof, and this Sublease, complete certain sublessee
improvements to prepare the Subleased Premises for Sublessee’s occupancy
thereof, consisting, conceptually, of the following: modifications to the
existing data center, demolition of certain network labs, possible modifications
to the existing executive suites and modifications to the shipping and receiving
area (the “Sublessee Improvements”). The Sublessee Improvements shall be
constructed at Sublessee’s sole cost and expense, without any contribution or
improvement allowance from Sublessor. Sublessee shall not make or permit anyone
to make any Sublessee Improvements without the prior written consent of
Sublessor, which shall not be unreasonably withheld, conditioned or delayed, and
of Master Lessor in accordance with the Master Lease. In connection with the
foregoing, Sublessee shall submit to Sublessor, for prior written approval by
Sublessor, which shall not be unreasonably withheld, conditioned or delayed, and
Master Lessor, any and all space plans, preliminary plans, design development
drawings and construction documents required by Master Lessor to be provided in
connection with the Sublessee Improvements. Any and all costs and expenses
associated with the acquisition of cabling, equipment, furniture, security
systems or other personal property for Sublessee or the Subleased Premises or
the installation or placement of any of the foregoing within the Subleased
Premises or with the project management for the performance of the Sublessee
Improvements (collectively, “Sublessee’s Personal Property and Services”), also
shall be paid for by and be the sole responsibility of Sublessee, except to the
extent included as part of the Personal Property described in Paragraph 35
below.

C. Removal of Improvements. Upon the expiration or earlier termination of this
Sublease, or at such later time if so permitted by the Future Lease, Sublessee,
at its sole cost and expense, shall be responsible for removing any and all
alterations or improvements (including, without limitation, the Sublessee
Improvements) installed in the Subleased Premises by Sublessee and restoring the
Subleased Premises to its condition immediately prior to the alteration or
improvement, but only if and to the extent required by Master Lessor. If this
Sublease is terminated as a result of a default, beyond applicable notice and
cure periods, by Sublessee under this Sublease or under the Master Lease (to the
extent incorporated herein), Sublessee shall be required to remove the
alterations or improvements (including, without limitation, the Sublessee
Improvements) and restore the Subleased Premises if and to the extent required
by Master Lessor.

 

-11-



--------------------------------------------------------------------------------

15. Insurance; Waiver of Subrogation and Release:

A. Insurance. All insurance policies required to be carried by “Lessee” under
Article VII of the Master Lease shall be maintained by Sublessee pursuant to the
terms of Article VII, commencing on the Premises Delivery Date and continuing
until the expiration or earlier termination of the Term. Such policies shall
name Sublessor and Master Lessor (and such lenders as are designated by
Sublessor or Master Lessor) as additional insureds. All policies shall be
written as primary policies with respect to the interests of Master Lessor and
Sublessor and such other additional insureds, and shall be primary to and not
contributory with any similar insurance carried by Master Lessor, which
insurance shall be considered excess insurance. All policies shall also contain
“cross liability” or “severability of interest” provisions and shall insure the
performance of the indemnity obligations set forth in this Sublease. Sublessee
shall provide Master Lessor and Sublessor with certificates of all policies,
including in each instance an endorsement providing that such insurance shall
not be cancelled or amended except after thirty (30) days prior written notice
to Master Lessor and Sublessor. Sublessor shall not be obligated to deliver the
Subleased Premises to Sublessee until Sublessee has provided to Sublessor the
certificates of insurance required by Section 7.05 of the Master Lease. The
limits of said insurance required by this Sublease as carried by Sublessee shall
not limit the liability of Sublessee nor relieve Sublessee of any obligation
hereunder.

B. Master Lessor’s Insurance. Sublessee shall pay, as Sublease Additional Rent,
any deductible for insurance carried by Master Lessor pursuant to, and subject
to the conditions stated in, Article VII of the Master Lease.

C. Mutual Waiver of Subrogation. Sublessor and Sublessee hereby release and
relieve the other, and waive their entire claim of recovery for loss or damage
to property arising out of or incident to fire, lightning, and the other perils
included in a standard “all risk” insurance policy of a type described in
Sections 7.01 and 7.02 of the Master Lease that is carried by the waiving party
(or that would have been if the waiving party had carried the insurance required
hereunder), when such property constitutes the Subleased Premises or the
Project, or is in, on or about the Subleased Premises, whether or not such loss
or damage is due to the negligence of Sublessor or Sublessee, or their
respective agents, employees, guests, licensees, invitees, or contractors.
Sublessee and Sublessor waive all rights of subrogation against each other on
behalf of, and shall obtain a waiver of all subrogation rights from, all
property and casualty insurers referenced above.

D. Releases. Except as expressly set forth in this Sublease, Sublessor shall not
be liable to Sublessee, nor shall Sublessee be entitled to terminate this
Sublease or to abate Rent, for any reason, including, without limitation:
(i) failure or interruption of any utility system or service; or (ii) failure of
Master Lessor to maintain the Subleased Premises as may be required under the
Master Lease, subject to Paragraph 16.C below. Sublessee hereby waives all
claims against Sublessor for damages to good, wares and merchandise and all
other personal property in, on or about the Subleased Premises and for injury or
death to persons in, on or about the Subleased Premises from any cause arising
at any time to the fullest extent permitted by law. Sublessor and Sublessee are
corporations or other business entities, and the obligations of Sublessor and
Sublessee shall not constitute the personal obligations of the officers,
directors, trustees, partners, joint venturers, members, owners, stockholders or
other principals or representatives of such corporation or business entity.

 

-12-



--------------------------------------------------------------------------------

16. Damage and Destruction; Condemnation.

A. Rights of Termination. To the that the Master Lease gives Sublessor any
rights following the occurrence of any damage, destruction or condemnation to
terminate the Master Lease, to obtain and utilize insurance or condemnation
proceeds to repair or restore the Sublease Premises, or any similar rights, such
rights shall be reserved to and exercisable solely by Sublessee, and not by
Sublessor; provided, however, that Sublessee shall be entitled to exercise such
rights only with the prior written consent of Sublessor, which consent shall not
be unreasonably withheld, conditioned or delayed.

B. Waiver of Statutory Rights. Except as expressly set forth herein, Sublessee
shall have no right to terminate this Sublease as a result of any casualty or
condemnation, and Sublessee hereby waives any provision of law that provides for
such right of termination.

C. Rent Abatement. Notwithstanding anything in this Sublease to the contrary, to
the extent that Rent is abated for Sublessor with respect to the Subleased
Premises pursuant to the terms of the Master Lease, Sublessee’s Rent obligations
with respect to the Subleased Premises also shall be abated.

17. Default and Remedies.

A. Default: Sublessee’s performance of each of its obligations under this
Sublease constitutes a condition as well as a covenant, and Sublessee’s right to
continue in possession of the Subleased Premises is conditioned upon such
performance. In addition, Sublessee shall be in material default of its
obligations under this Sublease if Sublessee commits, or is responsible for the
occurrence of, any of the events of default set forth in Section 12.01 of the
Master Lease.

B. Remedies: In the event of any default by Sublessee under this Sublease
(including, without limitation, a default pursuant to Section 12.01 of the
Master Lease), Sublessor shall have all remedies provided by applicable law and
in equity, including, without limitation, all rights pursuant to Article 12 of
the Master Lease. Sublessor may resort to its remedies cumulatively or in the
alternative.

18. Surrender:

A. In General. Unless otherwise provided pursuant to the Future Lease, on or
before the Expiration Date or earlier termination of this Sublease, Sublessee
shall remove all of its trade fixtures and all alterations and improvements,
including, without limitation the Sublessee Improvements if removal is required
by Master Lessor, and shall surrender the Subleased Premises to Sublessor in the
condition required by Section 17.09(a) of the Master Lease, free of Hazardous
Materials stored, used or disposed of by Sublessee. If the Subleased Premises
are not surrendered if and as required hereby, then Sublessee shall be liable to
Sublessor for all costs incurred by Sublessor in returning the Subleased
Premises to the required condition, plus interest thereon at the Agreed Rate.
Sublessee shall indemnify, defend, protect and hold harmless Sublessor and
Master Lessor against any and all claims, liabilities, judgments, causes of
action, damages, costs, and expenses (including attorneys’, consultants’ and
experts’ fees) resulting from Sublessee’s delay in surrendering the Subleased
Premises, including, without limitation, any claim made by any succeeding tenant
founded on or resulting from such failure to surrender. The indemnification set
forth in this Paragraph shall survive the expiration or earlier termination of
this Sublease. In no event shall Sublessee be required to remove any alterations
or improvements which were not installed by or on behalf of Sublessee.

 

-13-



--------------------------------------------------------------------------------

B. Change in Use of Subleased Premises. If Sublessee elects to use the Subleased
Premises for one or more of the Lab Uses, Sublessee shall comply with the
provisions of this Section 18.B.; provided, however, that if Sublessee continues
to occupy the Subleased Premises pursuant to the Future Lease following the
expiration or earlier termination of this Sublease, then the provisions of this
Section 18.B. shall not apply.

(i) Governmental Clearances. At the expiration or earlier termination of this
Sublease, Sublessee shall vacate, deliver up and surrender to Sublessor
possession of the Subleased Premises and all improvements thereon, subject to
the terms of this Sublease concerning Hazardous Materials brought upon, kept,
used, stored, handled, treated, generated in, or released or disposed of from
the Subleased Premises by Sublessee or any of Sublessee’s agents, employees or
contractors (collectively, “Sublessee HazMat Operations”), and released of all
clearances required by any governmental authorities with respect to Sublessee
HazMat Operations.

(ii) Closure Requirements. At least three (3) months prior to the surrender of
the Subleased Premises, Sublessee shall deliver to Sublessor a narrative
description of the actions proposed (or required by any governmental authority)
to be taken by Sublessee in order to surrender the Subleased Premises (including
any Alterations permitted by Master Lessor to remain in the Subleased Premises)
at the expiration or earlier termination of the Sublease Term, in accordance
with the requirements of any Environmental Laws or relevant governmental
authority or, in the absence thereof, the commercially reasonable requirements
of Master Lessor’s lender or any commercially reasonable requirements of
Sublessor’s environmental consultant (collectively, “HazMat Requirements”) with
respect to the Sublessee HazMat Operations and otherwise released for
unrestricted use and occupancy (the “Surrender Plan”). Such Surrender Plan shall
be accompanied by a current listing of (i) all Hazardous Materials licenses and
permits held by or on behalf of Sublessee or any of its agents, employees or
contractors (collectively, the “Sublessee Parties”) with respect to the
Subleased Premises, and (ii) all Hazardous Materials used, stored, handled,
treated, generated, released or disposed of from the Subleased Premises, and
shall be subject to the review and approval of Sublessor’s environmental
consultant. In connection with the review and approval of the Surrender Plan,
upon the request of Sublessor, Sublessee shall deliver to Sublessor or its
consultant such additional non-proprietary information concerning Sublessee
HazMat Operations as Sublessor shall request. On or before such surrender,
Sublessee shall deliver to Sublessor evidence that the approved Surrender Plan
shall have been satisfactorily completed and all HazMat Requirements have been
met, and Sublessor shall have the right, subject to reimbursement at Sublessee’s
expenses as set forth below, to cause Sublessor’s environmental consultant to
inspect the Subleased Premises and perform such additional procedures as may be
deemed reasonably necessary to confirm that the Subleased Premises are, as of
the effective date of such surrender or early termination of this Sublease, in
accordance with applicable HazMat Requirements. Sublessee shall reimburse
Sublessor, as Sublease Additional Rent, for the actual, out-of-pocket expense
incurred by Sublessor for Sublessor’s environmental consultant to review and
approve the Surrender Plan and to visit the Subleased Premises and verify
satisfactory completion of the same. Sublessor shall have the unrestricted right
to deliver such Surrender Plan and any report by Sublessor’s environmental
consultant with respect to the surrender of the Subleased Premises to third
parties. If Sublessee shall fail to prepare or submit a Surrender Plan approved
by Sublessor, or if Sublessee shall fail to complete the approved Surrender
Plan, or if such Surrender Plan, whether or not approved by Sublessor, shall
fail to adequately address any residual effect of Sublessee HazMat Operations
in, on or about the Subleased Premises in violation of HazMat Requirements,
Sublessor shall have the right to take such actions as Sublessor may deem
reasonable or appropriate to assure that the Subleased Premises and the Project
are surrendered free from any residual impact from Sublessee HazMat Operations,
the cost of which actions shall be reimbursed by Sublessee as Sublease
Additional Rent. Sublessee’s obligations pursuant to this Paragraph 18.B. shall
survive the expiration or earlier termination of this Sublease.

 

-14-



--------------------------------------------------------------------------------

19. Brokers: Sublessor and Sublessee each represent to the other that they have
dealt with no real estate brokers, finders, agents or salesmen in connection
with this transaction, except Cresa Partners, representing Sublessor, and
Cornish & Carey Commercial, Inc., representing Sublessee (“Brokers”). Each party
agrees to hold the other party harmless from and against all claims for
brokerage commissions, finder’s fees, or other compensation made by any other
agent, broker, salesman or finder as a consequence of said party’s actions or
dealings with such agent, broker, salesman, or finder. Sublessor shall be
responsible for payment of any brokerage commission due to the Brokers in
connection with this Sublease pursuant to the terms of a separate agreement
between Sublessor and Cresa Partners.

20. Notices:

A. Notice Requirements. Unless five (5) days’ prior written notice is given in
the manner set forth in this Paragraph, the addresses of Sublessor and Sublessee
for all purposes connected with this Sublease shall be the addresses set forth
below their respective signatures. All notices, demands, or communications in
connection with this Sublease shall be considered received when (i) personally
delivered, or (ii) if properly addressed and either sent by nationally
recognized overnight courier or deposited in the mail (registered or certified,
return receipt requested, and postage prepaid), on the date shown on the return
receipt or other documentation for acceptance or rejection. All notices given to
the Master Lessor under the Master Lease shall be considered received only when
delivered in accordance with Section 17.06 of the Master Lease and when sent to
Master Lessor at the following address: Pacific Shores Investors, LLC, c/o Jay
Paul Company, 350 California Street, Suite 1905, San Francisco, California
94111.

B. Notices from or to Master Lessor. Each party shall provide to the other party
a copy of any notice or demand received from or delivered to Master Lessor
within three (3) business days of receiving or delivering such notice or demand,
where such notice or demand materially relates to or affects the rights and/or
obligations of the parties under this Sublease.

21. Severability: If any term of this Sublease is held to be invalid or
unenforceable by any court of competent jurisdiction, then the remainder of this
Sublease shall remain in full force and effect to the fullest extent possible
under the law, and shall not be affected or impaired.

22. Amendment: This Sublease may not be amended except by the written agreement
of all parties hereto.

23. Attorneys’ Fees: If either Sublessor or Sublessee shall bring any action or
legal proceeding to enforce, protect or establish any term or covenant of this
Sublease, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, consultants’ costs, court costs and experts’ fees as may be
fixed by the court. “Prevailing party” as used in this Sublease includes a party
who dismisses an action for recovery hereunder in exchange for sums allegedly
due, performance of covenants allegedly breached or consideration substantially
equal to the relief sought in the action.

24. Other Sublease Terms:

A. Incorporation By Reference. Except as otherwise provided in or contradicted
by this Sublease, the terms and conditions of this Sublease shall include the
specific Sections of the Master Lease listed in Paragraph 24.B, which are
incorporated into this Sublease as if fully set forth, except that: (i) each
reference in such incorporated Sections to “Lease” shall be deemed a reference
to “Sublease”; (ii) each reference to the “Premises” shall be deemed a reference
to the “Subleased Premises”; (iii) each reference to

 

-15-



--------------------------------------------------------------------------------

“Lessor” and “Lessee” shall be deemed a reference to “Sublessor” and
“Sublessee”, respectively, except as expressly set forth herein; (iv) with
respect to work, services, repairs, restoration, provision of insurance or the
performance of any other obligation of Master Lessor under the Master Lease, the
sole obligation of Sublessor shall be to request the same in writing from Master
Lessor as and when requested to do so by Sublessee, and to use Sublessor’s
commercially reasonable good faith efforts (without requiring Sublessor to spend
more than a nominal sum and otherwise at Sublessee’s sole cost and expense) to
obtain the Master Lessor’s performance; (v) with respect to any obligation of
Sublessee to be performed under this Sublease, wherever the Master Lease grants
to Sublessor a specified number of days to perform its obligations under the
Lease, Sublessee shall have two (2) fewer days to perform the obligation,
including, without limitation, curing any defaults (provided, however, that if
any cure period provides for three (3) days or fewer to perform, Sublessee shall
have two (2) business days to perform); (vi) Sublessor shall have no liability
to Sublessee with respect to (a) representations and warranties made by Master
Lessor under the Master Lease, (b) any indemnification obligations of Master
Lessor under the Master Lease, or other obligations or liabilities of Master
Lessor under the Master Lease with respect to compliance with laws, condition of
the Premises or Hazardous Materials, and (c) obligations under the Master Lease
to repair, maintain, restore, or insure all or any portion of the Premises,
regardless of whether the incorporation of one or more provisions of the Master
Lease might otherwise operate to make Sublessor liable therefor; and (vii) with
respect to any approval required to be obtained from the “Lessor” under the
Master Lease, such consent must be obtained from both the Master Lessor and the
Sublessor, but Sublessor’s consent shall not be unreasonably withheld,
conditioned or delayed (except that the approval of Sublessor shall be
conditioned upon receipt of the Master Lessor’s consent). Notwithstanding the
foregoing, references to “Lessor” in the following provisions of the Master
Lease shall mean Master Lessor, not Sublessor: Section 2.02, the first sentence
of Section 5.06, Section 6.01(b), Section 6.02, the second, third, sixth and
seventh sentences of Section 6.03, Section 6.05, Section 7.01, Section 7.03,
Section 8.01, Article 13, Section 16.01, Section 17.13, Section 17.19, the last
sentence of Section 17.22(d) and Section 17.23.

B. Incorporated Provisions. The following paragraphs of the Master Lease are
hereby incorporated into this Sublease, except to the extent expressly
contradicted by the provisions of this Sublease: Section 2.02; Section 2.03;
Section 5.01; Section 5.02(c); Section 5.03, except for the first sentence;
Section 5.05, except as provided in Section 35(ii) of this Sublease;
Section 5.06, provided that Sublessee shall be bound by all rules and
regulations to the same extent that Sublessor is bound; Article 6; Sections 7.01
through 7.05; Article 8; Article 9; Article 10; Section 11.01, Section 11.03,
Section 11.05; Article 12; Article 13; Article 14 (excluding subsection
(ii) thereof), except that in exercising any right of entry, Sublessor shall
comply with Sublessee’s reasonable security measures and operating procedures
and shall minimize any disruption to Sublessee; Article 15; Article 16;
Section 17.01; Section 17.02; Section 17.03; Section 17.05, except that the
reference to exhibits therein shall mean and refer only to the exhibits to this
Sublease; Section 17.06; Section 17.07; Section 17.09(a), except that this
Section shall not apply if Sublessee continues in occupancy past the expiration
of the Term pursuant to the Future Lease; Section 17.10; Section 17.11;
Section 17.12, excluding the reference to Article 16; Section 17.13 (excluding
the last sentence); Section 17.16; Section 17.18; Section 17.19; Section 17.20;
Section 17.21; Section 17.22, except that in Section 17.22(c), Sublessor shall
not withhold approval of any Hazardous Materials use that is approved by Master
Lessor, and Sublessee shall not be required to remove Hazardous Materials at the
end of the Term if Sublessee continues in occupancy pursuant to the Future
Lease; Section 17.23; Section 17.26; and Exhibits A, I, J, K, L and M.

C. Assumption of Obligations: This Sublease is and at all times shall be subject
and subordinate to the Master Lease and the rights of Master Lessor thereunder,
provided, however, that in the event of a conflict between the provisions of
this Sublease and the provisions of the Master Lease, as between Sublessor and
Sublessee, the provisions of this Sublease shall control. Sublessee hereby
expressly assumes and agrees: (i) to comply with all provisions of the Master
Lease with respect to the Subleased Premises

 

-16-



--------------------------------------------------------------------------------

during the Term to the extent incorporated herein or as otherwise expressly
provided by this Sublease; (ii) to perform all the obligations on the part of
the “Lessee” to be performed under the terms of the Master Lease with respect to
the Subleased Premises during the Term to the extent incorporated herein or as
otherwise expressly provided by this Sublease; and (iii) not to act or omit to
act in any manner which would violate any provision of the Master Lease.

D. Performance by Sublessor. Sublessor shall not be required to furnish, supply
or install anything required of Master Lessor under any Article of the Master
Lease. Sublessor shall have no liability or responsibility whatsoever for Master
Lessor’s failure or refusal to perform under the Master Lease. Sublessor’s
obligation to use its commercially reasonable good faith efforts to cause Master
Lessor to observe and perform its obligations under the Master Lease shall not
be a guarantee by Sublessor of Master Lessor’s compliance with the provisions of
the Master Lease, and in no event shall Sublessor be required to initiate any
litigation proceedings or file suit against Master Lessor. Sublessor shall not
act or omit to act in any manner which would violate any provision of the Master
Lease or that would lead to the termination of the Master Lease by Master
Lessor.

25. Master Lessor’s Consent: This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon obtaining the written consent of the
Master Lessor to this Sublease upon such terms and conditions as are reasonably
acceptable to both Sublessor and Sublessee (the “Master Lessor’s Consent”). The
parties shall cooperate in good faith to obtain the Master Lessor’s Consent as
soon as possible, but not later than fifteen (15) days after the Execution Date.
Any and all costs and expenses associated with the Master Lessor’s Consent shall
be borne solely by Sublessor. If the Master Lessor’s Consent is not obtained
within fifteen (15) days after the Execution Date, then either Sublessor or
Sublessee may terminate this Sublease by giving the other party ten (10) days’
prior written notice, in which case this Sublease shall terminate on the day
following the last day of the ten (10)- day notice period (unless Master
Lessor’s Consent is obtained during such ten (10)- day period, in which case
this Sublease shall remain in full force and effect), neither party shall have
any further rights or obligations hereunder and Sublessor shall return to
Sublessee all sums (including the Letter of Credit, if applicable) paid by
Sublessee to Sublessor in connection with Sublessee’s execution hereof. The
return of all sums paid by Sublessee to Sublessor shall be Sublessee’s sole and
exclusive remedy in the event of a termination pursuant to this Paragraph,
including, without limitation, a termination resulting from Sublessor’s
reasonable determination that any term or condition proposed by Master Lessor to
be included in a consent is unacceptable.

26. Signage: Sublessee shall have the signage rights, and the obligations with
respect thereto, set forth in Section 17.15 of the Master Lease. Sublessor shall
be responsible for the removal of Sublessor’s existing signage prior to the
Delivery Date. Unless otherwise provided in the Future Lease, Sublessee shall be
responsible for the removal of Sublessee’s signage upon the expiration or
earlier termination of this Sublease, and for the cost to restore any damage
caused by such removal.

27. No Offer. Submission of this Sublease for examination or signature by
Sublessee does not constitute a reservation of, option for or option to
sublease, and such submission is not effective as a sublease or otherwise until
execution and delivery by both Sublessor and Sublessee, subject, however, to the
provisions of Paragraph 25 above.

29. (Intentionally omitted.)

30. Fitness Center. A fitness center exists within the Project and, to the
extent it is open and operating, is available for Sublessee’s use at no
additional cost on the terms and conditions provided herein. Sublessee’s use of
the fitness center shall be subject to all the rules and regulations of the
Master Lessor.

 

-17-



--------------------------------------------------------------------------------

Sublessor does not represent or warrant to Sublessee that Master Lessor will
continue to open and operate the fitness center for the tenants of the Project.
The continued availability of the fitness center shall not be a condition
precedent to this Sublease, and the failure of the fitness center to be
available to Sublessee shall have no effect upon this Sublease or the rent
payable by Sublessee to Sublessor under this Sublease. Except to the extent
caused by the active negligence or willful misconduct of Sublessor, its agents,
employees or contractors, Sublessor shall not be liable to Sublessee, or its
employees, agents, contractors, sublessees, assignees or invitees, and
Sublessee, as a material part of the consideration to be rendered to Sublessor
under this Sublease, waives all such claims against Sublessor, for any damage to
personal property or injury to persons in or about the fitness center and/or the
Project from any cause whatsoever arising at any time, including, but not
limited to, any damage or injury to any Sublessee employee, agent, contractor,
sublessee, assignee or invitee using the fitness center or Project. Except to
the extent caused by the active negligence or willful misconduct of Sublessor
(or Master Lessor), its agents, employees or contractors, Sublessee shall
indemnify, protect, defend with counsel reasonably acceptable to Sublessor (or
Master Lessor) and hold harmless Sublessor) or Master Lessor) from and against
any and all claims, liabilities, judgments, causes of action, damages, costs and
expenses (including reasonable attorneys’, consultants’ and experts’ fees),
caused by or arising in connection with the use of the fitness center by
Sublessee, its agents, employees, contractors, sublessee, assignees or invitees,
including, without limitation, any claims asserted or caused by Sublessee’s
employees. The foregoing release and indemnity shall survive the expiration or
earlier termination of this Sublease.

31. Holding Over. Unless Sublessee continues to occupy the Sublease Premises
pursuant to the Future Lease, if Sublessee holds over in the Subleased Premises
after the expiration or sooner termination of the Term of this Sublease,
Sublessee shall be deemed a month-to-month subtenant and the Monthly Base Rent
during the holdover period shall be 200% of the monthly base rent payable by
Sublessor to Master Lessor during the last month of the term of the Master
Lease. Nothing in this Paragraph shall be deemed to permit Sublessee to hold
over beyond the expiration or earlier termination of the Term of this Sublease
(unless Sublessee continues to occupy the Subleased Premises pursuant to the
Master Lease), and Sublessee shall indemnify, defend, protect and hold harmless
Sublessor or Master Lessor from and against any and all claims, liabilities,
judgments, causes of action, damages, costs and expenses (including reasonable
attorneys’, consultants’ and experts’ fees) resulting from the failure of
Sublessee to surrender the Subleased Premises in the condition required by this
Sublease upon the expiration or sooner termination of the Term of this Sublease.
The foregoing indemnification shall survive the expiration or earlier
termination of this Sublease.

32. Sublessor’s Estoppel. Sublessor represents and warrants that to Sublessor’s
knowledge, as of the date of this Sublease, (i) the Master Lease is in full
force and effect; (ii) neither Sublessor nor Master Lessor is in material breach
of the Master Lease; and (iii) the Master Lease has not been modified, altered,
amended or otherwise changed as between Master Lessor and Sublessor, except as
provided in that certain Settlement Agreement between Sublessor’s and
Sublessee’s respective predecessors-in-interest dated November 15, 2001.

33. Access. Sublessee shall have access to the Subleased Premises twenty-four
(24) hours per day, seven (7) days per week, subject to Master Lessor’s
reasonable security measures.

34. Letter of Credit:

A. Terms of Letter of Credit. In lieu of the cash Security Deposit required by
Paragraph 5 above, as additional consideration for value received and a further
incentive to maintain Sublessor’s willingness to enter this Sublease, and as
additional collateral so as to compensate Sublessor for future damages it may
suffer by reason of Sublessee’s defaults hereunder, Sublessee shall deliver to
Sublessor, not

 

-18-



--------------------------------------------------------------------------------

later than five (5) days after the date of Sublessee’s execution of this
Sublease, an unconditional, clean, irrevocable letter of credit in the amount of
$268,864.25 (“LC Amount”), which letter of credit shall be issued by a
money-center bank (a bank which accepts deposits, maintains accounts, has a
local Silicon Valley office which will negotiate a letter of credit and whose
deposits are insured by the FDIC) reasonably acceptable to Sublessor, shall be
for a term continuing through the last day of the forty-five (45) - day period
following the Expiration Date (or shall contain an “evergreen” provision which
provides that it automatically is renewed on an annual basis unless the issuer
delivers forty-five (45) days’ prior written notice to Sublessor and Sublessee),
shall permit partial draws, shall provide that draws thereunder will be honored
upon receipt by issuer of the letter of credit and a written statement signed by
Sublessor or its authorized agent stating that Sublessor is entitled to draw
down on the letter of credit, shall be freely transferable and shall be in a
form and content reasonably acceptable to Sublessor. Such letter of credit,
together with any other renewal or replacement letters of credit delivered or to
be delivered by Sublessee hereunder shall be referred to collectively herein as
the “LC”. The LC shall provide for forty-five (45) days’ prior written notice to
Sublessor of cancellation or material change thereof, and shall further provide
that, in the event of any non-extension of the LC, Sublessor shall be entitled
to present its written demand for payment of the entire face amount of the LC,
and the proceeds therefrom so obtained shall be held as provided below.
Sublessee shall pay all expenses, points and/or fees incurred by Sublessee in
obtaining the LC. Additionally, upon a proposed sale or other transfer of any
interest in the Premises, this Sublease or Sublessor (including consolidations,
mergers or other entity changes), Sublessee, at its sole cost and expense and
upon ten (10) business days’ notice, shall, concurrent with Sublessor’s delivery
to Sublessee of the then outstanding LC, deliver to any such transferee,
successor or assign a replacement LC on identical terms (except for the stated
beneficiary) from the same issuer or another bank acceptable to Sublessor, in
Sublessor’s reasonable discretion, naming the new sublessor as the beneficiary
thereof. The LC shall not be mortgaged, assigned or encumbered in any manner
whatsoever by Sublessee without Sublessor’s prior written consent, which may be
withheld in Sublessor’s sole discretion.

B. Application of LC. The LC shall be held by Sublessor without liability for
interest and as security for performance by Sublessee of its obligations under
this Sublease. The LC, and any proceeds therefrom, is not an advance payment of
Rent or a measure or limit of Sublessor’s damages upon Sublessee’s default under
this Sublease, and Sublessor shall not be required to keep any proceeds from the
LC separate from Sublessor’s general funds or to pay interest thereon. If
Sublessee defaults (following any applicable grace periods, it being understood
that no notice of a default by Sublessee hereunder need be given by Sublessor to
Sublessee if Sublessee is the subject of a bankruptcy proceeding) with respect
to any provision of this Sublease, including, but not limited to, provisions
relating to the payment of Rent, Sublessor may, but shall not be required to,
draw down upon all or any portion of the LC for payment of any Rent or other sum
in default, and/or for the payment of any amount that Sublessor may spend or may
become obligated to spend by reason of Sublessee’s default or to compensate
Sublessor for any loss or damage which Sublessor has suffered thereby. The use,
application or retention of the LC, or any proceeds therefrom, by Sublessor
shall not prevent Sublessor from exercising any other right or remedy provided
by this Sublease or by law or in equity, it being intended that Sublessor shall
not first be required to proceed against the LC, and the LC and any proceeds
therefrom shall not operate as a limitation on any recovery to which Sublessor
otherwise may be entitled. Sublessee hereby waives any restriction on the use or
application of the Security Deposit by Sublessor as set forth in California
Civil Code Section 1950.7 or any successor statute. If all or any portion of the
LC is drawn upon, Sublessee, within five (5) days after written notice from the
issuer or Sublessor of the amount so applied, shall reinstate the LC to the LC
Amount required under this Sublease by providing either cash (so that the full
amount of cash and LC proceeds held by Sublessor equals the LC Amount) or a
replacement LC upon the identical terms and conditions set forth in this
Paragraph, and if all or any portion of the LC again is used or applied,
Sublessee shall, within five (5) days after written demand therefor, again
reinstate the LC to the LC Amount required under this Sublease by providing
either cash (so

 

-19-



--------------------------------------------------------------------------------

that the full amount of cash and LC proceeds held by Sublessor equals the LC
Amount) or a replacement LC upon the identical terms and conditions set forth in
this Paragraph. Sublessee’s failure to provide Sublessor with cash in the
required amount or to reinstate the LC as required hereunder shall be a material
default under this Sublease, without any obligation of Sublessor to provide any
additional notice of default, and Sublessor shall be permitted to draw down the
entire balance of the LC and apply it to any current or future obligations of
Sublessee in such event. Sublessee hereby grants to Sublessor a security
interest in the LC and any cash proceeds therefrom in accordance with the
applicable provisions of the California Uniform Commercial Code.

C. Return of LC. Within thirty (30) days after the later of the expiration or
earlier termination date of this Sublease, and the date upon which the LC
expires, if Sublessee is not then in default hereunder, Sublessor shall return
to Sublessee (without interest) the LC or so much of the proceeds of the LC as
have not been applied by Sublessor pursuant to this Paragraph, or which are not
otherwise required to cure Sublessee’s defaults.

35. Personal Property: During the Term of this Sublease, without obligation to
pay additional Monthly Base Rent with respect thereto, Sublessee shall have the
right to use the following: (i) existing furniture, (ii) security system,
(iii) cabling, (iv) UPS, PDU, and air handlers in all main data centers and
MDF/IDF data closets, (v) existing racks, and (vi) other personal property
currently located in the Subleased Premises. In addition, at no cost to
Sublessee (a) prior to the Commencement Date, Sublessor shall configure the
existing furniture located in the Subleased Premises to a condition reasonably
appropriate for use by Sublessee’s employees, and (b) within sixty (60) days
following the Premises Delivery Date, Sublessor shall provide to Sublessee and
shall configure to Sublessee’s reasonable requirements any additional furniture
and personal property requested by Sublessee from Sublessor’s inventory of such
items currently in storage. The items listed in the foregoing two sentences
shall be referred to as the “Personal Property”). Sublessee acknowledges that
Sublessee is taking possession of the Personal Property on an “as is, where is,
with all faults” basis, and that Sublessee is not relying on any representations
or warranties of any kind whatsoever, express or implied, including, without
limitation, any implied warranties as to merchantability or fitness for a
particular purpose; provided, however, that Sublessor represents for the benefit
of Sublessee that Sublessor owns the Personal Property free and clear of all
liens. Sublessor shall have no obligation to repair, maintain, replace or insure
the Personal Property, all of which shall be the obligation of Sublessee. Upon
the expiration of this Sublease (or upon early termination for any reason other
than a default of Sublessee under this Sublease), Sublessee shall purchase the
Personal Property from Sublessor pursuant to the bill of sale in substantially
the form attached hereto as Exhibit B and incorporated by reference herein.
Unless Sublessee continues to occupy the Subleased Premises pursuant to the
Future Lease, Sublessee shall be responsible for removing the Personal Property
from the Subleased Premises upon the expiration or earlier termination (except
for early termination resulting from the default of Sublessee under this
Sublease) of the Term.

36. Voluntary Termination: Sublessor shall not voluntarily terminate the Master
Lease during the Term unless and until Master Lessor has agreed in writing to
continue this Sublease in full force and effect as a direct lease between Master
Lessor and Sublessee upon and subject to all of the terms, covenants and
conditions of this Sublease for the balance of the Term hereof, including
without limitation the Monthly Base Rent payable hereunder. If Master Lessor so
consents, Sublessee shall attorn to Master Lessor in connection with any such
voluntary termination and shall execute an attornment agreement in such form as
reasonably may be requested by Master Lessor.

37. Environmental:

A. Sublessee’s Acknowledgment. Sublessee’s execution of this Sublease shall be
deemed Sublessee’s acknowledgment and agreement that Sublessee has received,
and, pursuant to Section

 

-20-



--------------------------------------------------------------------------------

17.22(b) of the Master Lease, reviewed same, a copy of each of those certain
documents entitled: (i) PHASE I, ENVIRONMENTAL SITE ASSESSMENT, PACIFIC SHORES
CENTER, REDWOOD CITY, CALIFORNIA, Prepared for: The Jay Paul Company, San
Francisco, California, Prepared by: IRIS ENVIRONMENTAL, Oakland, California,
December 20, 1999, Job No. 99-122A; and (ii) PHASE II, ENVIRONMENTAL SITE
ASSESSMENT, PACIFIC SHORES CENTER, 1000 SEAPORT BOULEVARD, REDWOOD CITY,
CALIFORNIA, Prepared for: The Jay Paul Company, San Francisco, California,
Prepared by: IRIS ENVIRONMENTAL, Oakland, California, January 14, 2000, Job
No. 99-122-B.

B. Change in Use of Subleased Premises. If Sublessee elects to use the Subleased
Premises for one or more of the Lab Uses, in addition to the provisions of
Section 17.22 of the Master Lease regarding Hazardous Materials (to the extent
incorporated in this Sublease), Sublessee also shall comply with the following
provisions:

(i) Use of Hazardous Materials. Sublessee shall not cause or permit any
Hazardous Materials to be brought upon, kept or used in, on or about the Project
by Sublessee or Sublessee’s Parties without Sublessor’s prior written consent,
except that Sublessee may, without the need for Sublessor’s prior written
consent, bring on, keep at and use in, on or about the Subleased Premises those
Hazardous Materials described in Exhibit C attached hereto and incorporated by
reference herein or any similar Hazardous Materials used for substantially the
same purposes in substitution thereof in compliance with applicable
Environmental Laws, even if they are Hazardous Materials. All such Hazardous
Materials will be used, kept and stored by Sublessee in a manner that complies
with all applicable Environmental Laws. Sublessee shall, at all times, use,
keep, test, store, handle, transport, treat or dispose all such Hazardous
Materials in or about the Project in compliance with all applicable HazMat
Requirements. Unless Sublessee continues to occupy the Subleased Premises
pursuant to the Future Lease following the expiration or earlier termination of
this Sublease, Sublessee shall remove Hazardous Materials used or brought onto
the Project during the Sublease Term from the Project prior to the expiration or
earlier termination of this Sublease in accordance with any applicable HazMat
Requirements and the Surrender Plan approved by Sublessor. For purposes of this
Sublease, if Sublessee elects to use the Subleased Premises for one or more of
the Lab Uses, then this Paragraph 37.B.(i) of this Sublease shall supersede in
their entirety the provisions of Section 17.22(c) of the Master Lease.

(ii) Sublessee’s Obligation to Promptly Remediate. If the presence of Hazardous
Materials on the Subleased Premises after the Premises Delivery Date results
from an act or omission of Sublessee (or Sublessee’s successors-in-interest),
its agents, employees, invitees, vendors, contractors, guests, or visitors
results in contamination of the Project or any water or soil beneath the Project
in violation of applicable HazMat Requirements, Sublessee shall promptly take
all action necessary or appropriate to test, investigate and remedy that
contamination, at its sole cost and expense, provided that Sublessor’s consent
to such action shall first be obtained, which consent shall not be unreasonably
withheld, conditioned or delayed.

(iii) Notification. Sublessor and Sublessee each agree to promptly notify the
other of any communication received from any governmental entity concerning
Hazardous Materials or the violation or alleged violation of Environmental Laws
that relate to the Project. In addition, Sublessee shall promptly provide to
Sublessor copies of any approvals or disapprovals received from any relevant
governmental agency in connection with permits, licenses or periodic or episodic
testing or remediation of the Subleased Premises by Sublessee required by HazMat
Requirements, including but not limited to the plans, permits and licenses
described in Exhibit D attached hereto and incorporated by reference herein or
any other such plans, permits and licenses instead performed by Sublessee
pursuant to HazMat Requirements. Without limiting the foregoing, Sublessee shall
deliver to Sublessor any applications for decommissioning the Subleased Premises
pursuant to HazMat Requirements at the same time such application is delivered
to the

 

-21-



--------------------------------------------------------------------------------

relevant governmental agency. Sublessor shall have the opportunity to
participate in, and comment on, any such decommission or surrender plan
application, and the final version of such plan shall be subject to Sublessor’s
written approval.

(iv) Testing. Sublessor shall have the right to conduct tests of the Subleased
Premises at any time that Master Lessor seeks to sell or refinance the Subleased
Premises, or if Sublessor has reasonable grounds to believe that Hazardous
Materials may exist at the Subleased Premises in violation of the terms of this
Sublease. Such tests shall be performed in order to determine whether any
contamination of the Subleased Premises or the Project has occurred as a result
of Sublessee’s use. Sublessee shall be required to pay the reasonable cost of
such tests of the Subleased Premises if they are performed due to Sublessor’s
reasonable grounds to believe that Hazardous Materials may exist at the
Subleased Premises in violation of the terms of this Sublease (Master Lessor
shall pay the costs of such tests in the event of a sale or refinancing);
provided, however, that if Sublessee conducts its own tests of the Subleased
Premises using third party contractors and test procedures acceptable to
Sublessor which tests are certified to Sublessor, Sublessor shall accept such
tests in lieu of such tests to be paid for by Sublessee. In connection with such
testing, upon the request of Sublessor, Sublessee shall deliver to Sublessor or
its consultant such non-proprietary information concerning the use of Hazardous
Materials in or about the Subleased Premises by Sublessee or any Sublessee
Parties. If contamination has occurred in violation or excess of the HazMat
Requirements for which Sublessee is liable under this Section 37.B.(iv),
Sublessee shall pay all costs to conduct such tests. If no such contamination is
found, Sublessor shall pay the costs of such tests. Sublessee shall, at its sole
cost and expense, promptly and satisfactorily remediate any environmental
conditions identified by such testing in accordance with HazMat Requirements.
Sublessor’s receipt of or satisfaction with any environmental assessment in no
way waives any rights which Sublessor may have against Sublessee.
Notwithstanding anything herein to the contrary, within thirty (30) days prior
to the Expiration Date or any earlier date on which this Sublease terminates,
Sublessee shall, at Sublessee’s sole expense, deliver to Sublessor a phase II
environmental audit of the Subleased Premises showing the environmental
condition of the Subleased Premises and the completion of Sublessee’s Surrender
Plan for the Subleased Premises; provided, however, that this sentence shall not
apply if Sublessee continues to occupy the Subleased Premises pursuant to the
Future Lease following the expiration or earlier termination of this Sublease.

(v) Dispute Resolution. Notwithstanding anything herein to the contrary, if
Sublessor requires Sublessee to perform any testing, clean-up or remediation of
Hazardous Materials, or if Sublessor requires Sublessee to modify Sublessee’s
use of Hazardous Materials at the Subleased Premises in a manner or in amounts
other than as is required by Environmental Laws pursuant to either this
Paragraph 37.B. or Section 18.B. above, and Sublessee believes that Sublessor’s
requirements are not commercially reasonable, then if Sublessee provides
Sublessor with written notice thereof (the “Dispute Notice”) within fifteen
(15) business days of the date on which Sublessor first informs Sublessee in
writing of such requirement, then such dispute shall be remedied pursuant to the
terms of this Paragraph 37.B.(v). If such a dispute exists, Sublessor and
Sublessee shall meet within ten (10) business days after the date of the Dispute
Notice and attempt in good faith to resolve the dispute. If, despite such
meeting, the parties cannot resolve the dispute, each of Sublessor and Sublessee
shall separately designate to the other in writing an environmental expert to
determine if the requirement in question is commercially reasonable. Each
environmental expert designated shall have at least ten (10) years’ experience
in performing environmental audits of real property in San Mateo County and
shall be paid by the party choosing such expert. The failure of either party to
appoint an environmental expert within the time allowed shall be deemed
equivalent to appointing the environmental expert appointed by the other party,
who shall then determine whether the requirement in question is commercially
reasonable. The two (2) environmental experts shall then each prepare a written
proposal of what a commercially reasonable environmental requirement for the
activity in question. If the two (2) environmental experts are unable to agree
on whether the requirement in question is

 

-22-



--------------------------------------------------------------------------------

commercially reasonable, or, in lieu thereof, to come to agreement on a
commercially reasonable environmental requirement for the issue in question,
within fifteen (15) business days of their appointment, the two designated
environmental experts shall jointly designate a third similarly qualified
environmental expert. The third environmental expert shall within ten
(10) business days following its appointment, then determine which of the two
environmental experts’ determinations most closely reflects an appropriate,
commercially reasonable requirement with respect to the Hazardous Materials
issue in question. The third environmental expert shall have no rights to
adjust, amend or otherwise alter the determinations made by the environmental
experts selected by the parties, but must select one or the other of such
experts’ submissions. The determination by such third environmental expert shall
be final and binding upon the parties. Said third environmental expert shall,
upon selecting the determination, concurrently notify both parties hereto. The
parties shall share the expenses of the third environmental expert equally.

(vi) Survival. Sublessee’s obligations pursuant to this Paragraph 37.B. shall
survive the expiration or earlier termination of this Sublease.

38. Surrender if No Future Lease. If for any reason Sublessee is not entitled to
continue to occupy the Subleased Premises pursuant to the Future Lease, upon the
expiration or earlier termination of this Sublease, Sublessee shall surrender
the Subleased Premises to Sublessor in the condition required by
Section 17.09(a) of the Master Lease and shall remove any alterations or
improvements (including the Sublessee Improvements) if required to do so
pursuant to Paragraph 14.C. above.

39. Right to Make Building Repairs. Pursuant to Section 6.01(b) of the Master
Lease, Sublessor has a right to perform repairs required to be made by Master
Lessor if Master Lessor defaults with respect to such obligations, and to be
reimbursed, together with interest thereon, for the cost of such repairs. Upon
prior written notice to Sublessor, Sublessee shall have the right to exercise
the rights set forth in Section 6.01(b) in strict accordance therewith. If
Sublessee does not timely meet the requirements of Section 6.01(b), or if Master
Lessor does not comply with Section 6.01(b), Sublessor shall have no liability
to Sublessee with respect thereto other than the obligation set forth in
Paragraph 24.A.(iv) above.

40. Right to Contest Property Taxes. Pursuant to Section 9.04 of the Master
Lease, Sublessor has a right to seek a reduction in the assessed valuation of
the Subleased Premises or to contest any real property taxes to be paid by
Sublessor with respect to the Subleased Premises. Upon prior written notice to
Sublessor, Sublessee shall have the right to exercise the rights set forth in
Section 9.04 in strict accordance therewith. If Sublessee does not timely meet
the requirements of Section 9.04, or if Master Lessor does not comply with
Section 9.04, Sublessor shall have no liability to Sublessee or with respect
thereto other than the obligation set forth in Paragraph 24.A.(iv) above, and
Sublessee shall indemnify Sublessor for any liability Sublessor incurs as a
result of Sublessee’s failure to comply with the provisions of Section 9.04 of
the Master Lease.

41. Security for Sublessor’s Performance.

A. Events Necessitating the Posting of a Deficiency Letter of Credit. Sublessor
shall deliver to Sublessee a letter of credit, in the form described in
Paragraph 41.B. below, in the amount of Three Million and No/100 Dollars
($3,000,000.00) (“Deficiency Letter of Credit”), upon the occurrence of either
of the following:

(1) If at any time following the second anniversary of the Commencement Date,
Sublessor’s average cash on hand for any six (6)- month period, as displayed in
Sublessor’s 10-K and 10-Q, drops below One Hundred Million and No/100 Dollars
($100,000,000.00) (a “Cash Deficiency Event”), Sublessee shall provide Sublessor
with written notice that a Cash Deficiency Event has occurred. Within

 

-23-



--------------------------------------------------------------------------------

thirty (30) days after Sublessor receives any such notice from Sublessee (a
“Cash Deficiency Notice”), Sublessor shall deliver to Sublessee the Deficiency
Letter of Credit, provided that a Cash Deficiency Event has occurred, or

(2) If, at any time during the Term, Sublessor fails to pay Base Rent under the
Master Lease when due, Master Lessor has made an unconditional demand (“Master
Lessor Base Rent Demand”) upon either Sublessor or Sublessee for payment of such
Base Rent, and Sublessor fails to pay the Base Rent at issue within five
(5) business days after the date of Master Lessor’s Base Rent Demand (“Event of
Sublessor’s Default”), within thirty (30) days following such Event of
Sublessor’s Default Sublessor shall deliver to Sublessee the Deficiency Letter
of Credit.

B. Terms of the Deficiency Letter of Credit. The Deficiency Letter of Credit
shall be issued by a bank, selected by Sublessor and reasonably acceptable to
Sublessee, that accepts deposits, maintains accounts, has an office in the San
Francisco Bay Area, and that will negotiate a letter of credit, the deposits of
which must be insured by the Federal Deposit Insurance Corporation (“Issuer”).
Sublessor shall pay all expenses, points or fees incurred to obtain and maintain
the Deficiency Letter of Credit, including, without limitation, all costs or
fees charged by the Issuer in connection with a draw against a Deficiency Letter
of Credit. The Deficiency Letter of Credit shall provide that, once per calendar
month during the term of the Letter of Credit, drafts will be honored, up to the
amount of the difference between the Monthly Base Rent payable by Sublessee
under this Sublease and the monthly Base Rent payable by Sublessor under the
Master Lease, together with any applicable late charges payable by Sublessor
under the Master Lease for such month (“Monthly Base Rent Differential”) (plus
any costs imposed by the Issuer in connection with the draw), on sight if
accompanied by a statement on Sublessee’s company letterhead signed by an
officer of Sublessee asserting that (i) under Section 12.01(b) of the Master
Lease, Sublessor has not paid the Base Rent due under the Master Lease when due
and such failure has continued for four (4) business days after written notice
thereof from Master Lessor, and that Master Lessor has made a Master Lessor Base
Rent Demand upon either Sublessor or Sublessee for the payment of such Base
Rent, and (ii) Sublessee is entitled to draw the amount requested from the
Deficiency Letter of Credit Issuer pursuant to Paragraph 41 of this Sublease and
that such requested amount does not exceed the Monthly Base Rent Differential
for such month (plus any costs imposed by Issuer in connection with the draw).
In addition, the Deficiency Letter of Credit shall provide that the term of the
Letter of Credit (“Letter of Credit Term”) will expire upon the earlier to occur
of (y) the date that is thirty (30) days after the expiration or earlier
termination of this Sublease, and (z) the date that the Issuer receives a
statement signed by an officer of Sublessor asserting that a Permitted
Termination Event (defined below) or a Restricted Assignment (defined below) has
occurred. During the Letter of Credit Term, any Deficiency Letter of Credit
shall be automatically renewable on an annual basis, and for thirty (30) days
following the expiration of the Letter of Credit Term.

Notwithstanding anything to the contrary contained in this Paragraph 41.B., if
Sublessor fails to renew or replace the Deficiency Letter of Credit at least
thirty (30) days prior to its expiration, Sublessee may, without prejudice to
any other remedy it has, upon five (5) business days’ written notice to
Sublessor, and provided Sublessor does not renew or replace such Deficiency
Letter of Credit during such period, draw on all of the Deficiency Letter of
Credit and such drawn amount shall be held by Sublessee solely to pay the
Monthly Base Rent Differential in the amounts and at the times otherwise
permitted by this Paragraph; provided, however, Sublessee must certify to
Sublessor each of the items described in subsections (i)-(ii) above of this
Paragraph 41.B. before Sublessee may, in any calendar month, disburse any
payments from such drawn amount, and all amounts so drawn from the Deficiency
Letter of Credit (less any amounts disbursed to Sublessee in accordance with the
provisions of this sentence) shall be immediately refunded to Sublessor upon
Sublessor’s replacement or renewal of such Deficiency Letter of Credit. If there
is a termination of the Master Lease for any reason other than Sublessor’s
uncured default under the Master Lease, such event shall

 

-24-



--------------------------------------------------------------------------------

be a “Permitted Termination Event” and shall terminate the Deficiency Letter of
Credit automatically. If the Sublease or Sublessee’s interest in the Subleased
Premises is assigned other than to a Sublessee Affiliate, or if Sublessee
attempts to transfer the Deficiency Letter of Credit other than to a Sublessee
Affiliate, either of such events shall be a “Restricted Assignment” and shall
terminate the Deficiency Letter of Credit automatically. Sublessee shall notify
Sublessor at least ten (10) days in advance of a transfer to a Sublessee
Affiliate, unless such notification is restricted by the regulations or
requirements of the Securities and Exchange Commission, in which event such
notification shall be made promptly following the date of such transfer.

C. Rights and Obligations of the Parties. If, in any calendar month during the
Letter of Credit Term, Sublessor has not paid the Base Rent due under the Master
Lease when due, Master Lessor has made a Master Lessor Base Rent Demand upon
either Sublessor or Sublessee for the payment of such Base Rent, and Sublessor
fails to pay the Base Rent at issue within three (3) business days after the
date of the Master Lessor Base Rent Demand, then Sublessee, at its option, may
draw from the Deficiency Letter of Credit an amount of cash that in no event
exceeds the Monthly Base Rent Differential for the applicable calendar month
(plus costs imposed by the issuer in connection with the draw), and shall pay
all such drawn amounts to Master Lessor within five (5)- business days after any
such draw. In the alternative, within such five (5)- business day period,
Sublessee may deliver to Sublessor written evidence certified by an officer of
Sublessee and otherwise reasonably acceptable to Sublessor (“Payment Notice”)
that Sublessee has paid Sublessor’s full Monthly Base Rent Differential to
Master Lessor for such calendar month, together with a statement that Sublessee
will retain the Monthly Base Rent Differential (together with the issuer’s
costs) as reimbursement for that portion of Sublessee’s payment allocable to the
Monthly Base Rent Differential and costs. In the event Sublessee either fails to
pay any such amounts to Master Lessor within such period or to provide Sublessor
with the Payment Notice (a “Payment Default”), the Deficiency Letter of Credit
shall automatically terminate. Notwithstanding anything to the contrary
contained in this Sublease, in the event Sublessee draws on the Deficiency
Letter of Credit due to a Monthly Base Rent Differential for any calendar month,
Sublessee agrees that Sublessor shall be forever released from all obligations
and liabilities under this Sublease relating to Sublessor’s obligation hereunder
to pay the Base Rent due for such particular calendar month under the Master
Lease. Also notwithstanding anything in this Sublease to the contrary, Sublessor
shall have the right, from time to time during the Letter of Credit Term, but
not more than once each calendar year during the Letter of Credit Term and upon
no less than ten (10) days’ prior written notice to Sublessee, to replace
Deficiency Letter of Credit with a replacement letter of credit meeting all of
the terms and conditions set forth in this Paragraph. Sublessee shall return the
Deficiency Letter of Credit (or any unapplied proceeds thereof) to Sublessor, or
shall cause the Issuer to cancel the Deficiency Letter of Credit, within thirty
(30) days following the expiration or termination of the Letter of Credit Term.

D. Termination of Master Lease. In the event of a termination of the Master
Lease due solely to a default, beyond applicable notice and cure periods, by
Sublessor thereunder, and not as a result of any fault of Sublessee, Sublessee
shall have the right at its option, and without prejudice to any other remedy
which Sublessee may have, to draw on all of the Deficiency Letter of Credit and
retain such proceeds.

[SIGNATURES APPEAR ON NEXT PAGE]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease on the day and year
first above written.

 

SUBLESSEE:   SUBLESSOR: PDL BIOPHARMA, INC.,   OPENWAVE SYSTEMS INC., a Delaware
corporation   a Delaware corporation By:  

/s/ Mark McDade

  By:  

/s/ Gregory Wrenn

  Mark McDade     Title:   Chief Executive Officer   Title:  

SVP & General Counsel

By:  

 

    Title:  

 

    Address:   34801 Campus Drive   Address:   2100 Seaport Boulevard   Fremont,
CA 94555     Redwood City, CA 94063   Attn: Laurie Torres     Attn: Real Estate
Department Telephone:   (510) 574-1400   Telephone:   (650) 480-8000

 

-26-



--------------------------------------------------------------------------------

EXHIBIT “A”

MASTER LEASE



--------------------------------------------------------------------------------

TRIPLE NET BUILDING LEASE

Between

PACIFIC SHORES CENTER LLC,

as

LESSOR

and

PHONE.COM, INC.

a California corporation

as

LESSEE

for

PREMISES

At

Pacific Shores Center

Building 9

Redwood City, California



--------------------------------------------------------------------------------

ARTICLE I

PARTIES

Section 1.01. Parties. This Lease, dated for reference purposes, and effective
as of February 4, 2000, is made by and between PACIFIC SHORES CENTER LLC, or
assignee (provided that such assignee is an entity controlled or managed,
directly by Jay Paul) (“Lessor”) and PHONE.COM, INC., a California corporation
(“Lessee”).

ARTICLE II

PREMISES

Section 2.01. Demise of Premises. Lessor hereby leases to Lessee and Lessee
leases from Lessor for the term, at the rental, and upon all of the terms and
conditions set forth herein, Premises consisting of one building (“Building”) of
ten free standing, office and research and development buildings (“Buildings”)
to be constructed by Lessor on real property situated in Redwood City, County of
San Mateo, State of California and commonly known as Pacific Shores Center which
Lessor is in the process of acquiring (the “Property”). The Building will be
five stories tall and will consist of approximately two hundred seventy-nine
thousand five hundred eighty-four (279,584) rentable square feet, as more
particularly described and depicted herein in Exhibit “A.” The actual rentable
square footage of the Building (the “Rentable Area”) will be determined and
certified by Lessor’s architect by a method described as “dripline,” whereby the
measurement encompasses the outermost perimeter of the constructed building,
including every projection thereof and all area beneath each such projection,
whether or not enclosed, with no deduction for any inward deviation of structure
and with the measurement being made floor by floor, beginning from the top of
the Building provided that, Lessee shall have the right, to be exercised prior
to Commencement Date, to measure the “as-built” Building to confirm that the
aforesaid dripline methodology was accurately utilized by Lessor’s architect.
The Buildings and appurtenances described herein, the Property, and all other
improvements to be built on the Property are together designated as the
“Project.” The Building leased hereunder is commonly known as Building 9 -
Pacific Shores Center, Redwood City, California and its appurtenances described
herein are herein designated as the “Premises.”

Section 2.02. Common Area. During the Lease Term, Lessee shall have the
non-exclusive right to use the Common Area defined herein. Lessor reserves the
right to modify the Common Area, including reducing the size or changing the
use, configuration and elements thereof in its sole discretion and to close or
restrict access from time to time for repair, maintenance or to prevent a
dedication thereof, provided that Lessee nonetheless shall have access to
parking and the Premises during such activities and, provided further, that
Lessor will continue to maintain the baseball and soccer fields and the
amenities/athletic facility or replacement items of like kind for so long as
Lessor is legally able to do so during the Lease Term. Lessor further reserves
the right to establish, repeal and amend from time to time rules and regulations
for the use of the Common Area (provided that, to the extent that any conflict
between any new Rules and Regulations and this Lease (including the Rules and
Regulations attached hereto as Exhibit “L”) would materially and adversely
affect Lessee’s use of the Premises, this Lease shall govern, and to grant
reciprocal easements or other rights to use the Common Area to owners of other
property. “Common Area” includes, without limitation,

 

2



--------------------------------------------------------------------------------

landscaping, sidewalks, walkways, driveways, curbs, parking lots (including
striping), sprinkler systems, lighting, surface water drainage systems and
amenities/athletic facility, as well as baseball and soccer fields, and, to the
extent required by government authorities having jurisdiction over Lessor’s
development of the Project, a waterfront park, perimeter walking/biking trail,
amphitheater, marine life resource center, retreat and conference center, child
care center and such further portions of the Project or additional or different
facilities as Lessor may from time to time designate or install or make
available for the use by Tenant in common with others.

Section 2.03. Parking. Lessor shall provide Lessee with parking spaces within
the Common Area in the ratio to space within the Building as required by law
which is three (3) spaces per one thousand (1,000) square feet of interior
space. In the event Lessor elects or is required by any law to limit or control
parking at the Premises, whether by validation of parking tickets or any other
method of assessment, Lessee agrees to participate in such validation or
assessment program under such reasonable rules and regulations as are from time
to time established by Lessor. Said parking shall be provided at no additional
cost except as expressly provided herein in Article VI for reimbursement of
repair, replacement and maintenance, and except for any governmental or public
authority charges, fees or impositions of any nature hereafter imposed.

Section 2.04. Construction.

(a) Government Approvals. Lessor shall diligently pursue obtaining governmental
approval of a Site Plan and Buildings design and elevations with respect to the
development of the Premises, copies of which are attached hereto as Exhibit “A.”
The parties acknowledge and agree that the final footprint and elevations of the
Buildings may vary from those attached as Exhibit “A” because the plans and
specifications will undergo a plancheck process with the City of Redwood City
and Lessor will make such revisions as are required or are otherwise deemed
necessary or appropriate by Lessor, provided however, that nothing herein shall
be deemed to relieve Lessor from the duty to develop the Building substantially
in compliance with Exhibit “A,” and further provided that all revisions to the
plans and specifications which may materially and adversely affect the use,
accessibility, safety or design of the Premises shall be subject to the review
and (unless imposed by law or any governmental agency) consent of Lessee, which
shall not be unreasonably withheld, conditioned or delayed, provided further
that any delay to the construction schedule caused by such review and giving or
withholding of consent shall be Lessee Delay.

(b) Construction of Shell Buildings. Lessor, utilizing Rudolph & Sletten (or
such alternate as Lessor in its sole discretion may select) as general
contractor (“General Contractor”), shall construct the “Building Shell” (as
defined in the attached Exhibit “D”) in accordance with (i) plans and
specifications to be attached as Exhibit “B” and (ii) all existing applicable
municipal, local, state and federal laws, statutes, rules, regulations and
ordinances. Lessor shall pay all costs of constructing the Building Shell.

(c) Construction of Tenant Improvements. All improvements not included within
the scope of the Building Shell shall be deemed “Tenant Improvements.” Lessor,
using the General

 

3



--------------------------------------------------------------------------------

Contractor, shall construct the Tenant Improvements and shall contribute the
Tenant Improvement Allowance towards the payment of same and Lessee shall pay
all costs associated with same in excess of the Tenant Improvement Allowance.
Notwithstanding the foregoing, Lessee may select a general contractor other than
Lessor’s General Contractor to construct the Tenant Improvements by giving
written notice to Lessor on or before April 1, 2000, provided that (i) such
general contractor has sufficient financial strength and experience in
constructing first class quality improvements of the type to be constructed in
the Premises to reasonably satisfy Lessor and any lender whose loan is secured
by the Project or any part thereof and, (ii) Lessee agrees in such notice that
the Tenant Improvements identified on Exhibit N hereto as “Early Construction
Improvements” shall be constructed by Lessor’s General Contractor to facilitate
construction of the balance of the Tenant Improvements by the Lessee selected
general contractor (that the Early Construction Improvements shall retain
concurrent status as Tenant Improvements, the cost of which is to be charged to
the Tenant Improvement Allowance), and (iii) such general contractor is ready,
willing and able and agrees to construct the Tenant Improvements in accordance
with Lessor’s General Contractor’s construction schedule, and (iv) any failure
by such Lessee selected general contractor to construct the Tenant Improvements
in accordance with Lessor’s General Contractor’s construction schedule shall be
Lessee Delay. If Lessor’s General Contractor constructs the Tenant Improvements,
or if Lessee selects a general contractor other than Lessor’s General
Contractor, but Lessor’s General Contractor nonetheless contracts with Lessor to
construct the “Early Construction Improvements,” in each case the contract shall
be a guaranteed maximum price contract based upon the successful bids of
subcontractors and/or negotiated prices as provided in Section 2.04(f). The
total compensation to the General Contractor under such contract shall be equal
to a contractor’s fee not to exceed an amount equal to 2.5% of the contract
(provided that a contractor’s fee shall not be payable for change orders
required due to coordination errors caused by the General Contractor or any of
its subcontractors) and an amount not to exceed an amount equal to 2 1/2% of the
contract for general conditions plus an amount equal to .75% of the contract for
insurance.

(d) Tenant Improvement Plans and Cost Estimate. Lessee shall work with Lessor’s
architect to develop interior schematic drawings and Lessee shall approve final
interior schematic drawings for the Tenant Improvements no later than June 6,
2000. Lessee shall work with Lessor’s architect to develop working drawings
outlining, among other things, Lessee’s wall layout, detailed electrical and air
conditioning requirements and finishes (“Working Drawings”) and Lessee shall
approve final Working Drawings on or before July 15, 2000. The cost of the
interior schematic drawings and Working Drawings shall be a Tenant Improvement
cost paid by Lessee. Based on this information, Lessee shall cause the General
Contractor to prepare and deliver to Lessee a budget for the Tenant Improvements
(“Budget”). Lessee shall approve the Budget (or modify the same with Lessor’s
consent), in writing, within fourteen (14) days thereafter. The Working Drawings
and Budget must be approved by Lessor and Lessee (neither of whom shall
unreasonably withhold or delay such consent) in writing and must provide for
Tenant Improvements of quality equal to or greater than the Interior
Specifications Standards set forth in Exhibit “C” and must encompass the
buildout of the entire Premises. Once the Budget is approved, Lessor shall enter
into a guaranteed maximum price (“GMP”) contract with the General Contractor for
the construction of the Tenant Improvements, and any additional costs for Tenant
Improvements in excess of the GMP contract shall be Lessor’s responsibility
except for Lessee initiated change orders which shall be Lessee’s
responsibility.

 

4



--------------------------------------------------------------------------------

(e) Cost Responsibilities. Attached as Exhibit “C” to this Lease is a Work
Letter Agreement for Tenant Improvements, and Exhibit “D,” Cost Responsibilities
of Lessor and Lessee, which together with this Section 2.04, describe the
planning and payment responsibilities of the Lessor and Lessee with respect to
the construction of the Shell Building and Tenant Improvements at the Premises.
All approved Tenant Improvements shall be constructed in accordance with a
construction schedule approved by Lessor.

(f) Tenant Improvement Allowance. Lessor shall provide to Lessee a semi-improved
“cold” shell facility as described in Exhibit “D” attached and a Tenant
Improvement Allowance of $27.50 per square foot to be used for the Tenant
Improvements outlined in Exhibit “D,” all as outlined in the Tenant Improvement
Work Letter attached as Exhibit “C.” Subcontracts for all Tenant Improvement
Work shall be obtained by a sealed competitive bid process (involving at least
two qualified bidders) wherever practical and as to work done without such
process, Lessor or the General Contractor shall provide reasonable assurance to
Lessee that the cost and expense of same is competitive in the industry for
first-class workmanship and materials.

(g) Payment for Tenant Improvements. Within five (5) business days after the
Budget is approved by Lessor and Lessee, Lessee shall deposit Lessee’s share of
the amount budgeted for the first three (3) months of the construction schedule
(together with the cost of any Tenant Improvements already made), with Lessor’s
construction lender to be held in an escrow account. Until the Tenant
Improvements are completed, Lessee shall deposit, on the first day of the third
calendar month of the construction schedule, Lessee’s share of the amount
budgeted for the following three (3) months and on the first day of the sixth
calendar month of the construction schedule Lessee’s share of all remaining
budgeted amounts. Lessee’s share is the portion of the budgeted amount not paid
from the Tenant Improvement Allowance as described in the following sentence.
Said construction lender shall issue payments from said account pursuant to the
construction contract for the Tenant Improvements with a portion of each payment
being taken from the Tenant Improvement Allowance (in the same ratio as the
Tenant Improvement Allowance bears to the entire Budget total) and the balance
being paid from Lessee’s deposit, until the Tenant Improvement Allowance is
exhausted, whereupon any remaining payments shall be made 100% by Lessee. Lessor
shall manage the construction of the Tenant Improvements for a supervision fee
of 4% of the Budget (as the same may change by agreement of the parties) due and
payable in nine equal monthly installments beginning on the first day of the
calendar month following the calendar month in which the Budget is first
approved.

(h) Lessee’s Fixturing Period. At least thirty (30) days prior to such date that
is estimated by Lessor to be forty-five (45) days prior to the Commencement
Date, Lessor shall notify Lessee of the date that is estimated to be forty-five
(45) days prior to the Commencement Date. Lessor shall provide Lessee access to
the Premises during the forty-five (45) day period prior to the estimated
Commencement Date (“Lessee’s Fixturing Period”) for the purpose of installing
furnishings and equipment, e.g. security system, furniture system and phone and
data system, provided, that Lessee and Lessee’s employees and contractors shall
at all times avoid interfering with Lessor’s ongoing work to bring the Premises
to a substantially completed condition. Except for payment of Base Rent, all
terms and provisions of this Lease shall apply during Lessee’s Fixturing Period,
including, without limitation, Lessee’s indemnity and other obligations set
forth in Sections 7.07., 7.08. and 17.22. hereof.

 

5



--------------------------------------------------------------------------------

(i) Construction of Offsite and Onsite Improvements. In addition to the Building
Shell and Tenant Improvements, and concurrently with its construction schedule
Lessor shall construct both offsite and onsite improvements required as a
condition to the Certificate of Occupancy for the Building which are
(i) (onsite) shoreline park, baseball field, soccer field and an
amenities/athletic facility, and (ii) (offsite) Seaport Boulevard improvements
and deep water slough restoration.

(j) Lessee Termination Rights. In the event that either (i) Lessor is not the
fee owner of the Property on or before April 1, 2000, or (ii) Lessor has not
presented Lessee with reasonable evidence on or before June 1, 2000, that it has
closed a loan with one or more lenders and obtained financing in an amount
sufficient to purchase the Property, to complete the construction of the
Building Shell and all onsite and offsite improvements described in subparagraph
(i) above, and to fund the Tenant Improvement Allowance, then Lessee shall have
the right to terminate this Lease upon written notice to Lessor within sixty
(60) days after either April 1, 2000 or June 15, 2000, as applicable. If Lessee
terminates this Lease in accordance with this paragraph, neither party shall
have any further rights or obligations hereunder.

ARTICLE III

TERM

Section 3.01. Lease Term.

(a) Commencement Date. The term of this Lease (“Lease Term”) shall be for twelve
(12) years beginning on the earlier of (i) the first date on which Lessee
occupies or conducts business at the Premises or (ii) the date on which a
Certificate of Occupancy is issued affecting the Building and the Seaport
Boulevard improvements, the baseball and soccer fields and the
amenities/athletic facility have been substantially completed (the “Commencement
Date”) provided that, (A) for each day of delay by Lessee in failing to approve
the interior schematic drawings or the Working Drawings when required under
Section 2.04(d), or (B) for each day of delay by Lessee in failing to approve
the Budget, in writing, within fourteen (14) days after delivery by the General
Contractor as provided in Section 2.04(d), or (C) for each day of delay caused
by any changes to the approved Working Drawings requested by Lessee, or (D) for
each day that any other act or omission by Lessee causes the construction
schedule for Tenant Improvements to be delayed provided that Lessor gives Lessee
written notice of such Lessee Delay within five (5) business days after its
occurrence (collectively “Lessee Delay”), the Commencement Date shall occur one
(1) day in advance of the date of the Certificate of Occupancy for each such day
of delay. For example, if seven (7) days of Lessee Delay causes the date of
issuance of the Certificate of Occupancy to occur on April 8, 2001 rather than
April 1, 2001, the Commencement Date shall be April 1, 2001 for all purposes,
including payment of Base Rent and Additional Rent. The Lease Term shall expire,
unless sooner terminated or extended as provided herein, on the date which
completes twelve years after the Commencement Date occurs or is deemed to have
occurred, e.g. if the date on which the Certificate of Occupancy is issued or
deemed to be issued for the Building is April 1, 2001, the Lease Term shall
expire on

 

6



--------------------------------------------------------------------------------

March 31, 2013 and if that date is April 3, 2001, the Lease Term shall expire on
April 2, 2013 (“Expiration Date”). The parties shall execute a “Memorandum of
Commencement of Lease Term” when the Commencement Date becomes known, which
shall include a certification of the actual Rentable Area of the Building
determined by the methodology described in Section 2.01. and the actual monthly
installments of Base Rent to be paid pursuant to Section 4.01., and shall be
substantially in the form attached hereto as Exhibit “E.”

(b) Scheduled Commencement Date. Lessor shall use commercially reasonable
efforts to cause the Certificate of Occupancy for the Building to be issued no
later than April 1, 2001 (“Scheduled Commencement Date”). If a Certificate of
Occupancy is not issued for the Building on or before the Scheduled Commencement
Date, this failure shall not affect the validity of this Lease or the
obligations of Lessee under it. If the Commencement Date is adjusted for delay
from any cause, the Expiration Date shall be likewise adjusted for a like
period.

(c) Termination in Event of Delay. If for any reason Lessor is unable to cause
the issuance of a Certificate of Occupancy for the Building, on or before the
date which is one hundred eighty (180) days after the Scheduled Commencement
Date (for a reason other than Lessee Delay or delay excused under
Section 20.01.), Lessee, at its sole election, may terminate this Lease upon
giving notice within ten (10) days thereafter. Failure to give such notice
within said time period constitutes an irrevocable waiver of the foregoing right
to terminate under this Section 3.01(c).

Section 3.02. Option to Extend.

(a) Exercise. Lessee is given two (2) options to extend the Lease Term (“Option
to Extend”), each for a five (5) year period (“Extended Term”) following the
date on which the initial Lease Term of first Extended Term would otherwise
expire, which option may be exercised only by written notice (“Option Notice”)
from Lessee to Lessor given not less than twelve (12) months prior to the end of
the initial Lease Term or the first Extended Term, as the case may be, (“Option
Exercise Date”); provided, however, if Lessee is in material default under this
Lease (beyond the expiration of any applicable notice period) on the Option
Exercise Date or on any day thereafter on or before the last day of the initial
Lease Term of the first Extended Term, the Option Notice shall be totally
ineffective, and this Lease shall expire on the last day of the initial Lease
Term or the first Extended Term, if not sooner terminated. The right of Lessee
to exercise an Option to Extend shall not be affected by any sublease or
assignment of this Lease previously entered into by Lessee pursuant to the
provisions of this Lease.

(b) Extended Term Rent. In the event Lessee exercises its Option to Extend set
forth herein, all the terms and conditions of this Lease shall continue to apply
except that the Base Rent payable by Lessee during each Option Term shall be
equal to one hundred percent (100%) of Fair Market Rent (defined below), as
determined under subparagraph (c) below. “Fair Market Rent” shall mean the
effective rate being charged (including periodic adjustments thereto as
applicable during the period of the Extended Term), for comparable space in
similar buildings in the vicinity, i.e. of a similar age and quality considering
any recent renovations or modernization, and floor plate size or, if such
comparable space is not available, adjustments shall be made in the
determination of Fair Market Rent to reflect the age and quality of the Building
and Premises

 

7



--------------------------------------------------------------------------------

as contrasted to other buildings used for comparison purposes, with similar
amenities, taking into consideration: size, location, floor level, leasehold
improvements or allowances provided or to be provided, term of the lease, extent
of services to be provided, the time that the particular rate under
consideration became or is to become effective, and any other relevant terms or
conditions applicable to both new and renewing tenants, but in no event less
than the monthly Base Rent prevailing during the last year of the initial Lease
Term or first Extended Term, as applicable.

(c) Determination of Fair Market Rent.

(i) Negotiation. If Lessee so exercises an Option to Extend in a timely manner,
the parties shall then meet in good faith to negotiate the Base Rent for the
Premises for the Extended Term, during the first thirty (30) days after the date
of the delivery by Lessee of the Option Notice (the “Negotiation Period”). If,
during the Negotiation Period, the parties agree on the Base Rent applicable to
the Premises for the Extended Term, then such agreed amount shall be the Base
Rent payable by Lessee during the Extended Term.

(ii) Arbitration. In the event that the parties are unable to agree on the Base
Rent for the Premises within the Negotiation Period, then within ten (10) days
after the expiration of the Negotiation Period, each party shall separately
designate to the other in writing an appraiser to make this determination. Each
appraiser designated shall be a member of MAI and shall have at least ten
(10) years experience in appraising commercial real property, of similar quality
and use as the Premises, in San Mateo County. The failure of either party to
appoint an appraiser within the time allowed shall be deemed equivalent to
appointing the appraiser appointed by the other party, who shall then determine
the Fair Market Rent for the Premises for the Extended Term. Within five
(5) business days of their appointment, the two designated appraisers shall
jointly designate a third similarly qualified appraiser. Within thirty (30) days
after their appointment, each of the two appointed appraisers shall submit to
the third appraiser a sealed envelope containing such appointed appraiser’s good
faith determination of the Fair Market Rent for the Premises for the Extended
Term; concurrently with such delivery, each such appraiser shall deliver a copy
of his or her determination to the other appraiser. The third appraiser shall
within ten (10) days following receipt of such submissions, then determine which
of the two appraisers’ determinations most closely reflects Fair Market Rent as
defined above. The determination most closely reflecting the third appraiser’s
determination shall be deemed to be the Fair Market Rent for the Premises during
the Extended Term; the third appraiser shall have no rights to adjust, amend or
otherwise alter the determinations made by the appraiser selected by the
parties, but must select one or the other of such appraisers’ submissions. The
determination by such third appraiser shall be final and binding upon the
parties. Said third appraiser shall, upon selecting the determination which most
closely resembles Fair Market Rent, concurrently notify both parties hereto. The
Base Rent for the Extended Term in question shall be the determination so
selected. The parties shall share the appraisal expenses equally. If the
Extended Term begins prior to the determination of Fair Market Rent, Lessee
shall pay monthly installments of Base Rent equal to one hundred ten percent
(110%) of the monthly installment of Base Rent in effect for the last year of
the initial Lease Term or the first Extended Term, as applicable, (in lieu of
“holdover rent” payable under Section 17.09(b)). Once a determination is made,
any over payment or under payment shall be reimbursed as a credit against, or
paid by adding to, the monthly installment of Base Rent next falling due.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

RENT: TRIPLE NET LEASE

Section 4.01. Base Rent. Lessee shall pay to Lessor as Base Rent an initial
monthly installment of Three Dollars and twenty-five Cents ($3.25) per square
foot of Rentable Area as determined under Section 2.01., in advance, on the
first day of each calendar month of the Lease Term, commencing on the
Commencement Date. Base Rent for any period during the Lease Term which is for
less than one month shall be a pro rata portion of the monthly installment
(based on the actual days in that month).

Section 4.02. Rent Adjustment. The Base Rent set forth in Section 4.01. above
shall be adjusted upward by an annual compounded increase of three and five
tenths percent (3.5%), as of the first day of the thirteenth (13th) full
calendar month following the Commencement Date and as of the first day of every
thirteenth (13th) calendar month thereafter during the Lease Term, as shown on
Exhibit “E” attached hereto.

Section 4.03. First Payment of Base Rent. If the Commencement Date is other than
the first day of a calendar month, the first installment of Base Rent shall be
paid on the first day of the calendar month immediately succeeding the
Commencement Date and shall include pro rata payment for the calendar month in
which the Commencement Date occurs.

Section 4.04. Absolute Triple Net Lease. This Lease is what is commonly called a
“Absolute Triple Net Lease,” it being understood that Lessor shall receive the
Base Rent set forth in Section 4.01. free and clear of any and all expenses,
costs, impositions, taxes, assessments, liens or charges of any nature
whatsoever. Lessee shall pay all rent in lawful money of the United States of
America to Lessor at the notice address stated herein or to such other persons
or at such other places as Lessor may designate in writing on or before the due
date specified for same without prior demand, set-off or deduction of any nature
whatsoever. It is the intention of the parties hereto that this Lease shall not
be terminable for any reason by Lessee, and that except as herein expressly
provided in Articles III, VIII and XIII, concerning delay, destruction and
condemnation, Lessee shall in no event be entitled to any abatement of or
reduction in rent payable under this Lease. Any present or future law to the
contrary shall not alter this agreement of the parties.

Section 4.05. Additional Rent.

(a) Defined. In addition to the Base Rent reserved by Section 4.01., Lessee
shall pay, as Additional Rent, all taxes, assessments, fees and other
impositions in accordance with the provisions of Article IX, insurance premiums
in accordance with the provisions of Article VII, operating charges, and Common
Area facility use privilege charges with respect to the amenities/athletic
facility (in lieu of any separate use charge to Lessee’s employees who use said
facility the baseball and soccer fields) as well as, maintenance, repair and
replacement costs and expenses, utility charges, and other costs and charges
allocable to the Common Area and the Common Area facilities and the Outside
Areas of the Premises, all in accordance with the provisions of Article VI and
any other charges, costs and expenses (including appropriate

 

9



--------------------------------------------------------------------------------

reserves therefor) which are contemplated or which may arise under any provision
of this Lease during the Lease Term, plus a Management Fee to Lessor equal to 4%
of the Base Rent. The Management Fee is due and payable, in advance, with each
installment of Base Rent. All of such charges, costs, expenses, Management Fee
and all other amounts payable by Lessee hereunder, shall constitute Additional
Rent, and upon the failure of Lessee to pay any of such charges, costs or
expenses, Lessor shall have the same rights and remedies as otherwise provided
in this Lease for the failure of Lessee to pay Base Rent. To the extent any of
the aforesaid amounts are fairly allocable to the Common Area or to other
portions of the Project, Lessee’s obligation is to pay only its proportionate
share as determined by Lessor based upon the ratio of the Rentable Area of the
Premises to the Rentable Area of other office and research and development
buildings at the Project that have been approved for development which share is
presently determined to be seventeen percent (17%).

(b) Payment. To the extent not paid pursuant to other provisions of this Lease,
and at Lessor’s sole election, Lessor may submit invoices and Lessee shall pay
Lessee’s share of Additional Rent in monthly installments on the first day of
each month in advance in an amount to be estimated by Lessor, based on Lessor’s
experience in managing office/research and development projects. Within ninety
(90) days following the end of the period used by Lessor in estimating
Additional Rent, Lessor shall furnish to Lessee a statement (hereinafter
referred to as “Lessor’s Statement”) of the actual amount of Lessee’s
proportionate share of such Additional Rent for such period. Within fifteen
(15) days thereafter, Lessee shall pay to Lessor, as Additional Rent, or Lessor
shall remit or credit to Lessee, as the case may be, the difference between the
estimated amounts paid by Lessee and the actual amount of Lessee’s Additional
Rent for such period as shown by such statement. Monthly installments for the
ensuing year shall be adjusted upward or downward as set forth in Lessor’s
Statement.

Section 4.06. Security Deposit. Within two (2) business days after the first
date when Lessor is both the fee owner of the Property and has obtained
financing in an amount sufficient both to purchase the Property and to complete
the construction of the Building Shell, the offsite and offsite improvements
described in subsection 2.04(j) and to fund the Tenant Improvement Allowance,
Lessee shall deposit with Lessor a Security Deposit equal to eighteen
(18) month’s of Base Rent in the amount of Sixteen Million, Five Hundred Forty
Five Thousand Dollars and no Cents ($16,545,000) in the form of cash or an
unconditional, irrevocable letter of credit without documents, i.e. no
obligation on Lessor’s part to present anything but a sight draft, with Lessor
as beneficiary and providing for payment in San Francisco on presentation of
Lessee’s drafts on sight and drawable in whole or in part San Francisco and
otherwise from a bank and in a form acceptable to Lessor (the “Security
Deposit”). The Security Deposit shall be held by Lessor as security for the
faithful performance by Lessee of all of the terms, covenants, and conditions of
this Lease applicable to Lessee. If Lessee defaults with respect to any
provision of this Lease, including but not limited to the provisions relating to
the condition of the Premises upon Lease Termination, Lessor may (but shall not
be required to) use, apply or retain all or any part of the Security Deposit for
the payment of any amount which Lessor may spend by reason of Lessee’s default
or to compensate Lessor for any loss or damage which Lessor may suffer by reason
of Lessee’s default. If any portion of the Security Deposit is so used or
applied, Lessee shall, within ten days after written demand therefor, deposit
cash (or a replacement Letter of Credit in form and substance subject to the
same requirements as the original Letter of Credit)

 

10



--------------------------------------------------------------------------------

with Lessor in an amount sufficient to restore the Security Deposit to its
original amount. Lessee’s failure to do so shall be a Default by Lessee. The
rights of Lessor pursuant to this Section 4.06. are in addition to any rights
which Lessor may have pursuant to Article 12 below. If Lessee fully and
faithfully performs every provision of this Lease to be performed by it, the
Security Deposit or any balance thereof shall be returned (without interest) to
Lessee (or, at Lessor’s option, to the last assignee of Lessee’s interests
hereunder) at Lease expiration or termination and after Lessee has vacated the
Premises. Lessor shall not be required to keep the Security Deposit separate
from Lessor’s general funds or be deemed a trustee of same. If the Security
Deposit is in whole or in part in the form of a Letter of Credit, failure of
Lessee to deliver a replacement Letter of Credit to Lessor at least forty-five
(45) business days prior to the expiration date of any current Letter of Credit
shall constitute a separate default entitling Lessor to draw down immediately
and entirely on the current Letter of Credit and the proceeds shall constitute a
cash Security Deposit.

Section 4.07. Lessee’s Right to Review Supporting Data.

(1) Exercise of Right by Lessee. Provided that Lessee is not in default under
this Lease and provided further that Lessee strictly complies with the
provisions of this Paragraph, Lessee shall have the right to reasonably review
supporting data for any portion of a Lessor’s statement that Lessee claims is
incorrect. In order for Lessee to exercise its right under this Paragraph,
Lessee shall, within thirty (30) days after any such Lessor’s statement is sent,
deliver a written notice to Lessor specifying the portions of the Lessor’s
statement that are claimed to be incorrect, and Lessee shall simultaneously pay
to Lessor all amounts due from Lessee to Lessor as specified in the Lessor’s
statement. Except as expressly set forth in subparagraph 3 below, in no event
shall Lessee be entitled to withhold, deduct, or offset any monetary obligation
of Lessee to Lessor under the Lease including, without limitation, Lessee’s
obligation to make all Base Rent payments and all payments for Additional Rent
pending the completion of, and regardless of the results of, any review under
this Paragraph. The right to review granted to Lessee under this Paragraph may
only be exercised once for any Lessor’s statement, and if Lessee fails to meet
any of the above conditions as a prerequisite to the exercise of such right, the
right of Lessee under this Paragraph for a particular Lessor’s statement shall
be deemed waived.

(2) Procedures for Review. Lessee acknowledges that Lessor maintains its records
for the Building and Project at its offices in San Francisco, and Lessee
therefore agrees that any review of supporting data under this Paragraph shall
occur at such location. Any review to be conducted under this Paragraph shall be
at the sole expense of Lessee and shall be conducted by an independent firm of
certified public accountants of national standing. Lessee acknowledges and
agrees that any supporting data reviewed under this Paragraph constitute
confidential information of Lessor, which shall not be disclosed to anyone other
than the accountants performing the review and the principals of Lessee who
receive the results of the review. The disclosure of such information to any
other person, whether or not caused by the conduct of Lessee, shall constitute a
material breach of this Lease.

(3) Finding of Error. Any errors disclosed by the review of supporting data
under this Paragraph shall be promptly corrected, provided that Lessor shall
have the right to cause another review of the supporting data to be made by an
independent firm of certified public

 

11



--------------------------------------------------------------------------------

accountants of national standing. In the event of a disagreement between the two
accounting firms, the review that discloses the least amount of deviation from
the Lessor’s statement shall be deemed to be correct and its review shall be
final and binding on both Lessor and Lessee. If the results of the review of
supporting data taking into account, if applicable, the results of any
additional review caused by Lessor reveal that Lessee has overpaid obligations
for a preceding period, the amount of such overpayment shall be credit against
Lessee’s subsequent installment obligations to pay its share of Additional Rent.
In the event that such results show that Lessee has underpaid its obligations
for a preceding period, the amount of such underpayment shall be paid by Lessee
to Lessor with the next succeeding installment obligation of Additional Rent or,
if the Lease has terminated, in cash within thirty (30) days after the
determination of underpayment is delivered to Lessee. Each party shall pay the
cost and expense of its chosen accounting firm.

(4) Effect of Lessee’s Default. In the event that Lessee becomes in default of
its obligations under this Lease at any time during the pendency of a review of
records under this Paragraph, said right to review shall immediately cease and
the matters originally set forth in the Lessor’s statement shall be deemed to be
correct.

ARTICLE V

USE

Section 5.01. Permitted Use and Limitations on Use. The Premises shall be used
and occupied only for office, research and development, together with such
ancillary uses which do not cause excessive wear of the Premises or increase the
potential liability of Lessor, and for no other use, without Lessor’s prior
written consent. Lessee shall not use, suffer or permit the use of the Premises
in any manner that will tend to create waste, nuisance or unlawful acts. In no
event shall it be unreasonable for Lessor to withhold its consent as to uses
which it determines would tend to increase materially the wear of the Premises
or any part thereof or increase the potential liability of Lessor or decrease
the marketability, financability, leasability or value of the Premises. Lessee
shall not do anything in or about the Premises which will (i) cause structural
injury to the Building or Premises, or (ii) cause damage to any part of the
Building except to the extent reasonably necessary for the installation of
Lessee’s trade fixtures and Lessee’s Alterations, and then only in a manner
which has been first approved by Lessor in writing. Lessee shall not operate any
equipment within the Building or Premises which will (i) materially damage the
Building or the Common Area, (ii) overload existing electrical systems or other
mechanical equipment servicing the Building, (iii) impair the efficient
operation of the sprinkler system or the heating, ventilating or air
conditioning (“HVAC”) equipment within or servicing the Building, or
(iv) damage, overload or corrode the sanitary sewer system. Lessee shall not
attach, hang or suspend anything from the ceiling, roof, walls or columns of the
Building or set any load on the floor in excess of the load limits for which
such items are designed nor operate hard wheel forklifts within the Premises.
Any dust, fumes, or waste products generated by Lessee’s use of the Premises
shall be contained and disposed so that they do not (i) create an unreasonable
fire or health hazard, (ii) damage the Premises, or (iii) result in the
violation of any law. Except as approved by Lessor, Lessee shall not change the
exterior of the Building, or install any equipment or fixtures on or make any
penetrations of the exterior or roof of the Building, provided that Lessee may
install rooftop antennae or other communication devices on the roof of the
Building with Lessor’s prior written consent which shall not be unreasonably

 

12



--------------------------------------------------------------------------------

withheld or delayed. Lessee shall not conduct on any portion of the Premises any
sale of any kind, including any public or private auction, fire sale,
going-out-of-business sale, distress sale or other liquidation sale. No
materials, supplies, tanks or containers, equipment, finished products or
semifinished products, raw materials, inoperable vehicles or articles of any
nature shall be stored upon or permitted to remain within the outside areas of
the Premises except in fully fenced and screened areas outside the Building
which have been designed for such purpose and have been approved in writing by
Lessor for such use by Lessee.

Section 5.02. Compliance with Law.

(a) Lessor shall deliver the Premises to Lessee on the Commencement Date, for
office use, free of violations of any covenants or restrictions of record, or
any applicable law, building code, regulation or ordinance in effect on such
Commencement Date, including without limitation, the Americans with Disability
Act, and free of Year Two Thousand computer programming defects.

(b) Except as provided in paragraph 5.02.(a), Lessee shall, at Lessee’s cost and
expense, comply promptly with all statutes, ordinances, codes, rules,
regulations, orders, covenants and restrictions of record, and requirements
applicable to the Premises and Lessee’s use and occupancy of same in effect
during any part of the Lease Term, whether the same are presently foreseeable or
not, and without regard to the cost or expense of compliance.

(c) By executing this Lease, Lessee acknowledges that it has reviewed and
satisfied itself as to its compliance, or intended compliance with the
applicable zoning and permit laws, hazardous materials and waste requirements,
and all other statutes, laws, or ordinances relevant to the uses stated in
Section 5.01., above, provided that Lessor represents that the Premises, when
certified for occupancy, may legally be used for general office purposes.

Section 5.03. Condition of Premises at Commencement Date. Subject to all of the
terms of this Lease for the construction of Tenant Improvements. Lessor shall
deliver the Building to Lessee on the Commencement Date with the Building
plumbing, lighting, heating, ventilating, air conditioning, gas, electrical, and
sprinkler systems and loading doors as set forth in Exhibit “D” in proper
operating condition and built substantially in accordance with the approved
plans therefor, and in a workmanlike manner. Except as otherwise provided in
this Lease, Lessee hereby accepts the Premises in their condition existing as of
the Commencement Date, subject to all applicable zoning, municipal, county and
state laws, ordinances and regulations governing and regulating the use and
condition of the Premises, and any covenants or restrictions, liens,
encumbrances and title exceptions of record, and accepts this Lease subject
thereto and to all matters disclosed thereby and by any exhibits attached
hereto. Lessee acknowledges that neither Lessor nor any agent of Lessor has made
any representation or warranty as to the present or future suitability of the
Premises for the conduct of Lessee’s business.

Section 5.04. Defective Condition at Commencement Date. In the event -that it is
determined, and Lessee notifies Lessor in writing within one year after the
Commencement Date, that any of the obligations of Lessor set forth in
Section 5.02.(a) or Section 5.03.(a) were not performed, then it shall be the
obligation of Lessor, and the sole right and remedy of Lessee,

 

13



--------------------------------------------------------------------------------

after receipt of written notice from Lessee setting forth with specificity the
nature of the failed performance, to promptly, within a reasonable time and at
Lessor’s sole cost, correct same. Except as to defects which remain Lessor’s
responsibility under Section 6.01(b), Lessee’s failure to give such written
notice to Lessor within one year after the Commencement Date shall constitute a
conclusive presumption that Lessor has complied with all of Lessor’s obligations
under the foregoing sections 5.02. and 5.03., and any required correction after
that date shall be performed by Lessee, at its sole cost and expense. At the end
of the first year of the Lease Term, Lessor shall promptly assign to Lessee all
of Lessor’s contractor’s, and/or manufacturer’s guarantees, warranties, and
causes of action which do not relate to Lessor’s obligations under
Section 6.01(b).

Section 5.05. Building Security. Lessee acknowledges and agrees that it assumes
sole responsibility for security at the Premises for its agents, employees,
invitees, licensees, contractors, guests and visitors and will provide such
systems and personnel for same including, without limitation, that portion of
the Common Area located on the legal parcel which the Building is located as it
deems necessary or appropriate and at its sole cost and expense. Lessee
acknowledges and agrees that Lessor does not intend to provide any security
system or security personnel at the Premises or Project, including, without
limitation, at the Common Areas provided, however, that nothing herein shall be
deemed to prevent Lessor from providing such system or personnel in the future,
the cost of which will be included in those items for which Lessee pays
Additional Rent.

Section 5.06. Rules and Regulations. Lessor may from time to time promulgate
reasonable and nondiscriminatory rules and regulations applicable for the care
and orderly management of the Premises. Such rules and regulations shall be
binding upon Lessor upon delivery of a copy thereof to Lessor, and Lessor agrees
to abide by such rules and regulations. A copy of the initial Rules and
Regulations is attached hereto as Exhibit “L.” If there is a conflict between
the rules and regulations and any of the provisions of this Lease, the
provisions of this Lease shall prevail. Lessor shall not be responsible for the
violation of any such rules and regulations by any person, including, without
limitation, Lessee or its employees, agents, invitees, licensees, guests,
visitors or contractors.

ARTICLE VI

MAINTENANCE, REPAIRS AND ALTERATIONS

Section 6.01. Maintenance of Premises.

(a) Throughout the Lease Term, Lessee, at its sole cost and expense, shall keep,
maintain, repair and replace the Premises (except as provided in 6.01.(b)) and
all improvements and appurtenances in or serving the Premises, including,
without limitation, all interior and exterior walls, all doors and windows, the
roof membrane, all elevators and stairways, all wall surfaces and floor
coverings, all Tenant Improvements and alterations, additions and improvements
installed during the Lease Term, all sewer, plumbing, electrical, lighting,
heating, ventilation and cooling systems, fire sprinklers, fire safety and
security systems, fixture and appliances and all wiring and glazing, in the same
good order, condition and repair as they are in on the Commencement Date, or may
be put in during the Lease Term, reasonable wear excepted, provided that wear
which could be prevented by first class maintenance shall not be deemed
reasonable.

 

14



--------------------------------------------------------------------------------

(b) Lessor, at its sole cost and expense, shall repair defects in the Building
Shell, including, exterior walls (including all exterior glass which is damaged
by structural defects in such exterior walls), floors installed as part of the
Building Shell, supporting pillars, structural walls, roof structure and
foundations of the Building and sewer and plumbing systems outside the Building
as well as any defects in the offsite and onsite improvements listed in
Section 2.04(i), provided that the need for repair is not caused by Lessee, in
which event Lessor shall repair same, at Lessee’s sole cost and expense (to the
extent not insured) and Lessee shall reimburse Lessor for same upon demand.
Lessor shall replace the roof membrane of the Building, the parking lot surface,
landscaping, drainage, irrigation, sprinkler and sewer and plumbing systems
outside the Building systems when the useful life of each has expired, and
Lessee shall pay that portion of the cost of each replacement, together with
annual interest at the Agreed Rate which shall be amortized over the useful life
of each such replacement applicable to the balance of the Lease Term, in equal
monthly installments due and payable with installments of Base Rent provided
that as to repairs and replacements within the Common Area, Lessee shall pay its
proportionate share. Lessee shall give Lessor written notice of any need of
repairs which are the obligation of Lessor hereunder and Lessor shall have a
reasonable time to perform same. Should Lessor default as provided in
Section 12.03 with respect to its obligation to make any of the repairs assumed
by it hereunder with respect to the Building, Lessee shall have the right to
perform such repairs and Lessor agrees that within thirty (30) days after
written demand accompanied by detailed invoice(s), it shall pay to Lessee the
cost of any such repairs together with accrued interest from the date of
Lessee’s payment at the Agreed Rate. Lessor shall not be liable to Lessee, its
employees, invitees, or licensees for any damage to person or property, and
Lessee’s sole right and remedy shall be the performance of said repairs by
Lessee with right of reimbursement from Lessor of the reasonable fair market
cost of said repairs, not exceeding the sum actually expended by Lessee,
together with accrued interest from the date of Lessee’s payment at the Agreed
Rate, provided that nothing herein shall be deemed to create a right of setoff
or withholding by Lessee of Base Rent or Additional Rent or any other amounts
due herein. Lessee hereby expressly waives all rights under and benefits of
Sections 1941 and 1942 of the California Civil Code or under any similar law,
statute or ordinance now or hereafter in effect to make repairs and offset the
cost of same against rent or to withhold or delay any payment of rent or any
other of its obligations hereunder as a result of any default by Lessor under
this Section 6.01.(b).

(c) Lessee agrees to keep the Premises, both inside and out, clean and in
sanitary condition as required by the health, sanitary and police ordinances and
regulations of any political subdivision having jurisdiction and to remove all
trash and debris which may be found in or around the Premises. Lessee further
agrees to keep the interior surfaces of the Premises, including, without
limitation, windows, floors, walls, doors, showcases and fixtures clean and neat
in appearance.

(d) If Lessee refuses or neglects to commence such repairs and/or maintenance
for which Lessee is responsible under this Article VI (including with respect to
that portion of the Common Area located on the legal parcel on which the
Building is located) within a thirty (30) day period

 

15



--------------------------------------------------------------------------------

(or as soon as practical and in no event later than five (5) days, if the
failure to initiate the repair threatens to cause further damage to the
Premises) after written notice from Lessor and thereafter diligently prosecute
the same to completion, then Lessor may (i) enter the Premises (except in an
emergency, upon at least 24 hours advanced written notice) during Lessor’s
business hours and cause such repairs and/or maintenance to be made and shall
not be responsible to Lessee for any loss or damage occasioned thereby and
Lessee agrees that upon demand, it shall pay to Lessor the reasonable cost of
any such repairs, not exceeding the sum actually expended by Lessor, together
with accrued interest from the date of Lessor’s payment at the Agreed Rate and
(ii) elect to enter into a maintenance contract at a market rate for first-rate
maintenance with a third party for the performance of all or a part of Lessee’s
maintenance obligations, whereupon, Lessee shall be relieved from its
obligations to perform only those maintenance obligations covered by such
maintenance contract, and Lessee shall bear the entire cost of such maintenance
contract which shall be paid in advance, as Additional Rent, on a monthly basis
with Lessee’s Base Rent payments.

Section 6.02. Maintenance of Common Areas and Outside Areas. Subject to 6.01.(c)
and subject to Lessee paying Lessee’s share of the cost and expense for same
pursuant to Section 4.05, Lessor shall maintain, repair and replace all
landscape, hardscape and other improvements within the Common Areas and shall
operate and manage the amenities/athletic facility and other Common Area
features and facilities described in Section 2.02 and Lessor shall also
maintain, repair and replace all landscape, hardscape and other improvements
within the Outside Areas of the Premises (“Outside Areas”), including without
limitation, walkways, driveways, parking areas and lighting and sprinkler
systems.

Section 6.03. Alterations, Additions and Improvements. No alterations,
additions, or improvements (“Alterations”) shall be made to the Premises by
Lessee without the prior written consent of Lessor which Lessor will not
unreasonably withhold, provided, however, that Lessee may make Alterations which
do not affect the Building systems, exterior appearance, structural components
or structural integrity and which do not exceed collectively Seventy-five
Thousand Dollars ($75,000) in cost within any twelve (12) month period, without
Lessor’s prior written consent. As a condition to Lessor’s obligation to
consider any request for consent hereunder, Lessee shall pay Lessor upon demand
for the reasonable costs and expenses of third party consultants, engineers,
architects and others for reviewing plans and specifications and for monitoring
the construction of any proposed Alterations. Lessor may require Lessee to
remove any such Alterations at the expiration or termination of the Lease Term
and to restore the Premises to their prior condition by written notice given on
or before the earlier of (i) the expiration of the Lease Term or (ii) thirty
(30) days after termination of the Lease or (iii) thirty (30) days after a
written request from Lessee for such notice from Lessor provided, that, if
Lessee requests same from Lessor, Lessor will notify Lessee within five
(5) business days after receipt of Lessee’s request and a copy of all plans and
specifications for the proposed Alteration whether it will require removal. All
Alterations to be made to the Premises shall be made under the supervision of a
competent, California licensed architect and/or competent California licensed
structural engineer (each of whom has been approved by Lessor) and shall be made
in accordance with plans and specifications which have been furnished to and
approved by Lessor in writing prior to commencement of work. All Alterations
shall be designed, constructed and installed at the sole cost and expense of
Lessee by California licensed architects, engineers, and

 

16



--------------------------------------------------------------------------------

contractors approved by Lessor, in compliance with all applicable law, and in
good and workmanlike manner. Any Alteration except furniture and trade fixtures,
shall become the property of Lessor at the expiration, or sooner termination of
the Lease, unless Lessor directs otherwise, provided that Lessee shall retain
title to all furniture and trade fixtures placed on the Premises. All heating,
lighting, electrical, air conditioning, full height partitioning (but not
moveable, free standing cubicle-type partitions which do not extend to the
ceiling or connect to Building walls), drapery and carpeting installations made
by Lessee together with all property that has become an integral part of the
Premises, shall be and become the property of Lessor upon the expiration, or
sooner termination of the Lease, and shall not be deemed trade fixtures. Within
thirty (30) days after completion of any Alteration, Lessee, Lessee shall
provide Lessor with a complete set of “as built” plans for same.

Section 6.04. Covenant Against Liens. Lessee shall not allow any liens arising
from any act or omission of Lessee to exist, attach to, be placed on, or
encumber Lessor’s or Lessee’s interest in the Premises or Project, or any
portion of either, by operation of law or otherwise. Lessee shall not suffer or
permit any lien of mechanics, material suppliers, or others to be placed against
the Premises or Project, or any portion of either, with respect to work or
services performed or claimed to have been performed for Lessee or materials
furnished or claimed to have been furnished to Lessee or the Premises. Lessor
has the right at all times to post and keep posted on the Premises any notice
that it considers necessary for protection from such liens. At least seven
(7) days before beginning construction of any Alteration, Lessee shall give
Lessor written notice of the expected commencement date of that construction to
permit Lessor to post and record a notice of nonresponsibility. If any such lien
attaches or Lessee received notice of any such lien, Lessee shall cause the lien
to be immediately released and removed of record. Despite any other provision of
this Lease, if the lien is not released and removed within twenty (20) days
after Lessor delivers notice of the lien to Lessee, Lessor may immediately take
all action necessary to release and remove the lien, without any duty to
investigate the validity of it. All expenses (including reasonable attorney fees
and the cost of any bond) incurred by Lessor in connection with a lien incurred
by Lessee or its removal shall be considered Additional Rent under this Lease
and be immediately due and payable by Lessee.

Section 6.05 Reimbursable Capital Expenditures. Except for items of capital
expenditures, which are to be made at Lessor’s sole cost and expense pursuant to
the first sentence of Section 6.01(b) above, capital expenditures, together with
interest thereon at the Agreed Rate, for any replacement item at the Premises
made by Lessor in excess of Ten Thousand Dollars ($10,000.00) during the Lease
Term shall be amortized over the remaining Lease Term for the useful life of
such replacement item within the numerator being the number of months remaining
in the Lease Term and the denominator being the number of months of the “useful
life” of the improvements. Lessee shall be obligated for such amortized portion
of any such expenditure in equal monthly installments due and payable with each
installment of Base Rent.

 

17



--------------------------------------------------------------------------------

ARTICLE VII

INSURANCE

Section 7.01. Property/Rental Insurance for Premises: At all times during the
Lease Term, Lessor shall keep the Premises insured against loss or damage by
fire and those risks normally included in the term “all risk,” including,
without limitation, coverage for (i) earthquake and earthquake sprinkler
leakage, (ii) flood, (iii) loss of rents and extra expense for eighteen
(18) months, including scheduled rent increases, (iv) boiler and machinery,
(v) Tenant Improvements and (vi) fire damage legal liability form, including
waiver of subrogation. Any deductibles shall be paid by Lessee. The amount of
such insurance shall not be less than 100% of replacement cost. Insurance shall
include a Building Ordinance and Increased Cost of Construction Endorsement
insuring the increased cost of reconstructing the Premises incurred due to the
need to comply with applicable statutes, ordinances and requirements of all
municipal, state and federal authorities now in force, which or may be in force
hereafter. Any recovery received from said insurance policy shall be paid to
Lessor and thereafter applied by Lessor to the reconstruction of the Premises in
accordance with the provisions of Article VIII below. Lessee, in addition to the
rent and other charges provided herein, shall reimburse Lessor for the cost of
the premiums for all such insurance covering the Premises in accordance with
Article IV. Such reimbursement and shall be made within (15) days of Lessee’s
receipt of a copy of Lessor’s statement therefor. Lessee shall pay to Lessor any
deductible (subject to the above conditions) owing within fifteen (15) days
after receipt of notice from Lessor of the amount owing. To the extent
commercially available, Lessor’s insurance shall have a deductible not greater
than fifteen percent (15%) for earthquake and ten percent (10%) for the basic
“all risk” coverage.

Section 7.02. Property Insurance for Fixtures and Inventory. At all times during
the Lease Term, Lessee shall, at its sole expense, maintain insurance with “all
risk” coverage on any fixtures, furnishings, merchandise equipment or personal
property in or on the Premises, whether in place as of the date hereof or
installed hereafter. The amount of such insurance shall not be less than one
hundred percent (100%) of the replacement cost thereof, and Lessor shall not
have any responsibility nor pay any cost for maintaining any types of such
insurance. Lessee shall pay all deductibles.

Section 7.03. Lessor’s Liability Insurance. During the Lease Term, Lessor shall
maintain a policy or policies of comprehensive general liability insurance
naming Lessor (and such others as designated by Lessor) against liability for
bodily injury, property damage on our about the Project, with combined single
limit coverage of not less than Thirty Million Dollars ($30,000,000.00). Lessee,
in addition to the rent and other charges provided herein, agrees to pay to
Lessor Lessee’s proportionate share of the premium(s) for all such insurance
pursuant to Section 4.05. The insurance premiums shall be paid in accordance
with Article IV, within (15) days of Lessee’s receipt of a copy of Lessor’s
statement therefore.

Section 7.04. Liability Insurance Carried by Lessee. At all times during the
Lease Term (and any holdover period) Lessee shall obtain and keep in force a
commercial general liability policy of insurance protecting Lessee, Lessor and
any Lender(s) whose names are provided to Lessee as Additional Insureds against
claims from bodily injury, personal injury and property

 

18



--------------------------------------------------------------------------------

damage based upon involving or arising out of ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing a single limit coverage in amount of
not less than Ten Million Dollars ($10,000,000) per occurrence with an
Additional Lessors or Premises Endorsements and containing an “Amendment of the
Pollution Exclusion Endorsement” for damage caused by heat, smoke, fumes from a
hostile fire. The limits of said insurance required by this Lease as carried by
Lessee shall not, however limit the liability of Lessee nor relieve Lessee of
any obligation hereunder. All insurance to be carried by the Lessee shall be
primary to and not contributory with, any similar insurance carried by Lessor
whose insurance shall be considered excess insurance only.

Section 7.05. Lessee to Furnish Proof of Insurance. Lessee shall furnish to
Lessor prior to the Commencement Date, and at least thirty (30) days prior to
the expiration date of any policy, certificates indicating that the property
insurance and liability insurance required to be maintained by Lessee is in full
force and effect for the twelve (12) month period following such expiration
date; that Lessor has been named as an additional insured to the extent of
contractual liability assumed in Section 7.07. “Indemnification” and
Section 7.08. “Lessor as Party Defendant”; and that all such policies will not
be canceled unless thirty (30) days’ prior written notice of the proposed
cancellation has been given to Lessor. The insurance shall be with insurers
approved by Lessor, provided, however, that such approval shall not be
unreasonably withheld so long as Lessee’s insurance carrier has a Best’s
Insurance Guide rating not less than A+ VIII. Within ten (10) business days
after Lessee’s written request for same, Lessor shall furnish once during any
calendar year, certificates indicating that the property insurance and liability
insurance required to be kept by Lessor is in full force and effect.

Section 7.06. Mutual Waiver of Claims and Subrogation Rights. Lessor and Lessee
hereby release and relieve the other, and waive their entire claim of recovery
for loss or damage to property arising out of or incident to fire, lightning,
and the other perils included in a standard “all risk” insurance policy of a
type described in Sections 7.01 and 7.02 above, when such property constitutes
the Premises, or is in, on or about the Premises, whether or not such loss or
damage is due to the negligence of Lessor or Lessee, or their respective agents,
employees, guests, licensees, invitees, or contractors. Lessee and Lessor waive
all rights of subrogation against each other on behalf of, and shall obtain a
waiver of all subrogation rights from, all property and casualty insurers
referenced above.

Section 7.07. Indemnification and Exculpation.

(a) Except as otherwise provided in Section 7.07.(b), Lessee shall indemnify and
hold Lessor free and harmless from any and all liability, claims, loss, damages,
causes of action (whether in tort or contract, law or equity, or otherwise),
expenses, charges, assessments, fines, and penalties of any kind, including
without limitation, reasonable attorney fees, expert witness fees and costs,
arising by reason of the death or injury of any person, including any person who
is an employee, agent, invitee, licensee, permittee, visitor, guest or
contractor of Lessee, or by reason of damage to or destruction of any property,
including property owned by Lessee or any person who is an employee, agent,
invitee, permitee, visitor, or contractor of Lessee, caused or allegedly caused
(1) while that person or property is in or about the Premises; (2) by some
condition of the Premises; (3) by some act or omission by Lessee or its agent,
employee,

 

19



--------------------------------------------------------------------------------

licensee, invitee, guest, visitor or contractor or any person in, adjacent, on,
or about the Premises with the permission, consent or sufferance of Lessee;
(4) by any matter connected to or arising out of Lessee’s occupation and use of
the Premises, or any breach or default in timely observance or performance of
any obligation on Lessee’s part to be observed or performed under this Lease.

(b) Notwithstanding the provisions of Section 7.07.(a) of this Lease, Lessee’s
duty to indemnify and hold Lessor harmless shall not apply to any liability,
claims, loss or damages arising because of the active negligence or willful acts
of misconduct of Lessor or its agents, employees or contractors or which is or
could be covered by the insurance Lessor is required to carry under this Lease.
Lessor hereby waives all claims against Lessee for any damage which is or could
be covered by the insurance Lessee is required to carry under this Lease.

(c) Lessee hereby waives all claims against Lessor for damages to goods, wares
and merchandise and all other personal property in, on or about the Premises and
for injury or death to persons in, on or about the Premises from any cause
arising at any time to the fullest extent permitted by law and in no event shall
Lessor be liable for lost profits or other consequential damages arising from
any cause or for any damage which is or could be covered by the insurance Lessee
is required to carry under this Lease.

Section 7.08. Lessor as Party Defendant. If by reason of an act or omission of
Lessee or any of its employees, agents, invitees, licensee, visitors, guests or
contractors, Lessor is made a party defendant or a cross- defendant to any
action involving the Premises or this Lease, Lessee shall hold harmless and
indemnify Lessor from all liability or claims of liability, including all
damages, attorney fees and costs of suit.

ARTICLE VIII

DAMAGE OR DESTRUCTION

Section 8.01. Destruction of the Premises.

(a) In the event of a partial destruction of the Premises during the Lease Term
from any cause, Lessor, upon receipt of, and to the extent of, insurance
proceeds paid in connection with such casualty, shall forthwith repair the same,
provided the repairs can be made within a reasonable time under state, federal,
county and municipal applicable law, but such partial destruction shall in no
way annul or void this Lease, (except as provided in Section 8.01.(b) below)
provided that Lessee shall be entitled to a proportionate credit for rent equal
to the payment of Rental Income Insurance received by Lessor. Lessor shall use
diligence in making such repairs within a reasonable time period, acts of God,
strikes and delays beyond Lessor’s control excepted, in which instance the time
period shall be extended accordingly, and this Lease shall remain in full force
and effect, with the rent to be proportionately reduced as provided in this
Section. If the Premises are damaged by any peril within twelve (12) months
prior to the last day of the Lease Term and, in the reasonable opinion of the
Lessor’s architect or construction consultant, the restoration of the Premises
cannot be substantially completed within ninety (90) days after the date of such
damage and such damage renders unusable more than thirty percent (30%) of the
Premises, Lessor may terminate this Lease on sixty (60) days written notice to
Lessee.

 

20



--------------------------------------------------------------------------------

(b) If the Building is damaged from any cause, Lessor shall promptly furnish
Lessee with the written opinion of Lessor’s architect of when the restoration
work to repair the damage may be complete. Lessee shall have the option to
terminate this Lease if the time estimated to substantially complete the
restoration exceeds fifteen (15) months from the date Lessor’s architect’s
opinion is delivered to Lessee, which shall be (i) exercised by written notice
to Lessor delivered within thirty (30) days after delivery to Lessee of Lessor’s
architect’s opinion or (ii) irrevocably and automatically waived if not so
timely exercised. In the event of termination, Lessee shall pay to Lessor all
insurance proceeds, if any, received by Lessee as a result of the damage or
destruction except to the extent allocable to the unamortized (over the Lease
Term) cost of (i) Tenant Improvements paid for by Lessee over and above the
Tenant Improvement Allowance and (ii) or other Alterations installed therein at
Lessee’s sole cost and expense.

Section 8.02. Waiver of Civil Code Remedies. Lessee hereby expressly waives any
rights to terminate this Lease upon damage or destruction to the Premises,
including without limitation any rights pursuant to the provisions of
Section 1932, Subdivisions 1 and 2 and Section 1933, Subdivision 4, of the
California Civil Code, as amended from time-to-time, and the provisions of any
similar law hereinafter enacted.

Section 8.03. No Abatement of Rentals. The Rentals and other charges due under
this Lease shall not be reduced or abated by reason of any damage or destruction
to the Premises (except to the extent of proceeds received by Lessor from the
Rental Loss Insurance), and Lessor shall be entitled to all proceeds of the
insurance maintained pursuant to Section 7.01. above during the period of
rebuilding pursuant to Section 8.01.(a) above, or if the Lease is terminated
pursuant to Section 8.01.(a) above. Lessee shall have no claim against Lessor,
including, without limitation, for compensation for inconvenience or loss of
business, profits or goodwill during any period of repair or reconstruction.

Section 8.04. Liability for Personal Property. In no event shall Lessor have any
liability for, nor shall it be required to repair or restore, any injury or
damage to Lessee’s personal property or to any other personal property or to
Alterations (except to the extent Lessor receives insurance proceeds to repair
damage to same) in or upon the Premises by Lessee.

ARTICLE IX

REAL PROPERTY TAXES

Section 9.01. Payment of Taxes. Lessee shall pay all real property taxes,
including any escaped or supplemental tax and any form of real estate tax or
assessment, general, special, ordinary or extraordinary, and any license, fee,
charge, excise or imposition (“real property taxes”), imposed, assessed or
levied on or with respect to the Premises (and Lessee shall pay its
proportionate share of real property taxes imposed, assessed or levied on or
with respect to the Common Area) by any Federal, State, County, City or other
political subdivision or public authority having the direct or indirect power to
tax, including, without limitation, any improvement district or any community
facilities district, as against any legal or equitable

 

21



--------------------------------------------------------------------------------

interest of Lessor in the Premises or against the Premises or any part thereof
applicable to the Premises for a period of time included within the Lease Term
as well as any government or private cost sharing agreement assessments made for
the purpose of augmenting or improving the quality of services and amenities
normally provided by government agencies. All such payments shall be made at
least ten (10) days prior to the delinquency date for such payment or ten
(10) days after Lessee’s receipt of the tax bill, whichever is later.
Notwithstanding the foregoing, Lessee shall not be required to pay any net
income taxes, franchise taxes, or any succession or inheritance taxes of Lessor.
If any anytime during the Lease Term, the State of California or any political
subdivision of the state, including any county, city, city and county, public
corporation, district, or any other political entity or public corporation of
this state, levies or assesses against Lessor a tax, fee, charge or imposition,
excise on rents under the Lease, the square footage of the Premises, the act of
entering into this Lease, or the occupancy of Lessee, or levies or assesses
against Lessor any other tax, fee, or excise, however described, including,
without limitation, a so-called value added, business license, transit,
commuter, environmental or energy tax fee, charge or excise or imposition
related to the Premises as a direct substitution in whole or in part for, or in
addition to, any real property taxes on the Premises, Lessee shall pay ten
(10) days before delinquency or ten (10) days after receipt of the tax bill,
whichever is later, that tax, fee, charge, excise or imposition. A good faith
estimate of anticipated real property taxes is attached hereto as Exhibit M.

Section 9.02. Pro Ration for Partial Years. If any such taxes paid by Lessee
shall cover any period prior to the Commencement Date or after the Expiration
Date of the Lease Term, Lessee’s share of such taxes shall be equitably prorated
to cover only the period of time within the tax fiscal year during which this
Lease shall be in effect, and Lessor shall reimburse Lessee to any extent
required. If Lessee shall fail to pay any such taxes, Lessor shall have the
right to pay the same in which case Lessee shall repay such amount to Lessor
within ten (10) days after written demand, together with interest at the Agreed
Rate.

Section 9.03. Personal Property Taxes.

(a) Lessee shall pay prior to delinquency all taxes imposed, assessed against
and levied upon trade fixtures, furnishings, equipment and all other personal
property of Lessee contained in the Premises or elsewhere. When possible, Lessee
shall cause said trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of Lessor.

(b) If any of Lessee’s said personal property shall be assessed with Lessor’s
real property, Lessee shall pay Lessor the taxes attributable to Lessee within
ten (10) days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property.

(c) If Lessee shall fail to pay any such taxes, Lessor shall have the right to
pay the same, in which case Lessee shall repay such amount to Lessor with
Lessee’s next rent installment together with interest at the Agreed Rate.

Section 9.04. Lessee’s Right to Contest Real Property Taxes. Lessee at its sole
cost and expense shall have the right, at any time, to seek a reduction in the
assessed valuation of the

 

22



--------------------------------------------------------------------------------

Premises or to contest any real property taxes that are to be paid by Lessee
with respect to the Premises. If Lessee seeks a reduction or contests any such
real property taxes, the failure on Lessee’s part to pay such real property
taxes shall not constitute a default as long as Lessee complies with the
provisions of this Section. Lessor shall not be required to join in any
proceeding or contest brought by Lessee unless the provisions of any law require
that the proceeding or contest be brought by or in the name of Lessor or any
owner of the Premises. In that case Lessor shall join in the proceeding or
contest or permit it to be brought in Lessor’s name as long as Lessor is not
required to bear any cost or expense. Lessor, on final determination of the
proceeding or contest, shall immediately pay or discharge any decision or
judgment rendered, together with all costs, fees, charges, interest, penalties
and all other amounts incidental to the decision or judgment. If Lessor does not
pay the real property taxes when due and Lessor seeks a reduction or contests
them as provided in this Section, before the commencement of such proceeding or
contest Lessee shall furnish to Lessor a surety bond issued by an insurance
company qualified to do business in California provided that said bond and
company are both reasonably satisfactory to Lessor. The amount of the bond shall
equal one hundred thirty three percent (133%) of the total amount of real
property taxes in dispute. The bond shall hold Lessor and the Premises harmless
from any damage arising out of the proceeding or contest and shall insure the
payment of any judgment that may be rendered.

ARTICLE X

UTILITIES

Section 10.01. Lessee to Pay. Lessee shall pay prior to delinquency and
throughout the Lease Term, all charges for water, gas, heating, cooling, sewer,
telephone, electricity, garbage, air conditioning and ventilation, janitorial
service, landscaping and all other materials and utilities supplied to the
Premises. The disruption, failure, lack or shortage of any service or utility
due to any cause whatsoever shall not affect any obligation of Lessee hereunder,
and Lessor shall faithfully keep and observe all the terms, conditions and
covenants of this Lease and pay all rent due hereunder, all without diminution,
credit or deduction, provided that, Lessor shall credit Lessee to the extent of
any rental interruption proceeds Lessor receives as a result of such disruption,
failure, lack or shortage of services or utility.

ARTICLE XI

ASSIGNMENT AND SUBLETTING

Section 11.01. Lessor’s Consent Required. Except as provided in Section 11.02,
Lessee shall not voluntarily or by operation of law assign, transfer, mortgage,
sublet, license or otherwise transfer or encumber all or any part of Lessee’s
interest in this Lease or in the Premises or any part thereof, without Lessor’s
prior written consent which Lessor shall not unreasonably withhold or delay.
Lessor shall respond in writing to Lessee’s request for consent hereunder in a
timely manner and any attempted assignment, transfer, mortgage, encumbrance,
subletting or licensing without such consent shall be void, and shall constitute
a breach of this Lease. By way of example, but not limitation, reasonable
grounds for denying consent include: (i) poor credit history or insufficient
financial strength of transferee (but not necessarily financial strength as
great as that of Lessee), (ii) transferee’s intended use of the Premises is
inconsistent with the permitted use or will materially and adversely affect
Lessor’s interest. Lessee shall

 

23



--------------------------------------------------------------------------------

Premises or to contest any real property taxes that are to be paid by Lessee
with respect to the Premises. If Lessee seeks a reduction or contests any such
real property taxes, the failure on Lessee’s part to pay such real property
taxes shall not constitute a default as long as Lessee complies with the
provisions of this Section. Lessor shall not be required to join in any
proceeding or contest brought by Lessee unless the provisions of any law require
that the proceeding or contest be brought by or in the name of Lessor or any
owner of the Premises. In that case Lessor shall join in the proceeding or
contest or permit it to be brought in Lessor’s name as long as Lessor is not
required to bear any cost or expense. Lessor, on final determination of the
proceeding or contest, shall immediately pay or discharge any decision or
judgment rendered, together with all costs, fees, charges, interest, penalties
and all other amounts incidental to the decision or judgment. If Lessor does not
pay the real property taxes when due and Lessor seeks a reduction or contests
them as provided in this Section, before the commencement of such proceeding or
contest Lessee shall furnish to Lessor a surety bond issued by an insurance
company qualified to do business in California provided that said bond and
company are both reasonably satisfactory to Lessor. The amount of the bond shall
equal one hundred thirty three percent (133%) of the total amount of real
property taxes in dispute. The bond shall hold Lessor and the Premises harmless
from any damage arising out of the proceeding or contest and shall insure the
payment of any judgment that may be rendered.

ARTICLE X

UTILITIES

Section 10.01. Lessee to Pay. Lessee shall pay prior to delinquency and
throughout the Lease Term, all charges for water, gas, heating, cooling, sewer,
telephone, electricity, garbage, air conditioning and ventilation, janitorial
service, landscaping and all other materials and utilities supplied to the
Premises. The disruption, failure, lack or shortage of any service or utility
due to any cause whatsoever shall not affect any obligation of Lessee hereunder,
and Lessor shall faithfully keep and observe all the terms, conditions and
covenants of this Lease and pay all rent due hereunder, all without diminution,
credit or deduction, provided that, Lessor shall credit Lessee to the extent of
any rental interruption proceeds Lessor receives as a result of such disruption,
failure, lack or shortage of services or utility.

ARTICLE XI

ASSIGNMENT AND SUBLETTING

Section 11.01. Lessor’s Consent Required. Except as provided in Section 11.02,
Lessee shall not voluntarily or by operation of law assign, transfer, mortgage,
sublet, license or otherwise transfer or encumber all or any part of Lessee’s
interest in this Lease or in the Premises or any part thereof, without Lessor’s
prior written consent which Lessor shall not unreasonably withhold or delay.
Lessor shall respond in writing to Lessee’s request for consent hereunder in a
timely manner and any attempted assignment, transfer, mortgage, encumbrance,
subletting or licensing without such consent shall be void, and shall constitute
a breach of this Lease. By way of example, but not limitation, reasonable
grounds for denying consent include: (i) poor credit history or insufficient
financial strength of transferee (but not necessarily financial strength as
great as that of Lessee), (ii) transferee’s intended use of the Premises is
inconsistent with the permitted use or will materially and adversely affect
Lessor’s interest. Lessee shall

reimburse Lessor upon demand for Lessor’s reasonable costs and expenses
(including attorneys’ fees, architect fees and engineering fees) involved in
renewing any request for consent whether or not consent is granted.

Section 11.02. Lessee Affiliates. Lessee may assign or sublet the Premises, or
any portion thereof, to any corporation which controls, is controlled by, or is
under common control with Lessee, or to any corporation resulting from the
merger or consolidation with Lessee, or to any person or entity which acquires
all, or substantially all of the assets of Lessee as a going concern of the
business that is being conducted on the Premises (“Affiliate”), provided that
said assignee or sublessee assumes, in full, the obligations of Lessee under
this Lease and provided further that the use to which the Premises will be put
does not materially change. Any such assignment shall not, in any way, affect or
limit the liability of Lessee under the terms of this Lease.

Section 11.03. No Release of Lessee. Regardless of Lessor’s consent, no
subletting or assignment shall release Lessee of Lessee’s obligation or alter
the primary liability of Lessee to pay the rent and to perform all other
obligations to be performed by Lessee hereunder. The acceptance of rent by
Lessor from any other person shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by any assignee of Lessee or
any successor of Lessee, in the performance of any of the terms hereof, Lessor
may proceed directly against Lessee without the necessity of exhausting remedies
against said assignee.

Section 11.04. Excess Rent. In the event Lessor shall consent to a sublease or
an assignment, Lessee shall pay to Lessor with its regularly scheduled Base Rent
payments, fifty percent (50%) of all sums and the fair market value of all
consideration collected or received by Lessee from a sublessee or assignee which
are in excess of the Base Rent and Additional Rent due and payable with respect
to the subject space pursuant to Article IV for the time period encompassed by
the sublease or assignment term, after first deducting reasonable leasing
commissions and the cost of any Tenant Improvements paid by Lessee with respect
to such sublease or assignment.

Section 11.05. No Impairment of Security. Lessee’s written request to Lessor for
consent to an assignment or subletting or other form of transfer shall be
accompanied by (a) the name and legal composition of the proposed transferee;
(b) the nature of the proposed transferee’s business to be carried on in the
Premises; (c) the terms and provisions of the proposed transfer agreement; and
(d) such financial and other reasonable information as Lessor may request
concerning the proposed transferee.

Section 11.06. Lessor’s Recapture Rights.

(a) Lessor’s Recapture Rights. Notwithstanding any other provision of this
Article 11, in the event that Lessee proposes to sublease or assign or otherwise
transfer (to anyone other than an Affiliate) any interest in this Lease or the
Premises or any part thereof affecting (collectively with all other such
subleases, assignments, or transfers then in effect) more than fifty percent
(50%) of the square footage of the Rentable Area of the Building (“Recapture
Space”) for the major portion of the then remaining Lease Term, then Lessor
shall have the option to recapture the Recapture Space by written notice to
Lessee (“Recapture Notice”) given within ten (10)

 

24



--------------------------------------------------------------------------------

business days after Lessor receives any notice of such proposed assignment or
sublease or other transfer (“Transfer Notice”). A timely Recapture Notice
terminates this Lease for the Recapture Space, effective as of the date
specified in the Transfer Notice. If Lessor declines or fails timely to deliver
a Recapture Notice, Lessor shall have no further right under this Section 11.06
to the Recapture Space unless it becomes available again after transfer by
Lessee.

(b) Consequences of Recapture. To determine the new Base Rent under this Lease
if Lessor recaptures the Recapture Space, the then current Base Rent
(immediately before Lessor’s recapture) under the Lease shall be multiplied by a
fraction, numerator of which is the square feet of the Rentable Area retained by
Lessee after Lessor’s recapture and the denominator of which is the total square
feet of the Rentable Area before Lessor’s recapture. The Additional Rent, to the
extent that it is calculated on the basis of the square feet within the
Building, shall be reduced to reflect Lessee’s proportionate share based on the
square feet of the Building retained by Lessee after Lessor’s recapture. This
Lease as so amended shall continue thereafter in full force and effect. Either
party may require written confirmation of the amendments to this Lease
necessitated by Lessor’s recapture of the Recapture Space. If Lessor recaptures
the Recapture Space, Lessor shall, at Lessor’s sole expense, construct, paint,
and furnish any partitions required to segregate the Recapture Space from the
remaining Premises retained by Lessee.

ARTICLE XII

DEFAULTS; REMEDIES

Section 12.01. Defaults. The occurrence of any one or more of the following
events shall constitute a material default and breach of this Lease by Lessee:

(a) The vacation of the Premises by Lessee for a period of time which would
thereafter terminate Lessor’s insurance coverage at the Premises or cause an
increase of Lessor’s insurance coverage at the Project or which for a period of
more than six consecutive calendar months (other than vacation caused by damage
or destruction and during the repair of same) or the commission of waste at the
Premises or the making of an assignment or subletting in violation of Article
XI;

(b) The failure by Lessee to make any payment of rent or any other payment
required to be made by Lessee hereunder, as and when due, if such failure
continues for a period of five (5) business days after written notice thereof
from Lessor to Lessee. In the event that Lessor serves Lessee with a Notice to
Pay Rent or Quit in the form required by applicable Unlawful Detainer statutes
such Notice shall constitute the notice required by this paragraph, provided
that the cure period stated in the Notice shall be five (5) business days rather
than the statutory three (3) days;

(c) Lessee’s failure to provide (i) any instrument or assurance as required by
Section 7.05 or (ii) estoppel certificate as required by Section 15.01 or
(iii) any document subordinating this Lease to a Lender’s deed of trust if such
failure continues for five (5) business days after written notice of the
failure. In the event Lessor serves Lessee with a Notice to Perform Covenant or
Quit in the form required by applicable Unlawful Detainer Statutes, such Notice
shall constitute the notice required by this paragraph, provided that the cure
period stated in the Notice shall be five (5) business days rather than the
statutory three (3) days;

 

25



--------------------------------------------------------------------------------

(d) The failure by Lessee to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Lessee, other than
described in paragraph (a) (b) or (c) above, if such failure continues for a
period of ten (10) days after written notice thereof from Lessor to Lessee;
provided, however, that if the nature of Lessee’s default is such that more than
ten (10) days are reasonably required for its cure, then Lessee shall not be
deemed to be in default if Lessee commences such cure within said ten (10) day
period and thereafter diligently prosecutes such cure to completion;

(e) (i) The making by Lessee of any general arrangement or assignment for the
benefit of creditors; (ii) the filing by Lessee of a voluntary petition in
bankruptcy under Title 11 U.S.C. or the filing of an involuntary petition
against Lessee which remains uncontested for a period of sixty days; (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets located at the Premises or of Lessee’s interest in this Lease;
or (iv) the attachment, execution or other judicial seizure of substantially all
of Lessee’s assets located at the Premises or of Lessee’s interest in this
Lease, provided, however, in the event that any provisions of this
Section 12.01(e) is contrary to any applicable law, such provision shall be of
no force or effect;

(f) The discovery by Lessor that any financial statement given to Lessor by
Lessee, or any guarantor of Lessee’s obligations hereunder, was materially
false.

Section 12.02. Remedies. In the event of any such material default and breach by
Lessee, Lessor may at any time thereafter, and without limiting Lessor in the
exercise of any right or remedy which Lessor may have by reason of such default
and breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means
including by way of unlawful detainer (and without any further notice if a
notice in compliance with the unlawful detainer statutes and in compliance with
paragraphs (b), (c) and (d) of Section 12.01 above has already been given), in
which case this Lease shall terminate and Lessee shall immediately surrender
possession of the Premises to Lessor. In such event Lessor shall be entitled to
recover from Lessee all damages incurred by Lessor by reason of Lessee’s default
including, but not limited to, (i) the cost of recovering possession of the
Premises including reasonable attorney’s fees related thereto; (ii) the worth at
the time of the award of any unpaid rent that had been earned at the time of the
termination, to be computed by allowing interest at the Agreed Rate but in no
case greater than the maximum amount of interest permitted by law, (iii) the
worth at the time at the time of the award of the amount by which the unpaid
rent that would have been earned between the time of the termination and the
time of the award exceeds the amount of unpaid rent that Lessee proves could
reasonably have been avoided, to be computed by allowing interest at the Agreed
Rate but in no case greater than the maximum amount of interest permitted by
law, (iv) the worth at the time of the award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of the award exceeds the
amount of unpaid rent that Lessee proves could reasonably have been avoided, to
be computed by discounting that amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award plus one per cent (1%),
(v) any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform obligations under

 

26



--------------------------------------------------------------------------------

this Lease, including brokerage commissions and advertising expenses, expenses
of remodeling the Premises for a new tenant (whether for the same or a different
use), and any special concessions made to obtain a new tenant, and (vi) any
other amounts, in addition to or in lieu of those listed above, that may be
permitted by applicable law.

(b) Maintain Lessee’s right to possession as provided in Civil Code
Section 1951.4 in which case this Lease shall continue in effect whether or not
Lessee shall have abandoned the Premises. In such event Lessor shall be entitled
to enforce all of Lessor’s rights and remedies under this Lease, including the
right to recover the rent as it becomes due hereunder.

(c) Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the state of California. Unpaid amounts of rent and
other unpaid monetary obligations of Lessee under the terms of this Lease shall
bear interest from the date due at the Agreed Rate.

Section 12.03. Default by Lessor. Lessor shall not be in default under this
Lease unless Lessor fails to perform obligations required of Lessor within a
reasonable time, but in no event later than thirty (30) days after written
notice by Lessee to Lessor and to the holder of any first mortgage or deed of
trust covering the Premises whose name and address shall have theretofore been
furnished to Lessee in writing, specifying that Lessor has failed to perform
such obligation; provided, however, that if the nature of Lessor’s obligation is
such that more than thirty (30) days are required for performance then Lessor
shall not be in default if Lessor commences performance within such thirty day
period and thereafter diligently prosecutes the same to completion. In the event
Lessor does not commence performance within the thirty (30) day period provided
herein, Lessee may perform such obligation and will be reimbursed for its
expenses by Lessor together with interest thereon at the Agreed Rate. Lessee
waives any right to terminate this Lease or to vacate the Premises on Lessor’s
default under this Lease. Lessee’s sole remedy on Lessor’s default is an action
for damages or injunctive or declaratory relief. Notwithstanding the foregoing,
nothing herein shall be deemed applicable in the event of Lessor’s delay in
delivery of the Premises. In that situation, all rights and remedies shall be
determined under Section 3.01 above.

Section 12.04. Late Charges. Lessee hereby acknowledges that late payment by
Lessee to Lessor of rent and other sums due hereunder will cause Lessor to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Lessor by the terms of any mortgage or trust deed covering the Premises.
Accordingly, if any installment of rent or any other sum due from Lessee shall
not be received by Lessor or Lessor’s designated agent by the later of two
(2) days after written notice of such failure is given or five (5) days after
such amount is due and owing, Lessee shall pay to Lessor a late charge equal to
ten percent (10%) of such overdue amount. The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Lessor will
incur by reason of late payment by Lessee. Acceptance of such late charge by
Lessor shall in no event constitute a waiver of Lessee’s default with respect to
such overdue amount, nor prevent Lessor from exercising any of the other rights
and remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected, for three (3) consecutive installments of
rent, then rent shall automatically become due and payable quarterly in advance,
rather than monthly, notwithstanding Section 4.01 or any other provision of this
Lease to the contrary.

 

27



--------------------------------------------------------------------------------

Section 12.05. Impounds. In the event that a late charge is payable hereunder,
whether or not collected, for three (3) installments of rent or any other
monetary obligation of Lessee under the terms of this Lease within a twelve
(12) month period, Lessee shall pay to Lessor, if Lessor shall so request in
writing, in addition to any other payments required under this Lease, a monthly
advance installment, payable at the same time as the monthly rent, as estimated
by Lessor, for real property tax and insurance expenses on the Premises which
are payable by Lessee under the terms of this Lease. Such fund shall be
established to insure payment when due, before delinquency, of any or all such
real property taxes and insurance premiums. If the amounts paid to Lessor by
Lessee under the provisions of this paragraph are insufficient to discharge the
obligations of Lessee to pay such real property taxes and insurance premiums as
the same become due, Lessee shall pay to Lessor, upon Lessor’s demand, such
additional sums necessary to pay such obligations. All moneys paid to Lessor
under this paragraph may be intermingled with other moneys of Lessor and shall
not bear interest. In the event of a default in the obligations of Lessee to
perform under this Lease, then any balance remaining from funds paid to Lessor
under the provisions of this paragraph may, at the option of Lessor, be applied
to the payment of any monetary default of Lessee in lieu of being applied to the
payment of real property tax and insurance premiums.

ARTICLE XIII

CONDEMNATION OF PREMISES.

Section 13.01. Total Condemnation. If the entire Premises, whether by exercise
of governmental power or the sale or transfer by Lessor to any condemnor under
threat of condemnation or while proceedings for condemnation are pending, at any
time during the Lease Term, shall be taken by condemnation such that there does
not remain a portion suitable for occupation, this Lease shall then terminate as
of the date transfer of possession is required. Upon such condemnation, all rent
shall be paid up to the date transfer of possession is required, and Lessee
shall have no claim against Lessor or the award for the value of the unexpired
portion of this Lease Term.

Section 13.02. Partial Condemnation. If any portion of the Premises is taken by
condemnation during the Lease Term, whether by exercise of governmental power or
the sale for transfer by Lessor to an condemnor under threat of condemnation or
while proceedings for condemnation are pending, this Lease shall remain in full
force and effect except that in the event a partial taking leaves the Premises
unfit for the conduct of the business of Lessee, then Lessee shall have the
right to terminate this Lease effective upon the date transfer of possession is
required. Moreover, Lessor shall have the right to terminate this Lease
effective on the date transfer of possession is required if more than
thirty-three percent (33%) of the total square footage of the Premises is taken
by condemnation. Lessee and Lessor may elect to exercise their respective rights
to terminate this Lease pursuant to this Section by serving written notice to
the other within thirty (30) days after receipt of notice of condemnation. All
rent shall be paid up to the date of termination, and Lessee shall have no claim
against Lessor for the value of any unexpired portion of the Lease Term. If this
Lease shall not be canceled, the rent after such

 

28



--------------------------------------------------------------------------------

partial taking shall be that percentage of the adjusted base rent specified
herein, equal to the percentage which the square footage of the untaken part of
the Premises, immediately after the taking, bears to the square footage of the
entire Premises immediately before the taking. If Lessee’s continued use of the
Premises requires alterations and repair by reason of a partial taking, all such
alterations and repair shall be made by Lessee at Lessee’s expense. Lessee
waives all rights it may have under California Code of Civil Procedure
Section 1265.130 or otherwise, to terminate this Lease based on partial
condemnation.

Section 13.03. Award to Lessee. In the event of any condemnation, whether total
or partial, Lessee shall have the right to claim and recover from the condemning
authority such compensation as may be separately awarded or recoverable by
Lessee for loss of its business fixtures, or equipment belonging to Lessee
immediately prior to the condemnation. The balance of any condemnation award
shall belong to Lessor (including, without limitation, any amount attributable
to any excess of the market value of the Premises for the remainder of the Lease
Term over the then present value of the rent payable for the remainder of the
Lease Term) and Lessee shall have no further right to recover from Lessor or the
condemning authority for any claims arising out of such taking, provided that
Lessee shall have the right to make a separate claim in the condemnation
proceeding, as long as the award payable to Lessor is not reduced thereby, for
(i) the taking of the unamortized or undepreciated value of any leasehold
improvements owned by Lessee that Lessee has the right to remove at the end of
the Lease Term and that Lessee elects not to remove, (ii) reasonable removal and
relocation costs for any leasehold improvements that Lessee has the right to
remove and elects to remove (if condemnor approves of the removal), and
(iii) relocation costs under Government Code section 7262, the claim for which
Lessee may pursue by separate action independent of this Lease.

ARTICLE XIV

ENTRY BY LESSOR

Section 14.01. Entry by Lessor Permitted. Lessee shall permit Lessor and its
employees, agents and contractors to enter the Premises and all parts thereof
(i) upon twenty-four (24) hours notice (or without notice in an emergency),
including without limitation, the Building and all parts thereof at all
reasonable times for any of the following purposes: to inspect the Premises; to
maintain the Premises; to make such repairs to the Premises as Lessor is
obligated or may elect to make pursuant to Section 6.01(d); to make repairs,
alterations or additions to any other portion of the Project and (ii) upon
twenty-four (24) hours notice to show the Premises and post “To Lease” signs for
the purposes of reletting during the last twelve (12) months of the Lease Term
(provided that Lessee has failed to exercise its option to extend) or extended
Lease Term to show the Premises as part of a prospective sale by Lessor or to
post notices of nonresponsibility. Lessor shall have such right of entry without
any rebate of rent to Lessee for any loss of occupancy or quiet enjoyment of the
Premises hereby occasioned. Lessee shall have the right to accompany Lessor on
any entry, provided that Lessor shall not be required to give Lessee any notice
of an emergency entry and shall not be required to delay any noticed entry to
accommodate Lessee’s exercise of its right to so accompany.

 

29



--------------------------------------------------------------------------------

ARTICLE XV

ESTOPPEL CERTIFICATE

Section 15.01. Estoppel Certificate.

(a) Either party shall at any time upon not less than fifteen (15) days’ prior
written request from the other party execute, acknowledge and deliver to the
other party a statement in writing (i) certifying, if true, that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying, if true, that this Lease, as so modified, is
in full force and effect) and the date to which the rent and other charges are
paid in advance, if any, and (ii) acknowledging, if true, that there are not, to
such party’s knowledge, any uncured defaults on the part of the other party
hereunder, or specifying such defaults if any are claimed and (iii) certifying
or acknowledging such other matters as are requested by any prospective lender
or buyer which are reasonably related to the loan or sale transaction. Any such
statement may be conclusively relied upon by any prospective purchaser or
encumbrancer of the Premises.

(b) Either party’s failure to deliver such statement within such time shall be
conclusive upon the other party (i) that this Lease is in full force and effect,
without modification except as may be represented by the requesting party in the
statement, (ii) that there are no uncured defaults in requesting party’s
performance, and (iii) that not more than one month’s rent has been paid in
advance.

ARTICLE XVI

LESSOR’S LIABILITY

Section 16.01. Limitations on Lessor’s Liability. The term “Lessor” as used
herein shall mean only the owner or owners at the time in question of the fee
title of the Premises. In the event of any transfer of such title or interest,
Lessor herein named (and in case of any subsequent transfers then the grantor)
shall be relieved from and after the date of such transfer of all liability as
respects Lessor’s obligations thereafter to be performed, provided that any
funds in the hands of Lessor or the then grantor at the time of such transfer,
in which Lessee has an interest, shall be delivered to the grantee. The
obligations contained in this Lease to be performed by Lessor shall, subject as
aforesaid, be binding on Lessor’s successors and assigns, only during their
respective periods of ownership. For any breach of this Lease by Lessor, the
liability of Lessor (including all persons and entities that comprise Lessor,
and any successor Lessor) and any recourse by Lessee against Lessor shall be
limited to (i) the interest of Lessor, and Lessor’s successors in interest, in
and to the Premises including any sales proceeds or condemnation awards received
by Lessor from the sale or condemnation of the Premises after said breach and
(ii) any insurance coverage pertaining to such breach provided by policies
caused pursuant to this Lease. On behalf of itself and all persons claiming by,
through, or under Lessee, Lessee expressly waives and releases Lessor and each
member, agent and employee of Lessor from any personal liability for breach of
this Lease.

 

30



--------------------------------------------------------------------------------

ARTICLE XVII

GENERAL PROVISIONS

Section 17.01. Severability. The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

Section 17.02. Agreed Rate Interest on Past-Due Obligations. Except as expressly
herein provided, any amount due to either party not paid when due shall bear
interest at the Bank of America prime rate plus one percent (1%) (“Agreed
Rate”). Payment of such interest shall not excuse or cure any default by Lessee
under this Lease. Despite any other provision of this Lease, the total liability
for interest payments shall not exceed the limits, if any, imposed by the usury
laws of the State of California. Any interest paid in excess of those limits
shall be refunded to the payor by application of the amount of excess interest
paid against any sums outstanding in any order that payee requires. If the
amount of excess interest paid exceeds the sums outstanding, the portion
exceeding those sums shall be refunded in cash to the payor by the payee. To
ascertain whether any interest payable exceeds the limits imposed, any
nonprincipal payment (including late charges) shall be considered to the extent
permitted by law to be an expense or a fee, premium, or penalty rather than
interest.

Section 17.03. Time of Essence. Time is of the essence in the performance of all
obligations under this Lease.

Section 17.04. Additional Rent. Any monetary obligations of Lessee to Lessor
under the terms of this Lease shall be deemed to be Additional Rent and Lessor
shall have all the rights and remedies for the nonpayment of same as it would
have for nonpayment of Base Rent, except that the one year requirement of Code
of Civil Procedure Section 1161(2) shall apply only to scheduled installments of
Base Rent and not to any Additional Rent. All references to “rent” (except
specific references to either Base Rent or Additional Rent) shall mean Base Rent
and Additional Rent.

Section 17.05. Incorporation of Prior Agreements, Amendments and Exhibits. This
Lease (including Exhibits A, B, C, D, E, F, G, H, I, J, K and L) contains all
agreements of the parties with respect to any matter mentioned herein. No prior
agreement or understanding pertaining to any such matter shall be effective.
This Lease may be modified in writing only, signed by the parties in interest at
the time of the modification. Except as otherwise stated in this Lease, Lessee
hereby acknowledges that neither the Lessor nor any employees or agents of the
Lessor has made any oral or written warranties or representations to Lessee
relative to the condition or use by Lessee of said Premises and Lessee
acknowledges that Lessee assumes all responsibility regarding the Occupational
Safety Health Act, the legal use and adaptability of the Premises and the
compliance thereof with all applicable laws and regulations in effect during the
Lease Term except as otherwise specifically stated in this Lease. Neither party
has been induced to enter into this Lease by, and neither party is relying on,
any representation or warranty outside those expressly set forth in this Lease.

 

31



--------------------------------------------------------------------------------

Section 17.06. Notices. -

(a) Written Notice. Any notice required or permitted to be given hereunder shall
be in writing and shall be given by a method described in paragraph (b) below
and shall be addressed to Lessee or to Lessor at the addresses noted below, next
to the signature of the respective parties, as the case may be. Either party may
by notice to the other specify a different address for notice purposes. A copy
of all notices required or permitted to be given to Lessor hereunder shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate by notice to Lessee, but delay or
failure of delivery to such person shall not affect the validity of the delivery
to Lessor or Lessee.

(b) Methods of Delivery:

(i) When personally delivered to the recipient, notice is effective on delivery.
Delivery to the person apparently designated to receive deliveries at the
subject address is personally delivered if made during business hours (e.g.
receptionist).

(ii) When mailed by certified mail with return receipt requested, notice is
effective on receipt if delivery is confirmed by a return receipt.

(iii) When delivery by overnight delivery Federal Express/Airborne/United Parcel
Service/DHL WorldWide Express with charges prepaid or charged to the sender’s
account, notice is effective on delivery if delivery is confirmed by the
delivery service.

(c) Refused, Unclaimed or Undeliverable Notices. Any correctly addressed notice
that is refused, unclaimed, or undeliverable because of an act or omission of
the party to be notified shall be considered to be effective as of the first
date that the notice was refused, unclaimed, or considered undeliverable by the
postal authorities, messenger, or overnight delivery service.

Section 17.07. Waivers. No waiver of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach of the same or
any other provisions. Any consent to, or approval of, any act shall not be
deemed to render unnecessary the obtaining of consent to or approval of any
subsequent act. The acceptance of rent hereunder by Lessor shall not be a waiver
of any preceding breach by Lessee of any provision hereof, other than the
failure of Lessee to pay the particular rent so accepted, regardless of Lessor’s
knowledge of such preceding breach at the time of acceptance of such rent.

Section 17.08. Recording. Either Lessor or Lessee shall, upon request of the
other, execute, acknowledge and deliver to the other a “short form” memorandum
of this Lease for recording purposes, provided that Lessee shall also
simultaneously execute in recordable form and delivering to Lessor a Quit Claim
Deed as to its leasehold and any other interest in the Premises and hereby
authorizes Lessor to date and record the same only upon the expiration or sooner
termination of this Lease.

 

32



--------------------------------------------------------------------------------

Section 17.09. Surrender of Possession; Holding Over. -

(a) At the expiration of the Lease, Lessee agrees to deliver up and surrender to
Lessor possession of the Premises and all improvements thereon broom clean and,
in as good order and condition as when possession was taken by Lessee, excepting
only ordinary wear and tear (wear and tear which could have been avoided by
first class maintenance practices and in accordance with industry standards
shall not be deemed “ordinary”). Upon expiration or sooner termination of this
Lease, Lessor may reenter the Premises and remove all persons and property
therefrom. If Lessee shall fail to remove any personal property which it is
entitled or obligated to remove from the Premises upon the expiration or sooner
termination of this Lease, for any cause whatsoever, Lessor, at its option, may
remove the same and store or dispose of them, and Lessee agrees to pay to Lessor
on demand any and all expenses incurred in such removal and in making the
Premises free from all dirt, litter, debris and obstruction, including all
storage and insurance charges. If the Premises are not surrendered at the end of
the Lease Term, Lessee shall indemnify Lessor against loss or liability
resulting from delay by Lessee in so surrendering the Premises, including,
without limitation, actual damages for lost rent and with respect to any claims
of a successor occupant.

(b) If Lessee, with Lessor’s prior written consent, remains in possession of the
Premises after expiration of the Lease Term and if Lessor and Lessee have not
executed an express written agreement as to such holding over, then such
occupancy shall be a tenancy from month to month at a monthly Base Rent
equivalent to one hundred fifty percent (150%) of the monthly rental in effect
immediately prior to such expiration, such payments to be made as herein
provided for Base Rent. In the event of such holding over, all of the terms of
this Lease, including the payment of Additional Rent all charges owing hereunder
other than rent shall remain in force and effect on said month to month basis.

Section 17.10. Cumulative Remedies. No remedy or election hereunder by -Lessor
shall be deemed exclusive but shall, wherever possible, be cumulative with all
other remedies at law or in equity, provided that notice and cure periods set
forth in Article XII are intended to extend and modify statutory notice
provisions to the extent expressly stated in Section 12.01.

Section 17.11. Covenants and Conditions. Each provision of this Lease to be
observed or performed by Lessee shall be deemed both a covenant and a condition.

Section 17.12. Binding Effect; Choice of Law. Subject to any provisions hereof
restricting assignment or subletting by Lessee and subject to the provisions of
Article XVI, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the State of
California and any legal or equitable action or proceeding brought with respect
to the Lease or the Premises shall be brought in Santa Clara County, California.

Section 17.13. Lease to be Subordinate. Lessee agrees that this Lease is and
shall be, at all times, subject and subordinate to the lien of any mortgage or
other encumbrances which Lessor may create against the Premises including all
renewals, replacements and extensions thereof provided, however, that regardless
of any default under any such mortgage or

 

33



--------------------------------------------------------------------------------

encumbrance or any sale of the Premises under such mortgage, so long as Lessee
timely performs all covenants and conditions of this Lease and continues to make
all timely payments hereunder, this Lease and Lessee’s possession and rights
hereunder shall not be disturbed by the mortgagee or anyone claiming under or
through such mortgagee. Lessee shall execute any documents subordinating this
Lease within ten (10) days after delivery of same by Lessor so long as the
Lender agrees therein that this Lease will not be terminated if Lessee is not in
default following a foreclosure, including, without limitation, any
Subordination Non-Distribution and Attornment Agreement (“SNDA”) which is
substantially in the form attached hereto as Exhibit “F.”

Section 17.14. Attorneys’ Fees. If either party herein brings an action to
enforce the terms hereof or to declare rights hereunder, the prevailing party in
any such action, on trial or appeal, shall be entitled to recover its reasonable
attorney’s fees, expert witness fees and costs as fixed by the Court.

Section 17.15. Signs. Lessee shall not place any sign upon the exterior of the
Building without Lessor’s prior written consent, which consent shall not be
unreasonably withheld and which consent is hereby given to the signage described
in Exhibit “G” hereto. Lessee, at its sole cost and expense, after obtaining
Lessor’s prior written consent, shall install, maintain and remove prior to
expiration of this Lease (or within ten (10) days after any earlier termination
of this Lease) all signage in full compliance with (i) all applicable law,
statutes, ordinances and regulations and (ii) all provisions of this Lease
concerning alterations.

Section 17.16. Merger. The voluntary or other surrender of this Lease by Lessee,
or a mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.

Section 17.17. Guarantor. [Intentionally Omitted]

Section 17.18. Quiet Possession. Upon Lessee timely paying the rent for the
Premises and timely observing and performing all of the covenants, conditions
and provisions on Lessee’s part to be observed and performed hereunder, Lessee
shall have quiet possession of the Premises for the entire Lease Term, subject
to all of the provisions of this Lease.

Section 17.19. Easements. Lessor reserves to itself the right, from time to
time, to grant such easements, rights and dedications that Lessor deems
necessary or desirable, and to cause the recordation of Parcel Maps and
conditions, covenants and restrictions, so long as such easements, rights,
dedications, Maps and conditions, covenants and restrictions do not unreasonably
interfere with the use of the Premises by Lessee. Lessee shall sign any of the
aforementioned or other documents, and take such other actions, which are
reasonably necessary or appropriate to accomplish such granting recordation and
subordination of the Lease to same, upon request of Lessor, and failure to do so
within ten (10) business days of a written request to do so shall constitute a
material breach of this Lease.

 

34



--------------------------------------------------------------------------------

Section 17.20. Authority. Each individual executing this Lease on behalf of a
corporation, limited liability company or partnership represents and warrants
that he or she is duly authorized to execute and deliver this Lease on behalf of
such entity in accordance with a duly adopted resolution of the governing group
of the entity empowered to grant such authority, and that this Lease is binding
upon said entity in accordance with its terms. Each party shall provide the
other with a certified copy of its resolution within ten (10) days after
execution hereof, but failure to do so shall in no manner (i) be evidence of the
absence of authority or (ii) affect the representation or warranty.

Section 17.21. Force Majeure Delays. In any case where either party hereto is
required to do any act (other than the payment of money), delays caused by or
resulting from Acts of God or Nature, war, civil commotion, fire, flood or other
casualty, labor difficulties, shortages of labor or materials or equipment,
government regulations, delay by government or regulatory agencies with respect
to approval or permit process, unusually severe weather, or other causes beyond
such party’s reasonable control the time during which act shall be completed,
shall be deemed to be extended by the period of such delay, whether such time be
designated by a fixed date, a fixed time or “a reasonable time.”

Section 17.22. Hazardous Materials.

(a) Definition of Hazardous Materials and Environmental Laws. “Hazardous
Materials” means any (a) substance, product, waste or other material of any
nature whatsoever which is or becomes listed regulated or addressed pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. sections 9601, et seq. (“CERCLA”); the Hazardous Materials Transportation
Act (“HMTA”) 49 U.S.C. section 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. section 6901, et seq. (“RCRA”); the Toxic Substances
Control Act, 15 U.S.C. sections 2601, et seq. (“TSCA”); the Clean Water Act, 33
U.S.C. sections 1251, et seq.; the California Hazardous Waste Control Act,
Health and Safety Code sections 25100, et seq.; the California Hazardous
Substances Account Act, Health and Safety Code sections 26300, et seq.; the
California Safe Drinking Water and Toxic Enforcement Act, Health and Safety Code
sections 25249.5, et seq.; California Health and Safety Code sections 25280, et
seq.; (Underground Storage of Hazardous Substances); the California Hazardous
Waste Management Act, Health and Safety Code sections 25170.1, et seq.;
California Health and Safety Code sections 25501. et seq. (Hazardous Materials
Response Plans and Inventory); or the Porter-Cologne Water Quality Control Act,
California Water Code sections 13000, et seq., all as amended, or any other
federal, state or local statute, law, ordinance, resolution, code, rule,
regulation, order or decree regulating, relating to or imposing liability
(including, but not limited to, response, removal and remediation costs) or
standards of conduct or performance concerning any hazardous, toxic or dangerous
waste, substance or material, as now or at any time hereafter may be in effect
(collectively, “Environmental Laws”); (b) any substance, product, waste or other
material of any nature whatsoever whose presence in and of itself may give rise
to liability under any of the above statutes or under any statutory or common
law theory based on negligence, trespass, intentional tort, nuisance, strict or
absolute liability or under any reported decisions of a state or federal court,
(c) petroleum or crude oil, including but not limited to petroleum and petroleum
products contained within regularly operated motor vehicles and (d) asbestos.

 

35



--------------------------------------------------------------------------------

(b) Lessor’s Representations and Disclosures. Lessor represents that it has
provided Lessee with a description of the Hazardous Materials on or beneath the
Property as of the date hereof, attached hereto as Exhibit I and incorporated
herein by reference. Lessee acknowledges that in providing the attached Exhibit
I, Lessor has satisfied its obligations of disclosure pursuant to California
Health & Safety Code Section 25359.7 which requires:

“Any owner of nonresidential real property who knows, or has reasonable cause to
believe, that any release of hazardous substances has come to be located on or
beneath that real property shall, prior to the sale, lease or rental of the real
property by that owner, give written notice of that condition to the buyer,
lessee or renter of the real property.”

(c) Use of Hazardous Materials. Lessee shall not cause or permit any Hazardous
Materials to be brought upon, kept or used in, on or about the Project by
Lessee, its agents, employees, contractors, licensees, guests, visitors or
invitees without the prior written consent of Lessor. Lessor shall not
unreasonably withhold such consent so long as Lessee demonstrates to Lessor’s
reasonable satisfaction that such Hazardous Materials are necessary or useful to
Lessee’s business and will be used, kept and stored in a manner that complies
with all applicable Environmental Laws. Lessee shall, at all times, use, keep,
store, handle, transport, treat or dispose all such Hazardous Materials in or
about the Property in compliance with all applicable Environmental Laws. Prior
to the expiration or earlier termination of the Lease, Lessee shall remove from
the Project all Hazardous Materials used or brought onto the Premises during the
Lease Term by anyone other than Lessor, its agents, employees or contractors.

(d) Lessee’s and Lessor’s Environmental Indemnities. Lessee agrees to indemnify
and hold Lessor harmless from any liabilities, losses, claims, damages,
penalties, fines, attorney fees, expert fees, court costs, remediation costs,
investigation costs, or other expenses resulting from or arising out of the use,
storage, treatment, transportation, release, presence, generation, or disposal
of Hazardous Materials on, from or about the Project, and/or subsurface or
ground water, after the Commencement Date from an act or omission of Lessee (or
Lessee’s successor), its agents, employees, invitees, vendors, contractors,
guests or visitors. Lessor agrees to indemnify and hold Lessee harmless from any
liabilities, losses, claims, damages, penalties, fines, attorney fees, expert
fees, court costs, remediation costs, investigation costs, or other expenses
resulting from or arising out of the use, storage, treatment, transportation,
release, presence, generation, or disposal of Hazardous Materials on, from or
about the Premises, and/or subsurface or ground water, after the Commencement
Date from an act or omission of Lessor (or Lessor’s successor), its agents or
employees.

(e) Lessee’s Obligation to Promptly Remediate. If the presence of Hazardous
Materials on the Premises after the Commencement Date results from an act or
omission of Lessee (or Lessee’s successors), its agents, employees, invitees,
vendors, contractors, guests, or visitors results in contamination or
deterioration of the Premises or Project or any water or soil beneath the
Premises or Project, Lessee shall promptly take all action necessary or
appropriate to investigate and remedy that contamination, at its sole cost and
expense, provided that Lessor’s consent to such action shall first be obtained.
Lessor’s consent shall not be unreasonably withheld.

 

36



--------------------------------------------------------------------------------

(f) Notification. Lessor and Lessee each agree to promptly notify the other of
any communication received from any governmental entity concerning Hazardous
Materials or the violation of Environmental Laws that relate to the Premises.

Section 17.23. Modifications Required by Lessor’s Lender. If any lender of
Lessor requires a modification of this Lease that will not increase Lessee’s
cost or expense or materially and adversely change Lessee’s rights and
obligations, this Lease shall be so modified and Lessee shall execute whatever
documents are required by such lender and deliver them to Lessor within ten
(10) days after the request.

Section 17.24. Brokers. Lessor and Lessee each represents to the other that it
has had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, except for the real estate brokers or agents
identified on the signature page hereof (“Brokers”) and that they know of no
other real estate broker or agent who is entitled to a commission or finder’s
fee in connection with this Lease. Each party shall indemnify, protect, defend,
and hold harmless the other party against all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including reasonable
attorney fees) for any leasing commission, finder’s fee, or equivalent
compensation alleged to be owning on account of the indemnifying party’s
dealings with any real estate broker or agent other than the Brokers. The terms
of this Section 17.24 shall survive the expiration or earlier termination of the
Lease Term.

Section 17.25. Right of First Offer to Lease Building 10.

(a) During the Lease Term, Lessee shall have a right of first offer (“Right of
First Offer”) to lease the adjacent Building 10 as shown on Exhibit A (“Building
10”) subject to Paragraphs (b) through (g).

(b) At the time Lessee exercises the Right of First Offer: (i) The Lease must be
in full force and effect; (ii) Lessee shall not be in Default under the Lease;
nor shall Lessee be in Default under the Lease at the Commencement Date (defined
in paragraph g(1)) for the Offer Building, (defined in Paragraph c); and
(iii) Lessee’s then current financial condition, as revealed by its most recent
financial statements (which shall include quarterly and annual financial
statements, including income statements, balance sheets, and cash flow
statements), must demonstrate that either: (1) Lessee’s net worth is at least
equal to its net worth at the time this Lease was signed; or (2) Lessee meets
the financial criteria reasonably acceptable to Lessor.

(c) Lessor shall not lease Building10 to another lessee unless and until Lessor
has first offered Building 10 to Lessee in writing (the “Offer Notice”) and
Lessee either rejects such offer or a period of ten (10) business days has
elapsed from the date that Lessor has delivered the Offer Notice without Lessee
having notified Lessor in writing of its acceptance of such Offer Notice and
supplied Lessor with current financial statements pursuant to Paragraph b(3),
which ever event occurs first. The Offer Notice shall contain the following
information: (i) The date on which the Lessor expects Building 10 to become
available; (ii) The Base Rent; (iv) The pro rata share of Additional Rent; and
(v) Such other terms and conditions upon which Lessor wishes to lease Building
10.

 

37



--------------------------------------------------------------------------------

(d) If Lessee timely delivers to Lessor, in accordance with the conditions of
this Section, written notice of Lessee’s exercise of the Right of First Offer
(along with Lessee’s financial statements pursuant to Paragraph b(3)) and Lessor
determines that Lessee meets all of the conditions provided in this Section,
then Building 10 shall be deemed added to the Premises and subject to the then
applicable terms and conditions in the Lease, as modified by the terms and
conditions set forth in the Offer Notice.

(e) If Lessee declines or fails to duly and timely exercise its Right of First
Offer or fails to meet all of the conditions provided in this Section, Lessor
shall thereafter be free to lease the Building 10 in portions or in its entirety
to any third-party tenant at any time without regard to the restrictions in this
Section 17.25 and on whatever terms and conditions Lessor may decide in its sole
discretion, without again complying with all the provisions of this
Section 17.25.

(f) Within ten (10) business days after the Commencement Date for the Offer
Building, Lessor and Lessee shall confirm the foregoing in a written amendment
to the Lease.

(g) This Right of First Offer is personal to the Lessee and shall become null
and void upon the occurrence of an assignment of the Lease or a sublet of all or
a major part of the Premises.

Section 17.26. Acknowledgment of Notices. Lessor has provided and Lessee hereby
acknowledges receipt of the Notices attached as Exhibits J and K hereto,
concerning the presence of certain uses and operations of neighboring parcels of
land.

Section 17.27. List of Exhibits.

     Ref. Page

EXHIBIT A: Real Property Legal Description, Site Plan, and Building Elevations

  

EXHIBIT B: Plans and Specifications for Shell Building

  

EXHIBIT C: Work Letter Agreement for Tenant Improvements and Interior
Specification Standards

  

EXHIBIT D: Cost Responsibilities of Lessor and Lessee

  

EXHIBIT E: Memorandum of Commencement of Lease Term and Schedule of Base Rent

  

EXHIBIT F: SNDA

  

EXHIBIT G: Signage Exhibit

  

EXHIBIT H: Guaranty of Lease [Intentionally Omitted]

  

 

38



--------------------------------------------------------------------------------

EXHIBIT I: Hazardous Materials Disclosure

  

EXHIBIT J: Notice to Tenants

  

EXHIBIT K: Notice to Tenants

  

EXHIBIT L: Rules and Regulations

  

EXHIBIT M: Estimate of Real Property Taxes

  

 

39



--------------------------------------------------------------------------------

LESSOR AND LESSEE EACH HAS CAREFULLY READ AND HAS REVIEWED THIS LEASE AND BEEN
ADVISED BY LEGAL COUNSEL OF ITS OWN CHOOSING AS TO EACH TERM AND PROVISION
CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOWS ITS INFORMED AND
VOLUNTARY CONSENT THERETO. EACH PARTY HEREBY AGREE THAT, AT THE TIME THIS LEASE
IS EXECUTED, THE TERMS AND CONDITIONS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

Executed at San Jose, California, as of the reference date.

 

LESSOR:   ADDRESS: By:  

/s/ Jay Paul

  c/o Jay Paul Company   Jay Paul, President   353 Sacramento Street, Suite 1740
    San Francisco, California 94111     With a copy to:     Thomas G. Perkins,
Esq.     99 Almaden Blvd., 8th Floor     San Jose, CA 95113     Telephone:
408-993-9911     Facsimile: 408-286-3312 LESSEE:   ADDRESS: Phone.Com, Inc.  

 

a California corporation  

 

  (Before Commencement Date) By:  

/s/ Alain Rossmann

  Pacific Shores Center   (Type or print name)   Building 9 Its:  

 

  Redwood City, CA     (After Commencement Date)

 

40



--------------------------------------------------------------------------------

LESSOR AND LESSEE EACH HAS CAREFULLY READ AND HAS REVIEWED THIS LEASE AND BEEN
ADVISED BY LEGAL COUNSEL OF ITS OWN CHOOSING AS TO EACH TERM AND PROVISION
CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOWS ITS INFORMED AND
VOLUNTARY CONSENT THERETO. EACH PARTY HEREBY AGREE THAT, AT THE TIME THIS LEASE
IS EXECUTED, THE TERMS AND CONDITIONS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

Executed at San Jose, California, as of the reference date.

 

LESSOR:   ADDRESS: By:  

/s/ Jay Paul

  c/o Jay Paul Company   Jay Paul, President   353 Sacramento Street, Suite 1740
    San Francisco, California 94111     With a copy to:     Thomas G. Perkins,
Esq.     99 Almaden Blvd., 8th Floor     San Jose, CA 95113     Telephone:
408-993-9911     Facsimile: 408-286-3312 LESSEE:   ADDRESS: Phone.Com, Inc.  

 

a California corporation  

 

  (Before Commencement Date) By:  

/s/ Alain Rossmann

  Pacific Shores Center   (Type or print name)   Building 9 Its:  

 

  Redwood City, CA     (After Commencement Date)

BROKER EXECUTION

By signing below, the indicated real estate broker or agent is not being made a
party hereto, but is signifying its agreement with the provisions hereof
concerning brokerage.

 

LESSOR’S BROKER:    ADDRESS: Cornish & Carey Commercial    2804 Mission College
Boulevard      Suite 120 By:  

 

   Santa Clara, California 95054  

 

     (Type or print name)    Its: Executive Vice President    LESSEE’S BROKER:
   ADDRESS: Wayne Mascia   

 

  

 

By:  

 

    

 

     (Type or print name)    Its:  

 

  

 

41



--------------------------------------------------------------------------------

EXHIBIT A

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

REAL PROPERTY LEGAL DESCRIPTION,

SITE PLAN AND BUILDING ELEVATIONS

(See Attached)

[MAP Page 1]

[MAP Page 2]



--------------------------------------------------------------------------------

EXHIBIT B

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

SHELL BUILDING PLANS AND SPECIFICATIONS

(To be provided)

NOTE: Shell Building Plans and Specifications shall be consistent with DES
Development Progress Plans dated February 7, 2000 for (a) exterior skin and
(b) structural steel.



--------------------------------------------------------------------------------

EXHIBIT C

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

WORK LETTER AGREEMENT FOR TENANT IMPROVEMENTS

AND INTERIOR SPECIFICATION STANDARDS

This agreement supplements the above referenced Lease executed concurrently
herewith and is as follows:

1. Lessee shall devote such time and may be necessary to enable Lessor to
complete and obtain by the respective dates specified in Section 2.04(d) of the
Lease Lessee’s written approval, and approval by appropriate government
authorities, of the final Working Drawings. The Working Drawings, as they may be
modified or provided herein, shall be prepared by Lessor in accordance with the
design specified by Lessee and reasonably approved by Lessor. Lessee shall be
responsible for the suitability, for Lessee’s needs and business, of the design
and function of all Tenant Improvements. All improvements to be constructed by
Lessor as shown on the Working Drawings, standard or special, shall be defined
as “Tenant Improvements.” All Tenant Improvements materials shall be of a
quality equal to or greater than the quality of materials described on the
Interior Specification Standards attached hereto as Schedule One.

2. Lessor shall cause General Contractor to complete the construction of the
Tenant Improvements in a good and workmanlike manner and in substantial
accordance with the Working Drawings. Lessor shall not, however, be responsible
for procuring or installing in the Premises any trade fixtures, equipment,
furniture, furnishings, telephone equipment or other personal property
(“Personal Property”) to be used in the Premises by Lessee, and the cost of such
Personal Property shall be paid by Lessee. Lessee shall conform to all Project
standards in installing any Personal Property and shall be subject to any and
all rules of the site during construction.

3. Payment for the Tenant Improvements shall be pursuant to Section 2.04(g) of
the Lease.

4. Lessee shall, by signing the Working Drawings within the time set forth in
Section 2.04(d) of the Lease, give Lessor authorization to complete the Tenant
Improvements in accordance with such Working Drawings. If Lessee shall request
any change, addition or alteration in the approved Working Drawings, Lessor
shall promptly give Lessee a written estimate of the cost of engineering and
design services to prepare a change order (the “Change Order”) in accordance
with such request and the time delay expected because of such request. If

 

1



--------------------------------------------------------------------------------

Lessee, in writing, approves such written estimate, Lessor shall have the Change
Order prepared and Lessee shall concurrently reimburse Lessor for the cost
thereof. Promptly upon the completion of such Change Order, Lessor shall notify
Lessee in writing of the cost and delay which will be chargeable to Lessee by
reason of such change, addition or deletion. Lessee shall within three
(3) business days notify Lessor in writing whether it desires to proceed with
such change, addition or deletion, and in the absence of such written
authorization, the Change Order will be deemed canceled and Lessee shall be
chargeable with any delay in the completion of the Premises resulting from the
processing of such Change Order, including the three (3) business day approval
period.

5. If the completion of the Tenant Improvements in the Premises is delayed
(i) at the request of Lessee, (ii) by Lessee’s failure to comply with the
foregoing provisions, (iii) by changes in the work ordered by Lessee or by extra
work ordered by Lessee, or (iv) because Lessee chooses to have additional work
performed by Lessor, then Lessee shall be responsible for all costs and any
expenses occasioned by such delay including, without limitation, any costs and
expenses attributable to increases in labor or materials; and there shall be no
delay in the commencement of Lessee’s obligation to pay Rent because of Lessor’s
failure to complete the Tenant Improvements on time and any such delay in
completion shall constitute Lessee Delay for purposes of Section 3.01(a) of the
Lease.

Each person executing this Work Letter Agreement certifies that he or she is
authorized to do so on behalf of and as the act of the entity indicated.

Executed as of             , at Mountain View (Santa Clara County), California..

 

PACIFIC SHORES CENTER LLC   PHONE.COM, Inc.     a California corporation By:  

/s/ Jay Paul

  By:  

/s/ Alain Rossmann

  Jay Paul     (Type or print name) Its:   Manager   Its:  

 

    By:  

 

      (Type or print name)     Its:  

 

 

2



--------------------------------------------------------------------------------

SCHEDULE ONE

TO

EXHIBIT C

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

INTERIOR SPECIFICATION STANDARDS

ABBREVIATED BUILDING STANDARDS

For Pacific Shores

GENERAL OFFICE

CUSTOM CABINETRY

SCOPE: All materials and labor for the construction and installation of
Cabinetry and all related accessories per WIC Standards.

A. Trade Standards: Woodworking Institute of California (WIC) latest edition
Section 15 and 16 for plastic laminated casework and plastic laminated
countertops. Color of plastic laminate to be selected by Architect.

B. All cabinetry to be constructed to “Custom-Grade” Specifications. Cabinetry
to be flush overlay construction.

C. Plastic Laminate: High Pressure thermoset laminated plastic surfacing
material to equal or surpass NEMA LD3, Nevamar, WilsonArt or approved equal.

1. Countertops, shelf-tops, splashes, and edges: Grade GP 50, 0.050 inches
thick.

2. All other exposed vertical surfaces: Grade GP 28, 0.028 inches thick

3. Semi-exposed backing sheet: Grade CI, 20, 0.020 inches thick

4. Concealed backing sheet: Grade BK 20, 0.020 inches thick D. Adhesives: Bond
surfaces to Type 11 as recommended by Plastic Laminate Manufacturer.

 

1



--------------------------------------------------------------------------------

E. Hinges: Heavy-duty concealed self-closing hinges. Amount of hinges per Door
per WIC. Stanley or approved equal

F. Door and Drawer Pulls: Wire-pull with 4-inch centers; Dull chrome finish;
Stanley 4483 or approved equal.

G. Drawer slides: Heavy-duty grade with ball-bearings. Stanley, Klein or
approved equal

H. Door Catches: Heavy-duty commercial friction type.

I. Recessed Adjustable Shelf Standards: Aluminum or zinc-plated recessed type;
Knape & Vogt with clips or approved equal. J. Base and Wall Cabinets including
doors: 3/4-inch thick medium-density particleboard;

1. Conceal all fastenings.

2. Provide clear spaces as required for mechanical and electrical fittings

3. Plastic laminate and self-edge all shelves.

4. Provide 3/4-inch thick doors and drawer faces.

5. Unless indicated otherwise, all shelving to be adjustable.

6. Provide back and ends on all cabinets.

7. All exposed cabinet faces to be plastic laminated.

K. Countertops and Shelving: 3/4-inch thick medium density particleboard.
Backsplash to be 3/4 inches thick, glued and screwed into top with scribed
edges. Joints in countertop to be not closer that 24 inches from sinks. Joints
shall be shop fitted, spined, glued and mechanically fastened.

L. Installation of Cabinetry shall be per WIC instructions, Custom Grade.

WOOD DOORS

SCOPE: All materials and labor necessary for the installation of Wood Doors,
required accessories and preparations for hardware.

A. Non-rated Wood Doors: 1 3/4 inch thick, flush, solid core, plain sliced Birch
veneer with Birch edge. Cores may be either of the following: Glued block
Hardwood Core per NWMA or Particleboard Core per NWMA. Manufacturer: Algoma,
Weyerhaeuser, or approved equal.

B. Fire-rated Wood Doors: 1 3/4 inch thick, flush, solid core, plain sliced
Birch face veneer with Birch Edge with mineral core per rating. Manufacturer:
Algoma, Weyerhaeuser, or approved equal. Doors shall have a permanent UL label.

C. Vision Panels (where applies): Fire rated vision panel where required. Set in
square metal stop to match metal doorstops as provided by doorframe
manufacturer.

D. Doors shall be 8’-0” x 3’-0” leafs typical.

ALUMINUM DOOR AND WINDOW FRAMES

SCOPE: All materials and labor necessary for the installation of Aluminum Door
Frames.

A. Frame Manufacturers: Raco, or Ragland Manufacturing Company, Inc.

 

2



--------------------------------------------------------------------------------

B. Door Frames: Non-rated and 20-minute label, Raco “Trimstyle” frame with Trim
700 (3/8 inch by 1 1/2 inch) with no exposed fasteners.

C. Finish, Door and Window Frame Extrusions, Wall Trim:

1. Painted and oven-cured with “Duralaq” finish.

2. Color: Clear.

3. Finish shall meet or exceed requirements of AAMA Specifications 603.

4. Coat inside of frame profile with bituminous coating to a thickness of 1/16
inch where in contact with dissimilar materials.

DOOR HARDWARE

SCOPE: All materials and labor for the installation of all Door Hardware,
locksets, closers, hinges, miscellaneous door hardware.

A. Swinging Door Lockset and Cylinder: Schlage “L” series with lever handle with
6 pin cylinder.

B. Keyway: Furnish blank keyways to match existing master-key system. Match
existing keyways.

C. Finishes: Satin Chrome, 626 finish. Paint closers to match.

D. Kickplates: 16 gauge stainless steel; 10 inches high: width to equal door
width less 2 inches.

HARDWARE SCHEDULE

 

Hardware Group A (Typical, rated, single door)

    1

  

Lockset

  

Schlage

  

L9050PD

    1 1/2

  

pair Butt Hinges

  

Hager

  

BB1279

    1

  

Closer

  

Norton

  

700 Series

    1

  

Stop

  

Quality

  

(332 @ carpet)

    1

  

Smoke Seal

  

Pemko

  

Hardware Group B (Typical, rated, closet/service door)

    1

  

Lockset

  

Schlage

  

L9080PD

    1 1/2

  

pair Butt hinges

  

Hager

  

BB1279

    1

  

Closer

  

Norton

  

700 Series w/ hold-open

    1

  

Stop

  

Quality

  

(332 @ carpet)

    1

  

Smoke Seal

  

Pemko

  

 

3



--------------------------------------------------------------------------------

Hardware Group C (Typical, non-rated door)     1    Lockset    Schlage   
L9050PD     1 1/2    pair Butt hinges    Hager    BB1279     1    Stop   
Quality    (332 @ carpet)
Hardware Group D (Typical, non-rated, closet/service door)     1    Lockset   
Schlage    L9080PD     1 1/2    pair Butt hinges    Hager    BB1279     1   
Stop    Quality    (332 @ carpet) Hardware Group E (Card-access door)     1   
Electric Lockset    Schlage    L9080PDGU     1 1/2    pair Butt hinges    Hager
   BB1279 - NRP (2 pr @ 8’ door)     1    Electric Butt    Hager        1   
Closer    Norton    700 Series w/ hold-open     1    Stop    Quality    (332 @
carpet) Hardware Group F (typical, double door)     1    Electric Lockset   
Schlage    L9050PD     3    pair Butt hinges    Hager    BB1270     1    Auto
Flush Bolt    Glyn Johnson    FB-8     1    Dustproof Strike    Glyn Johnson   
DP2     2    Closer    Norton    700 Series     2    Stop    Quality    (332 @
carpet)     1    Astragal    Pemko        1    Coordinator    Glyn Johnson   
    1    Smoke Seal    Pemko   

GLAZING

SCOPE: All materials and labor for the installation of Glass.

A. Manufacturers: PPG Industries, or Viracom, Inc. See glazing schedule below.

B. Shop prepares all glazing. Edges to have no chips or fissures.

C. Glazing Materials:

1. Safety Glass: ASTM C1048, fully tempered with horizontal tempering. Condition
A uncoated, Type 1 transparent flat, Class 1 clear, Quality q3 glazing select,
conforming to ANSI Z97.1

2. Mirror Glass: Clear float type with copper and silver coating, organic
overcoating, square polished edges, 1/4-inch thick.

3. Wire Glass: Clear, polished both sides, square wire mesh of woven stainless
steel wire 1/2 inch x 1/2 inch grid: 1/4 inch thick.

 

4



--------------------------------------------------------------------------------

4. Tempered Glass: 1/4 inch thick, no tong marks. UL rated for 1-hour rating.

5. Spacers: Neoprene.

6. Tape to be poly-iso-butylene.

D. Schedule:

1. Type A: 1/4-inch thick mirror, annealed, heat strengthened, or full tempered
as required.

2. Type B: 1/4 inch thick clear float glass, annealed, heat strengthened, or
full tempered as required.

3. Type C: 1/4-inch thick wire glass plate, square pattern “Baroque”

LIGHT GAUGE METAL FRAMING

SCOPE: All materials and labor necessary for the installation of metal framing
and related accessories.

A. Structural Studs: 14 gauge punched channel studs with knurled screw-type
flanges, prime-coated steel. Manufacturer: United States Gypsum SJ or approved
equal: Submit cut-sheet of material.

B. Partition Studs: 20 gauge studs with key-hole shaped punch-outs at 24 inches
on center. Manufacturer: United States Gypsum ST or approved equal.

C. Fasteners for Structural Studs: Metal screws as recommended by metal system
manufacturer. Weld at all structural connection points.

D. Reinforce framed door and window openings with double studs at each jamb
(flange-to-flange and weld) and fasten to runners with screws and weld.
Reinforce head with 14 gauge double stud same width as wall. Screw and weld.

E. Provide all accessories as required to fasten metal-framing per manufacturers
recommendations.

F. Provide and install flat-strapping at all structural walls (walls with
concrete footings beneath the walls). Minimum bracing shall be 25% of structural
walls shall be braced with flat-strapping per Manufacturer’s recommendations.
Weld at all strap ends and at all intermediate studs.

G. Provide foundation clips at 4’-0” on center at structural walls. Anchor with
1/2 inch diameter by 10 inch long anchor bolts.

 

5



--------------------------------------------------------------------------------

H. Non-structural interior partitions shall be anchored with power-driven
fasteners at 4’-0” on center at the concrete slab.

ACOUSTIC CEILING SYSTEM

SCOPE: All materials and labor for the installation of the Acoustic Ceiling
System including T-bar system, Acoustic Ceiling Panels, Suspension wiring and
fastening devices and Glued-down Ceiling Panels.

A. Manufacturer: Armstrong, or approved equal. Exposed T-bar system; factory
painted; steel construction; rated for the intermediate duty.

D. Acoustical Tile: “Second Look”, conforming to the following:

1. Size: 24 x 48 inches.

2. Thickness: 3/4 inches.

3. Composition: Mineral.

4. NRC Range: .55 to .60.

5. STC Range: 35 to 39.

6. Flame Spread: ASTME84,0-25, UL Label, 25 or under.

7. Edge: Tegular, Lay-in.

8. Surface Color: White.

9. Surface Finish: Factory-applied washable vinyl latex paint.

G. Installation to be per ASTM C636 structural testing. Lateral support for each
96 square feet of ceiling flared at 45 degrees in 4 directions.

H. Provide clips for panel uplift restraints at all panels, 2 per panel.

GYPSUM WALLBOARD

SCOPE: Provide all materials and labor for the installation of Gypsum Wallboard
including all accessories and finishes.

A. Standard Gypsum Wallboard: ASTM C36; Ends square cut, tapered edges.

B. Fire Restraint Gypsum Wallboard: ASTM C36, 5/8 inches thick Type X. Ends
square cut, tapered edges. See Drawings for locations.

C. Moisture-resistant gypsum wallboard: ASTM C630-90.

D. Joint-reinforcing Tape and Joint Compound: ASTM C475, as manufactured by or
recommended by wallboard manufacturer. Minimum 3 coat application for a smooth
finish.

E. Corner Bead: Provide at all exposed outside corners;

F. L-shaped edge trim: Provide at all exposed intersections with different
materials.

 

6



--------------------------------------------------------------------------------

G. All work shall be done in accordance with the USG recommended method of
installation.

1. Finish: smooth.

PAINTING

A. Paint Manufacturers: ICI, Dunn-Edwards Corporation, Kelly Moore.

B. Paint colors shall be selected by the Architect.

C. Painting Schedule: Provide for 4 different color applications

1. P-1: “Field”. Color to be selected.

2. P-2: “Accent”. Color to be selected.

3. P-3: “Accent”. Color to be selected.

4. P-4: “Accent”. Color to be selected.

D. Interior Gypsum Wallboard:

1. Primer: Vinyl Wall Primer/Sealer.

2. 1 stand 2nd Coat: Eggshell Acrylic Latex.

E. Metal Framing:

1. Primer: Red Oxide, shop-primed (for non-galvanized) if exposed.

F. Wood Work, Wood Doors:

1. Two coats of transparent finish. Sand lightly between coats with steel wool.

INSULATION

A. R-15 in exterior walls.

B. R-25 on Roof.

C. Sound batts in conference, restroom and lobby walls.

ROOF EQUIPMENT

A. Stainless steel mechanical platform and associated access stairs and guard
rail system

 

7



--------------------------------------------------------------------------------

B. EIFS roof screen to match detail of exterior GFRC Panel.

FULL HEIGHT GLAZED PARTITION

A. 1/4” glazed partition, in building standard aluminum frame

FINISHES

A. Vinyl Composite Tile: Armstrong stonetex, 12” x 12”

B. Resilient Base: Burke rubber wall base, 4” top set or cove, as appropriate
for VCT or carpet.

C. Window Coverings: Miniblinds, Levelor, color: TBD D. Carpet:

Option 1: Designweave, Windswept Classic 30 oz. (Direct glue installation) or
equal

Option2: (cut pile) Designweave, Tempest Classic 32 oz. (Direct glue Upgrade
installation) or equal.

Option 3: (cut pile) Designweave, Sabre Classic, 38 oz. (Direct glue Upgrade
installation) or equal.

KITCHEN FIXTURES

A. Sink: Ekkay stainless steel, GECR-2521-L&R, 20 gauge, 25”w x 21 1/4”D x
5 3/8” D, ADA compliant.

B. Kitchen Faucet: American Standard, Silhouette Single control, #4205 series,
spout 9 3/4”.

KITCHEN APPLIANCES

A. Dishwasher

Option 1: GE GSD463DZWW, 24” W x 24 3/4” D x 34-35” H, 9 gallons/wash

Option 2: Bosch, SHU5300 series, 5.4 gallons/wash-with water heater

B. Refrigerator:

Full Size: GE, “S” series top-mount, TBX16SYZ, 16.4 cubic feet, recessed,
recessed handles, 28” W x 29 1/8” D x 66 3/4” H, white, optional factory
installed ice-maker.

Under-counter:

Option 1: U-Line, #29R, 3.5 cubic feet, white

Option 2: U-Line, Combo 29FF, Frost Free with factory installed icemaker, 2.1
cubic feet, white

 

8



--------------------------------------------------------------------------------

C. Microwave: GE, Spacemaker II JEM25WY, Midsize, 9 cubic feet, 800 watts,
23 13/16” W x 11 13/16” D x 12 5/16” H

Option 1: Under counter Mounting Kit, #4AD19-4

Option 2: Accessory Trim Kit # JXB37WN, 26 1/8” W X 18 1/4” H

                    (built-in application)

D. Garbage Disposal: ISE #77, 3/4” horsepower

E. Water Heater: To be selected by DES.

PUBLIC SPACES

FRONT BUILDING LOBBY

Walk off Matts: Design Materials, Sisel, Calcetta #68, Natural, 100% coir

Floor Tile: 3/8” x 18” x 18” Stone or Marble set in mortar bed in recessed slab
as approved by Owner

Transition Strips: 5/16” x 1 1/2” x random length strips, cherry wood flooring

Corridor Carpeting: Carpet over pad, Atlas, New Vista or as approved by Owner

Lobby Ceiling: Suspended gypsum board ceiling, Painted

Building Lobby: Akari shades hanging #J1-9 3/4” x 5’-2” or equal as Pendant
Fixture approved by owner.

Stairs & P & P Railing, Modesto with custom cherry guard rail Mezzanine Railing:
Rep: Oliver Capp (805) 241-8810. Hand and guard railing P & P Railings, Modesto
stainless steel railing with horizontal spirals and custom cherry guard rail cap
by others, fittings dark gray metallic or equal as approved by Owner.

BACK BUILDING LOBBY & EMERGENCY STAIRS

Walk off Matts: Design Materials, Sisal, Calcutta #68, Natural, 100% coir.

Treads & Landings: Carpet covered concrete, as approved by Owner

Stringers, Risers Painted steel stringer, eggshell & Handrails finish enamel.

Ceiling: Suspended gypsum board ceiling.

 

9



--------------------------------------------------------------------------------

ELEVATORS

Cars: (1) 2800 lb, (1) 3500 lb 150 ft/min by Otis

Elevator Doors: Stainless Steel

Elevator Interior Paneling: Cherry veneer with stainless steel reveals and
railing

Elevator Floor: Slate 3/8” x 18” x 18” tile as approved by Owner.

RESTROOMS

Counter tops: Stone/marble or equal as approved by Owner

Walls at Lavatories: Eggshell finish, latex paint, Benjamin Moore

Floor at Toilets: 2” x 2” matte porcelain ceramic floor tiles, thin set,
Dal-tile.

Walls at Toilets: 2” x 2” matte porcelain ceramic floor tiles, thin set,
Dal-tile.

Ceiling: Suspended gypsum board ceiling.

Toilet compartments:

A. Manufactured floor-anchored metal toilet compartments and wall- hung urinal
screens.

B. Approved Manufacturer, Global Steel Products Corp, or approved equal.

C Toilet Partitions: Stainless Steel finish.

D. Hardware: Hinges: Manufacturer’s standard self-closing type that can be
adjusted to hold door open at any angle up to 90 degrees. Latch and Keeper:
Surface-mounted latch unit, designed for emergency access, with combination
rubber-faced door strike and keeper. Coat Hook: Combination hook and
rubber-tipped bumper. Door Pull: Manufacturer’s standard.

Ceramic Tile

A. Manufacturer: Dal-Tile or approved equal.

B. Size: 4 1/4” x 4 1/4” for walls, 8 x 8 for floors, 3/4” liner strip as
accent.

C. Glaze: Satin glaze for walls, unglazed tile for floors.

D. Color: As selected by Architect.

 

10



--------------------------------------------------------------------------------

E. Accessories: Base, corners, coved cap and glazed to match

F. Wall and floor installation: per applicable TCA

G. Waterproof Membrane: Chloraloy or approved equal:

H. Tile Backer Board: 1/2 inch thick wonderboard

I. Grout: Commercial Portland Cement Grout; Custom Building Products or approved
equal

J. Mortar: Latex-Portland cement mortar; Custom Building Products or approved
equal.

RESTROOM:

Toilet: Kohler/American Standard, commercial quality.

Urinal: Kohler/American Standard, commercial quality.

Lavatory: Kohler/American Standard, undercounter.

Lavatory Faucet: Kroin handicap lavatory faucet #HV1LH, polished chrome.

Soap Dispenser Bobrick, 8226, Lavatory mounted for soaps, 34 fl oz.

Counter:

Toilet accessories:

A. Manufacturer: Bobrick Washroom Equipment, or approved equal.

B. Schedule: Model numbers used in this schedule are Bobrick (134) unless
otherwise noted.

C. Combination Paper Towel Dispenser/Waste Receptacle: Recessed Model B-3944,
one per restroom #7151 and 7152, and two per restroom #7050 and 7061.

D. Feminine Napkin Vendor: Recessed, combination napkin/tampon vendor, Model
B-3500 with 25 cent operation, one per each women’s toilet room.

E. Soap Dispenser: Lavatory mounted dispenser, Model B-822, one per each
lavatory.

F. Toilet Paper Dispenser: Surface-mounted, Model JRT, JR Escort, “In-Sight” by
Scott Paper Company, one per stall.

G. Toilet Seat Cover Dispenser: Recessed, wall-mounted, Model B-301, one per
stall.

H. Sanitary Napkin Disposal: Recessed, wall-mounted, Model B-353, one per each
women’s handicapped and odd stall.

I. Sanitary Napkin Disposal: Partition-mounted, Model B-354 (serves two stalls).

J. Grab Bars: Horizontal 36” B6206-36: 42”, B62-6-42: one per each handicapped
stall.

K. Mop/Broom Holders: B223-24 (one per janitor closet).

L. Paper Towel Dispensers: Recessed mounted, Model B-359, one at side wall
adjacent to sink.

TENANT CORRIDORS

Walls: Eggshell finish, latex paint, Benjamin Moore.

 

11



--------------------------------------------------------------------------------

Floors: Level loop carpet over pad with 4” resilient base as approved by Owner.

Ceiling 4” x 24” x 3/4” thick fine fissures type mineral fiber, Armstrong Circus
acoustical tile (beveled regular edge) in a 24” x 24” Donn Fineline suspended
grid, white finish.

Water Fountain: Haws Model #1114 Stainless Steel #4.

Cross Corridor 3’-6” x full height, 20 minute rated, pocket assembly, Smoke
Detector: on magnetic hold opens.

Corridor Carpyen “Berta” 35 cm x 33 cm, engraved curved opaque Wall Sconce
glass, 2 x 7-9W, #G-23 or equal as approved by owner

ELECTRICAL

A. 50 foot candles at working surface.

B. 3 Bulb 2x4 parbolic fixtures

C. 1/2 20 Amp circuit for each hard wall office

D. Electrical Devices: Recessed wall mounted devices with plastic cover plate.
Color: white, multi-gang plate 80400 Series duplex wall outlets.

E. Telephone/Data Outlets: Recessed wall mounted, Standard 2x4 wall box with
3/4” EMT conduit from box to sub out above ceiling walls pull string, cabling,
terminations and cover-plates, color: white, provided by tenants vendor. Tenant
shall furnish telephone backboard.

F. Light Switches: Dual level rocker type, mounted at standard locations, with
plastic cover plate, 5325-W cover plate single switch B0401-W, double switch
B0409-W. Decors by Leviton, colors: white, and will comply with Title 24 Energy
Codes. Decors by Leviton.

MECHANICAL

A. VAV Reheat system - design/build. Each floor to have a minimum of thirty
zones. Provide reheat boxes on all zones on top floor and at all exterior zones
on lower floor. System shall meet T-24 for ventilation. Design shall be for 73
deg. Ambient interior temperature and 2 1/2 watts per sq. ft. min.

FIRE SPRINKLER SYSTEM

As required by NFPA & factory mutual standard hazard, seismically braced.

 

12



--------------------------------------------------------------------------------

EXHIBIT D

TO

PACIFIC SHORES CENTER LLC

LEASE TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

COST RESPONSIBILITIES OF LESSOR AND LESSEE

FOR SHELL TENANT IMPROVEMENTS

(See Attached)



--------------------------------------------------------------------------------

Exhibit D.

COST RESPONSIBILITIES OF LESSOR AND LESSEE

A. Lessor is responsible for the construction of the building shell improvements
which shall include the following items.

Soils Engineer

Civil Engineer

Architectural and Structural Engineer

Landscaping

Empty Electrical Conduits will be provided from the street to the future
electrical room for a 2500 Amp. Service 277/480 volt service capability for each
building. The electrical conduits will be stubbed up above the floor level

Lessor to provide two vertical risers for fire sprinklers.

Testing and Inspection for the shell.

Building Permits for the Shell and exterior Premises. Utility Connection Fee
(Fire Protection).

Area Fees

Construction Insurance

Construction Interest

Construction Taxes

Land Interest (if any)

Temporary Facilities

All site work to include:

Site clearing and grading

Excavating/Fill

Soil compaction

Site drainage

Site utilities

Paving

Curbs and gutters

Sidewalks

Parking lot lights

Curb painting and parking lot striping and markings as required by the City.

Fences, to include special enclosures for trash

Irrigation System

Lawns and planting

Building Shells to include:

Concrete Formwork

 

2



--------------------------------------------------------------------------------

Concrete Reinforcement (if used)

Case in pace concrete (if used)

Metal decking (if used)

Metal framing (if used)

Rough carpentry as related to the Shell Millworks as related to Shell

Glue-Lam structure (if used)

Building roof installation

Roofing tiles

Flashing

Drainage Systems for Roof

Roof Pitch Pans

Caulking/Sealants

Exterior Metal Door/Frames related to the Shell Wood or Glass Doors as
designated as related to the Shell Exterior Shell

Overhead Doors

Anodized Aluminum Windows

Finish Hardware as related to the Shell Doors

Glass Glazing as specific on plans Storefront if desired

Gutters over front and rear entrances Exterior Loading Docks as specific on
plans Water Supply stubbed to the ground floor (first floor of each Building
only)

Roof drainage

Gas piping to face of building at First Floor Telephone and computer conduits
between Buildings All Government fees applying to the exterior premises and
shell.

B. The following shall be considered interior improvements costs and shall be
the responsibility of the Lessee subject to the tenant improvement allowance as
provided in the Lease:

Interior Building Permits

Gypsum drywall

Ceramic File or elate Tile in Lobbies

Quarry Tile as specified

Flag Pole

Metal door framing

All interior Wood doors and Hardware

Custom Woodwork

Specialized Security Construction

Interior Glass doors 2nd windows

 

3



--------------------------------------------------------------------------------

Acoustical Treatment (suspended ceiling)

Resilient flooring

Any special flooring

Carpeting

Sprayed fire proofing if required by the code on structural

Steel and metal deck surfaces

Lift and Lift Operator

Interior Painting

Wall Coverings including Ceramic Tiles

Grease Interceptor if required

Drapery, Blinds or Shades

Pedestal floors

Toilet Compartments

Demountable partitions

Firefighting devices (Extinguishers)

Toilet and bath accessories

Lift (dock levelers)

Plumbing fixtures, trims and vertical piping

Interior electrical distribution Lighting

Electrical controls

Electrical Power Equipment

Built in Audio-Visual facilities

Built in Projection screens

Water Treatment Discharge

Sinks in Coffee Rooms

Lunch Room plumbing for vending machines

Specialized security systems

Specialized Halon fire Extinguishing systems

Fire sprinkler head drops and horizontal distribution

Piping off owner-installed vertical risers Specialized caging

Special piping for Tank Farm (If installed)

Hot water heating system

Cool water system

HVAC units

Ducting controls

Air Tempering Systems

Elevators and elevator pits (Otis Elevator Lessor Specs)

Mechanical platforms, screens and associated roof accessories

Stairs

Electrical service (Lessor to provide exterior conduits)

 

4



--------------------------------------------------------------------------------

EXHIBIT E

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

MEMORANDUM

OF

COMMENCEMENT OF LEASE TERM

Pursuant to Article III, Section 3.01, paragraph (a) of the above- referenced
Lease, the parties to said Lease agree to the following:

1. The Commencement Date of the Lease is , 2001 and the Lease Term commenced on
said date. The Expiration Date for the initial Lease Term is , 2013.

2. The date for commencement of rent for the Building is , 2001.

3. Attached hereto as a part hereof is a true and correct schedule of Base Rent.

4. The total Rentable Area of the Building is ( ) rentable square feet.

Each person executing this memorandum certifies that he or she is authorized to
do so on behalf of and as the act of the entity indicated.

 

Executed as of             , 2000 at Redwood City (San Mateo County),
California.

PACIFIC SHORES CENTER LLC

    a California corporation

  PHONE.COM, Inc.       By:  

 

  By:  

 

  Jay Paul          

 

Its:   Manager     (Type or print name) Its:  

 

    By:  

 

     

 

      (Type or print name)   Its:  

 

   



--------------------------------------------------------------------------------

EXHIBIT E

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

SNDA

(See Construction And Permanent SNDA Samples Attached)



--------------------------------------------------------------------------------

RECORDING REQUESTED AND WHEN

RECORDED RETURN TO:

KEYBANK NATIONAL ASSOCIATION

Real Estate Division

Mailcode WA-31-10-5285

700 Fifth Avenue, 52nd Floor

Seattle, WA 98104-5099

Attn:

Loan No.

SUBORDINATION, ACKNOWLEDGEMENT OF LEASE ASSIGNMENT,

NONDISTURBANCE AND ATTORNMENT AGREEMENT

AND ESTOPPEL CERTIFICATE

(Lease to Deed of Trust)

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASE BECOMING SUBJECT TO
AND OF LOWER PRIORITY THAN THE LIEN OF THE DEED OF TRUST (DEFINED BELOW).

THIS AGREEMENT AND CERTIFICATE is made this      day of                     ,
1990, between KEYBANK NATIONAL ASSOCIATION, a national banking association
(“Lender”) and                                 , a
                                         (“Tenant”).

Recitals

A.                                      (“Landlord”), is the owner of real
property (“Property”) located in                      County, California, and
legally described on Exhibit A.

B. Tenant is a tenant of a portion of the Property (“Premises”) under a lease
(“Lease”) with Landlord dated                     .

C. Lender has agreed to make a loan (“Loan”) to Landlord. In connection
therewith, Landlord has executed or proposes to execute, a Construction Deed of
Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing
(“Deed of Trust”) encumbering the Property and securing, among other things, a
promissory note (“Note”) in the principal sum of                      DOLLARS
($                    ), of even date herewith, in favor of Lender, which Note
is payable with interest and upon the terms described therein. The Deed of Trust
is to be recorded concurrently herewith.

D. The Deed of Trust constitutes a present assignment to Lender of all rights,
title, and interest of Landlord under the Lease.

 

2



--------------------------------------------------------------------------------

E. Lender’s agreement to make the Loan is conditioned on Tenant’s specific and
unconditional subordination of the Lease to the lien of the Deed of Trust such
that the Deed of Trust at all times remains a lien on the Property, prior and
superior to all the rights of Lessee under the Lease, and Tenant’s agreement to
attorn to Lender if Lender obtains possession of the Property by foreclosure or
deed in lieu of foreclosure. Tenant is willing to do so in consideration of the
benefits to Tenant from the Loan and the Lease and Lender’s agreement not to
disturb Tenant’s possession of the Premises under the Lease.

NOW, THEREFORE, Lender and Tenant agree as provided below.

1. Subordination. Tenant hereby intentionally and unconditionally subordinates
the Lease and all of Lessee’s right, title and interest thereunder an in an to
the Property to the lien of the Deed of Trust and all of Lender’s rights
thereunder, including any and all renewals, modifications and extensions thereof
and agrees that the Deed of Trust and any and all renewals, modifications and
extensions thereof shall unconditionally be an at all times remain a lien on the
Property prior and superior to the Lease. Without limiting the generality of the
foregoing, such subordination shall include all rights of Tenant in connection
with any insurance or condemnation proceeds with respect to the Premises or
Property.

2. Acknowledgment. Tenant understands that Lender would not make the Loan
without this Agreement and the subordination of the Lease to the lien of the
Deed of Trust as set forth herein and that in reliance upon, and in
consideration of, this subordination, specific loans and advances are being and
will be made by Lender and, as part and parcel thereof, specific monetary other
obligations are being and will be entered into which would not be made or
entered into but for reliance upon this subordination. This Agreement is and
shall be the sole and only agreement with regard to the subordination of the
Lease to the lien of the Deed of Trust and shall supersede and cancel, but only
insofar as would affect the priority between the Deed of Trust and the Lease,
any prior agreement as to such subordination, including, without limitation,
those provisions, if any, contained in the Lease which provide for the
subordination of the Lease to a deed or deeds of trust or to a mortgage or
mortgages.

3. Use of Proceeds. Lender, in making disbursement pursuant to the Note, the
Deed of Trust or any loan agreement with respect to the Property, is under no
obligation or duty to, nor has Lender represented that it will, see to the
application of such proceeds by the person or persons to whom Lender disburses
such proceeds, and any application or use of such proceeds for purposes other
than those provided for in such agreement or agreements shall not defeat this
agreement to subordinate in whole or in part.

4. Nondisturbance. Lender agrees that Tenant’s possession of the Premises shall
not be disturbed by Lender during the term of the Lease, and Lender shall not
join Tenant in any action or proceeding for the purposes of terminating the
Lease, except upon the occurrence of a default by Tenant under the Lease and the
continuance of such default beyond any cure period given to Tenant under the
Lease.

5. Attornment. If Lender obtains possession of the Property by foreclosure or
deed in lieu of foreclosure, Tenant shall attorn to Lender, be bound to Lender
in accordance with all of the

 

3



--------------------------------------------------------------------------------

provisions of the Lease for the balance of the term thereof, and recognize
Lender as the landlord under the Lease for the unexpired term of the Lease. Such
attornment shall be effective without Lender being (i) subject to any offsets or
defenses or otherwise liable, for any prior act or omission of Landlord,
(ii) bound by any amendment, modification, or waiver of any of the provisions of
the Lease, or by any separate agreement between Landlord and Tenant relating to
the Premises or Property, unless any such action was taken with the prior
written consent of Lender, (iii) liable for the return of any security or other
deposit unless the deposit has been paid to Lender, (iv) bound by any payment of
rent or other monthly payment under the Lease made by tenant more then one
(1) month in advance of the due date, or (v) bound by any option, right of first
refusal, or similar right of Tenant to Lease any portion of the Property (other
than the Premise) or to purchase all or any portion of the Property. Lender’s
obligations as landlord under the Lease after obtaining possession of the
Property by foreclosure or deed in lieu of foreclosure shall terminate upon
Lender’s subsequent transfer of its interest in the Property.

6. Termination of Lease. Notwithstanding any other provision of this Agreement,
in the event Lender obtains ownership of the Property by foreclosure of deed in
lieu of foreclosure and the Lease requires the landlord to construct any
improvements on the Premises or Property, the Lease shall terminate unless
(i) Lender delivers written notice to Tenant expressly assuming such obligation
with ten (10) days after the foreclosure sale or acceptance of the deed in lieu
of foreclosure, or (ii) Tenant waives such obligation by delivery of written
notice to Lender within ten (10) days after receiving notice of foreclosure or
deed in lieu of foreclosure.

7. Covenants of Tenant. Tenant covenants and agrees with Lender as follows:

(a) Tenant shall pay to Lender all rent and other payments otherwise payable to
Landlord under the Lease upon written demand form Lender. the consent and
approval of Landlord to this Agreement shall constitute an express authorization
for Tenant to make such payments to Lender and a release and discharge of all
liability of Tenant to Landlord for any such payments made to Lender.

(b) Tenant shall enter into no material amendment or modification of any of the
provisions of the Lease without Lender’s prior written consent.

(c) Tenant shall not subordinate its rights under the Lease to any other
mortgage deed of trust, or security instrument without the prior written consent
of Lender.

(d) In the event the Lease is rejected or deemed rejected in any bankrupt
proceeding with respect to Landlord, Tenant shall not exercise it option to
treat the Lease as terminated under 11 U.S.C. (S) 365(h), as amended.

(e) Tenant shall not accept any waiver or release of Tenant’s obligations under
the Lease by Landlord, or any termination of the lease by Landlord, without
Lender’s prior written consent.

(f) Tenant shall promptly deliver written notice to Lender of any default by
Landlord under the Lease. Lender shall have the right to cure such default
within thirty (30) days after the receipt of such notice. Tenant further agrees
not to invoke any of its remedies under the Lease

 

4



--------------------------------------------------------------------------------

until the thirty (30) days have elapsed, or during any period that Lender is
proceeding to cure the default with due diligence, or is attempting to obtain
the right to enter the Premises and cure the default

8. Effect of Assignment. Notwithstanding that Landlord has made a present
assignment of all of its rights under the Lease to Lender, Lender shall not be
liable for any of the obligations of Landlord to Tenant under the Lease until
Landlord has obtained possession of the Property by foreclosure or deed in lieu
of foreclosure, and then only to the extent provided in paragraph 3 above.

9. Estoppel Certifications. Tenant hereby certifies and represents to Lender as
provided below.

(a) The Lease constitutes the entire agreement between Landlord and Tenant
relating to the Premises and the Property.

(b) The Lease is in full force and effect, and has not been amended, modified,
or assigned by Tenant, either orally or in writing.

(c) No Payments to become due under the Lease have been paid more than one
(1) month in advance of the due date.

(d) Tenant has no present claim, offset or defense under the Lease, and Tenant
has no knowledge of any uncured breach or default by Landlord or Tenant under
the Lease or of any event or condition which, with the giving of notice or the
passage of time or both, could constitute a breach or default under the lease.

(e) Tenant has no knowledge of any prior sale, transfer, assignment,
hypothecation or pledge of Landlord’s interest under the Lease or of the rents
due under the Lease.

(f) Except as otherwise provided in the Lease, Tenant has made no agreements
with Landlord concerning free rent, partial rent, rebate or rental payments,
setoff, or any other type of rental concession.

10. Costs and Attorney’s Fees. In the event of any claim or dispute arising out
of this Agreement, the party that substantially prevails shall be awarded , in
addition to all other relief, all attorneys’ fees and other costs and expenses
incurred in connection with such claim or dispute; including without limitation
those fees, costs, and expenses incurred before or after suit, and in any
arbitration, and any appeal, any proceedings under any present or future
bankruptcy act or state receivership, and any post-judgement proceedings.

11. Notices. All notices to be given under this Agreement shall be in writing
and personally delivered or mailed, postage prepaid, certified or registered
mail, return receipt requested, to Lender at the address indicated on the first
page of this Agreement, and to Tenant at its address indicated below. All
notices which are mailed shall be deemed given three (3) days after the postmark
thereof. Either party may change their address by delivery of written notice to
the other party.

 

5



--------------------------------------------------------------------------------

12. Miscellaneous. This agreement may not be modified except in writing and
executed by the parties hereto or their successors in interest. This agreement
shall inure to the benefit of and be binding upon the parties hereto and their
successors and assigns. As used herein, “Landlord” shall include Landlord’s
predecessors and successors in interest under the Lease, and “Lender” shall
include any purchaser of the Property at any foreclosure sale. All rights of
Lender herein to collect rents on behalf of Landlord under the Lease are
cumulative and shall be in addition to any and all other rights and remedies
provided by law and by other agreements between Lender and Landlord or others.
If any provision of this Agreement is determined to be invalid, illegal or
unenforceable, such provision shall be considered severed from the rest of this
Agreement and the remaining provisions shall continue in full force and effect
as if such provision had not been included. This Agreement shall be governed by
the laws of the State of California. This Agreement may be executed in one or
more counterparts, all of which together shall constitute one and the same
original.

DATED this      day of                     , 1999

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASE BECOMING SUBJECT TO
AND OF LOWER PRIORITY THAN THE LIEN OF THE DEED OF TRUST (DEFINED ABOVE).

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

“LENDER”

KEYBANK NATIONAL ASSOCIATION,

a National banking association

By:  

 

Its  

 

 

6



--------------------------------------------------------------------------------

“TENANT”

 

a  

 

By:  

 

Its  

 

Address:  

 

 

 

 

 

 

CONSENTED AND AGREED TO: “LANDLORD”

 

a  

 

By:  

 

Its  

 

ALL SIGNATURES MUST BE ACKNOWLEDGED

 

7



--------------------------------------------------------------------------------

STATE OF CALIFORNIA    )       )    ss. COUNTY OF    )   

On                                     , 1999, before me,
                                         the undersigned, a notary public in and
for said state, personally appeared                                         ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

Notary Public

 

8



--------------------------------------------------------------------------------

EXHIBIT A

TO

SUBORDINATION, NONDISTURBANCE AND

ATTORNMENT AGREEMENT AND ESTOPPEL CERTIFICATE

Legal Description

The Property is located in                                  County, California
and is legally described as follows:

 

9



--------------------------------------------------------------------------------

SCHEDULE TWO

TO

EXHIBIT F

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

SNDA

(See Construction and Permanent SNDA Samples Attached)

These samples are subject to negotiation by Tenant.



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
made as of the [__] day of [                    ], 1997, by and among Nomura
Asset Capital Corporation (“Leader”),                          (“Tenant”) and
                                 (“Landlord”).

WITNESSETH:

WHEREAS, Lender has agreed to make a loan (the “Loan”) of up to
[                    ] to Landlord;

WHEREAS, the Loan will be evidenced by a deed of trust note (the “Note”) of even
date herewith made by Landlord to order of Lender and will be secured by, among
other things, a deed of trust, assignment of leases and rents and security
agreement (the “Deed of Trust”) of even date herewith made by Landlord to Lender
covering the land (the “Land”) described on Exhibit A attached hereto and all
improvements (the “Improvements”) now or hereafter located on the land (the Land
and the Improvements hereinafter collectively referred to as the “Property”);
and

WHEREAS, by a lease dated as of [                    ] (which lease, as the same
may have been amended and supplemented, is hereinafter called the “Lease”),
Landlord leased to Tenant approximately [                    ] square feet of
space located in the Improvements (the “Premises”); and

WHEREAS, the parties hereto desire to make the Lease subject and subordinate to
the Deed of Trust.

NOW, THEREFORE, the parties hereto, in consideration of the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby agree as follows:

1. The Lease, as the same may hereafter be modified, amended or extended, and
all of Tenant’s right, title and interest in and to the Premises and all rights,
remedies and options of Tenant under the Lease, are and shall be unconditionally
subject and subordinate to the Deed of Trust and the lien thereof, to all the
terms, conditions and provisions of the Deed of Trust, to each and every advance
made or hereafter made under the Deed of Trust, and to all renewals,
modifications, consolidations, replacements, substitutions and extensions of the
Deed of Trust, so that at all times the Deed of Trust shall be and remain a lien
on the Property prior and superior to the Lease for all purposes; provided,
however, and Lender agrees, that so long as (A) no event has occurred and no
condition exists, which would entitle Landlord to terminate the Lease or would
cause, without further action of Landlord, the termination of the Lease or would
entitle Landlord to dispossess Tenant from the Premises, (B) the term of the
Lease has commenced and



--------------------------------------------------------------------------------

Tenant is in possession of the Premises, (C) the Lease shall be in full force
and effect and shall not have been otherwise modified or supplemented in any way
without Lender’s prior written consent, (D) Tenant shall duly confirm its
attornment to Lender or its successor or assign by written instrument as set
forth in Paragraph 3 hereof, (E) neither Lender nor its successors or assigns
shall be liable under any warranty of construction contained in the Lease or may
implied warranty of construction, and (F) all representations and warranties
made herein by Tenant shall be true and correct as of the date of such
attornment; then, and in such event Tenant’s leasehold estate under the Lease
shall not be terminated, Tenant’s possession of the Premises shall not be
disturbed by Lender and Lender will accept the attornment of Tenant.

2. Notwithstanding anything to the contrary contained in the Lease, Tenant
hereby agrees that in the event of any act, omission or default by Landlord or
Landlord’s agents, employees, contractors, licensees or invitees which would
give Tenant the right, either immediately or after the lapse of a period of
time, to terminate the Lease, or to claim a partial or total eviction, or to
reduce the rent payable thereunder or credit or offset any amounts against
future rents payable thereunder, Tenant will not exercise any such right
(i) until it has given written notice of such act, omission or default to Lender
by delivering notice of such act, omission or default, in accordance with
Paragraph 8 hereof, and (ii) until a period of not less than sixty (60) days for
remedying such act, omission or default shall have elapsed following the giving
of such notice. Notwithstanding the foregoing, in the case of any default of
Landlord which cannot be cared within such sixty (60) day period, if Lender
shall within such period proceed promptly to cure the same (including such time
as may be necessary to acquire possession of the Premises if possession is
necessary to effect such cure) and thereafter shall prosecute the curing of such
default with diligence, then the time within which such default may be cured by
Lender shall be extended for such period as may be necessary to complete the
curing of the same with diligence. Lender’s cure of Landlord’s default shall not
be considered an assumption by Lender of Landlord’s other obligations under the
Lease. Unless Lender otherwise agrees in writing, Landlord shall remain solely
liable to perform Landlord’s obligations under the Lease (but only to the extent
required by and subject to the limitation included with the Lease), both before
and after Lender’s exercise of any right or remedy under this Agreement. If
Lender or any successor or assign becomes obligated to perform as Landlord under
the Lease, such person or entity will be released from those obligations when
such person or entity assigns, sells or otherwise transfers its interest in the
Premises or the Property.

3. Without limitation of any of the provisions of the Lease, in the event that
Lender succeeds to the interest of Landlord or any successor to Landlord, then
subject to the provisions of this Agreement including, without limitation,
Paragraph 1 above, the Lease shall nevertheless continue in full force and
effect and Tenant shall and does hereby agree to attorn to and accept Lender and
to recognize Lender as its Landlord under the Lease for the then remaining
balance of the term thereof, and upon request of Lender, Tenant shall execute
and deliver to Lender an agreement of attornment reasonably satisfactory to
Lender.

4. If Lender succeeds to the interest of Landlord or any successor to Landlord,
in no event shall Lender have any liability for any act or omission of any prior
landlord under the Lease which occurs prior to the date Lender succeeds to the
rights of Landlord under the Lease, nor any liability for claims, offsets or
defenses which Tenant might have had against Landlord. In no

 

2



--------------------------------------------------------------------------------

event shall Lender have any personal liability as successor to Landlord and
Tenant shall look only to the estate and property of Lender in the Land and the
Improvements for the satisfaction of Tenant’s remedies for the collection of a
judgment (or other judicial process) requiring payment of money in the event of
any default by Lender as Landlord under the Lease, and no other property assets
of Lender shall be subject to levy, execution or other enforcement procedure for
the satisfaction of Tenant’s remedies under or with respect to the Lease.

5. Tenant agrees that no prepayment of rent or additional rent due under the
Lease of more than one month in advance, and no amendment, modification,
surrender or cancellation of the Lease, and no waiver or consent by Landlord
under the terms of the Lease, shall be binding upon or as against Lender, as
holder of the Deed of Trust, and as Landlord under the Lease if it succeeds to
that portion, unless consented to in writing by Lender. In addition, and
notwithstanding anything to the contrary set forth in this Agreement, Tenant
agrees that Lender, as holder of the Deed of Trust, and as Landlord under the
Lease if it succeeds to that position, shall in no event have any liability for
the performance or completion of any initial work or installations or for any
loan or contribution or rent concession towards initial work, which are required
to be made by Landlord (A) under the Lease or under any related Lease documents
or (B) for any space which may hereafter become part of said Premises, and any
such requirement shall be inoperative in the event Lender succeeds to the
position of Landlord prior to the completion or performance thereof. Tenant
further agrees with Lender that Tenant will not voluntarily subordinate the
Lease to any lien or encumbrance without Lender’s prior written consent.

6. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute and be
construed as one and the same instrument.

7. All remedies which Lender may have against Landlord provided herein, if any,
are cumulative and shall be in addition to any and all other rights and remedies
provided by law and by other agreements between Lender and Landlord or others.
If any party consists of multiple individuals or entities, each of same shall be
jointly and severally liable for the obligations of such party hereunder.

8. All notices to be given under this Agreement shall be in writing and shall be
deemed served upon receipt by the addressee if served personally or, if mailed,
upon the first to occur of receipt or the refusal of delivery as shown on a
return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant or Lender
appearing below, or, if sent by telegram, when delivered by or refused upon
attempted delivery by the telegraph office. Such addresses may be changed by
notice given in the same manner. If any party consists of multiple individuals
or entities, then notice to any one of same shall be deemed notice to such
party.

 

3



--------------------------------------------------------------------------------

Lender’s Address:

Nomura Asset Capital Corporation

Two World Financial Center, Building B

New York, New York 10281-1198

Attention: Ms. Sheryl McAfee

Tenant’s Address:

______________________________________

______________________________________

______________________________________

______________________________________

Attention:

Landlord’s Address:

______________________________________

______________________________________

______________________________________

______________________________________

Attention:

9. This Agreement shall be interpreted and construed in accordance with and
governed by the laws of the State of California.

10. This Agreement shall apply to, bind and inure to the benefit of the parties
hereto and their respective successors and assigns. As used herein “Lender”
shall include any subsequent holder of the Deed of Trust.

11. Tenant acknowledges that Landlord has assigned to Lender its right, title
and interest in the Lease and to the rents, issues and profits of the Property
and the Property pursuant to the Deed of Trust, and that Landlord has been
granted the license to collect such rents provided no Event of Default has
occurred under, and as defined in, the Deed of Trust. Tenant agrees to pay all
rents and other amounts due under the Lease directly to Lender upon receipt of
written demand by Lender, and Landlord hereby consents thereto. The assignment
of the Lessee to Lender, or the collection of rents by Lender pursuant to such
assignment, shall not obligate Lender to perform Landlord’s obligations under
the Lease.

[NO FURTHER TEXT ON THIS PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NOMURA ASSET CAPITAL CORPORATION, a Delaware corporation By:  

 

Name:   Title:   [LANDLORD] By:  

 

[TENANT] By:  

 

 

5



--------------------------------------------------------------------------------

STATE OF CALIFORNIA    )       )    ss. COUNTY OF    )   

On                             , before me, a Notary Public in and for said
state, personally appeared                                              ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

 

 

(SEAL)

 

6



--------------------------------------------------------------------------------

EXHIBIT G

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

SIGNAGE EXHIBIT

(To be provided)



--------------------------------------------------------------------------------

EXHIBIT H

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

Guaranty of Lease

(Intentionally Omitted)



--------------------------------------------------------------------------------

EXHIBIT I

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

HAZARDOUS MATERIALS DISCLOSURE

Lessor has provided Lessee, and Lessee acknowledges that it has received and
pursuant to Section 17.22(b) of the Lease, reviewed same, a copy of each of
those certain documents entitled: (i) PHASE I, ENVIRONMENTAL SITE ASSESSMENT
PACIFIC SHORES CENTER, REDWOOD CITY, CALIFORNIA, Prepared for: The Jay Paul
Company, San Francisco, California, Prepared by: IRIS ENVIRONMENTAL, Oakland,
California, December 20, 1999, Job No. 99-122A; and (ii) PHASE II, ENVIRONMENTAL
SITE ASSESSMENT, PACIFIC SHORES CENTER, 1000 SEAPORT BOULEVARD, REDWOOD CITY,
CALIFORNIA, Prepared for: The Jay Paul Company, San Francisco, California,
Prepared by: IRIS ENVIRONMENTAL, Oakland, California, January 14, 1999, Job
No. 99-122-B

 

LESSEE

Phone.com, Inc.

a California corporation

By:  

 

 

 

  (Type or print name) Its:  

 

By:  

 

 

 

  (Type or print name) Its:  

 



--------------------------------------------------------------------------------

EXHIBIT J

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

NOTICE TO TENANTS AND TRANSFEREES OF

CURRENT OR FUTURE USES OF ADJACENT PORT PROPERTY

Notice is hereby given to all lessees, tenants and transferees of land or
interests in land located within Pacific Shores Center of the presence or
potential future presence of Port related industrial activities on Port property
adjacent to and west of Pacific Shores Center. All recipients of this notice
should be aware of the following facts:

1. The parcel of Port property adjacent to Pacific Shores Center to the
northwest shown on the Exhibit          attached hereto (the “Port Parcel”) is
now or may be developed for Port related maritime and industrial uses similar to
those occupying other properties along the west side of Seaport Boulevard and to
the west of Pacific Shores Center.

2. Such Port related maritime and industrial activities are those which are
permitted by the general industrial zoning of the City of Redwood City and may
include heavy industrial land uses, including uses which involve the receipt,
transport, storage or management of hazardous wastes, aggregates, cement, gravel
and similar materials, including the outdoor storage and handling of such
materials.

3. Pacific Shores Center Limited Partnership, on behalf of itself, its
successors and assigns, has recognized, accepted and approved such uses of the
Port Parcel subject to the utilization of Best Available Management Practices in
the development and use of the Port Parcel. Best Available Management Practices
are defined on Exhibit          attached hereto.

4. Despite the use of Best Available Management Practices on the Port Parcel by
the Port and its lessees and licensees and despite Pacific Shores Center Limited
Partnership’s efforts to ensure compatibility between such uses and those in
Pacific Shores Center, it is possible that such uses will cause emissions into
the air of dust or other particulate matter, or noise or odorous substances
which may be offensive to or be perceived as a nuisance by occupants of Pacific
Shores Center.



--------------------------------------------------------------------------------

5. Pursuant to covenants made by Pacific Shores Center Limited Partnership on
behalf of its successors and assigns, tenants and lessees, the tenants, lessees
and transferees of Pacific Shores Center Limited Partnership have approved and
accepted such neighboring uses subject to their utilization of Best Available
Management Practices.

6. Any actions to enjoin the continuation of such uses or to recover any damages
to persons or property related to their operations are subject to a requirement
for prior notice found in recorded covenants by Pacific Shores Center Limited
Partnership. The following language is excerpted from such covenants:

“In the event that either party hereto believes that the other has failed to
perform any covenant made herein in favor of the other, at least ten (10) days
prior to the commencement of any action to enforce the covenants hereunder or to
recover damages for the breach thereof, that party who believes that a failure
to perform has occurred (the “Complaining Party”) shall give written notice (the
“Notice”) to the party alleged not to have performed the covenant (the
“Non-Complaining Party”) of the specific nature of the alleged failure and of
the intent of the complaining Party to take action to remedy the breach by the
Non-Complaining Party. In the event that the nature of the alleged failure to
perform is such that the same cannot reasonably be cured within ten (10) days
after receipt of the Notice (the “Notice Period”), the Non-Complaining Party
shall not be deemed to be in violation of its covenants and no action shall be
commenced by the Complaining Party if, within the Notice Period, the
Non-Complaining Party commences such cure and thereafter diligently and
continuously prosecutes the same to completion within a reasonable time.
Provided, however, that the Complaining Party shall not be precluded from
recovering any actual damages suffered by reason of the alleged failure to
perform prior to or after delivery of the Notice, whether or not such failure is
thereafter cured.”

 

2



--------------------------------------------------------------------------------

EXHIBIT K

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

NOTICE TO PACIFIC SHORES TENANTS, LESSEES,

SUCCESSORS, ASSIGNS AND TRANSFEREES REGARDING

CURRENT OR FUTURE USES OF ADJACENT RMC LONESTAR

AND PORT PROPERTY

Notice is hereby given to all tenants, lessees, successors, assigns and
transferees of land or interest in land located within the Pacific Shores Center
of the presence or potential future presence of maritime and industrial
activities on RMC Lonestar and Port of Redwood City property west and adjacent
to Pacific Shores Center. Recipients of this notice should be aware of the
following:

1. The RMC Lonestar property and parcels of port property adjacent to and west
of Pacific Shores Center are shown on the map attached to this notice. The RMC
Lonestar and Port properties are now devoted to, or will be developed for,
maritime and industrial uses.

2. These maritime and industrial uses are those which are permitted by the
“Heavy Industry” General Plan designation and general industrial zoning of the
City of Redwood City. These uses include, by way of example and not limitation,
uses involving the receipt, transport, storage, handling, processing or
management of aggregates, cement, concrete, asphalt, soil or other landscaping
materials, recyclable metals and plastics, recyclable concrete and asphalt,
chemicals, petroleum products, hazardous wastes, and similar materials,
including indoor storage, mixing and handling of these materials.

3. These uses may cause, on either a regular or intermittent basis, air
emissions, including without limitation, dust and other particles, odors,
vibrations, loud noises, and heavy truck, rail or marine vessel traffic. These
uses may have a visual, aesthetic or other aspects that may be offensive or
perceived as a nuisance by occupants of Pacific Shores Center.



--------------------------------------------------------------------------------

EXHIBIT L

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

PHONE.COM, INC.

FOR

Pacific Shores Center

Building 9

Redwood City, California

RULES AND REGULATIONS

1. Lessee and Lessee’s employees shall not in any way obstruct the sidewalks,
entry passages, pedestrian passageways, driveways, entrances and exits to the
Project or the Building, and they shall use the same only as passageways to and
from their respective work areas.

2. Any sash doors, sashes, windows, glass doors, lights and skylights that
reflect or admit light into the Common Area of the Project shall not be covered
or obstructed by the Lessee. Water closets, urinals and wash basins shall not be
used for any purpose other than those for which they were constructed, and no
rubbish, newspapers, food or other substance of any kind shall be thrown into
them. Lessee shall not mark, drive nails, screw or drill into, paint or in any
way deface the exterior walls, roof, foundations, bearing walls or pillars
without the prior written consent of Lessor, which consent may be withheld in
Lessor’s sole discretion. The expense of repairing any breakage, stoppage or
damage resulting from a violation of this rule shall be borne by Lessee.

3. No awning or shade shall be affixed or installed over or in the windows or
the exterior of the Premises except with the consent of Lessor, which may be
withheld in Lessor’s discretion.

4. No boring or cutting for wires shall be allowed, except with the consent of
Lessor, which consent may be withheld in Lessor’s discretion.

5. Lessee shall not do anything in the Premises, or bring or keep anything
therein, which will in any way increase or tend to increase the risk of fire or
the rate of fire insurance or which shall conflict with the regulations of the
fire department or the law or with any insurance policy on the Premises or any
part thereof, or with any rules or regulations established by any administrative
body or official having jurisdiction, and it shall not use any machinery
therein, even though its installations may have been permitted, which may cause
any unreasonable noise, jar, or tremor to the floors or walls, or which by its
weight might injure the floors of the Premises.

6. Lessor may reasonably limit weight, size and position of all safes, fixtures
and other equipment used in the Premises. If Lessee shall require extra heavy
equipment, Lessee shall notify Lessor of such fact and shall pay the cost of
structural bracing to accommodate it. All damage done to the Premises or Project
by installing, removing or maintaining extra heavy equipment shall be repaired
at the expense of the Lessee.



--------------------------------------------------------------------------------

7. Lessee and Lessee’s officers, agents and employees shall not make nor permit
any loud, unusual or improper noises nor interfere in any way with other Lessees
or those having business with them, nor bring into or keep within the Project
any animal or bird or any bicycle or other vehicle, except such vehicle as
Lessor may from time to time permit.

8. No machinery of any kind will be allowed in the Premises without the written
consent of Lessor. This shall not apply, however, to customary office equipment
or trade fixtures or package handling equipment.

9. All freights must be moved into, within and out of the Project only during
such hours and according to such reasonable regulations as may be posted from
time to time by Lessor.

10. No aerial or satellite dish or similar device shall be erected on the roof
or exterior walls of the Premises, or on the grounds, without in each instance,
the written consent of Lessor. Any aerial installed without such written consent
shall be subject to removal without notice at any time. Lessor may withhold
consent in its sole discretion.

11. All garbage, including wet garbage, refuse or trash shall be placed by the
Lessee in the receptacles appropriate for that purpose and only at locations
prescribed by the Lessor.

12. Lessee shall not burn any trash or garbage at any time in or about the
Premises or any area of the Project.

13. Lessee shall observe all security regulations issued by the Lessor and
comply with instructions and/or directions of the duly authorized security
personnel for the protection of the Project and all tenants therein.

14. Any requirements of the Lessee will be considered only upon written
application to Lessor at Lessor’s address set forth in the Lease.

15. No waiver of any rule or regulation by Lessor shall be effective unless
expressed in writing and signed by Lessor or its authorized agent.

16. Lessor reserves the right to exclude or expel from the Project any person
who, in the judgment of the Lessor, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of the law
or the rules and regulations of the Project.

17. Lessor reserves the right at any time to change or rescind any one or more
of these rules and regulations or make such other and further reasonable rules
and regulations as in Lessor’s judgment may from time to time be necessary for
the operation, management, safety, care, and cleanliness of the Project and the
Premises, and for the preservation of good order therein, as well as for the
convenience of other occupants and tenants of the Project. Lessor shall not be

 

2



--------------------------------------------------------------------------------

responsible to Lessee or the any other person for the non-observance or
violation of the rules and regulations by any other tenant or person. Lessee
shall be deemed to have read these rules and have agreed to abide by them as a
condition to its occupancy of the Premises.

18. Lessee shall abide by any additional rules or regulations which are ordered
or requested by any governmental or military authority.

19. In the event of any conflict between these rules and regulations, or any
further or modified rules and regulations from time to time issued by Lessor,
and the Lease provisions, the Lease provisions shall govern and control.

20. Lessor specifically reserves to itself or to any person or firm it selects,
(i) the right to place in and upon the Project, coin-operated machines for the
sale of cigarettes, candy and other merchandise or service, and (ii) the revenue
resulting therefrom.

 

3



--------------------------------------------------------------------------------

EXHIBIT M

ESTIMATED TAX ASSESSMENT FOR PACIFIC SHORES

$12,000,000 @ 6% with 15-year amortization divided by 1,641,534 SF = $0.06 (1)

For Phone.com:

279,584 x $0.06 = $16,775 per month

 

--------------------------------------------------------------------------------

(1) Interest rate subject to change.



--------------------------------------------------------------------------------

EXHIBIT N

EARLY CONSTRUCTION ITEMS

 

•   Shell Fire Protection

 

•   Perimeter Stairs

 

•   Fireproofing of Steel

 

•   Elevator Pits

 

•   Elevator Penthouse Structure

Openwave Sublease



--------------------------------------------------------------------------------

EXHIBIT “B”

FORM OF BILL OF SALE

For the sum of One Dollar ($1.00) and other good and valuable consideration, the
receipt of which is hereby acknowledged, Openwave Systems Inc., a Delaware
corporation (“Seller”), does hereby sell, transfer, and convey to PDL BioPharma,
Inc., a Delaware corporation (“Buyer”), the personal property and furniture,
fixtures and equipment owned by Seller and located within that certain premises
commonly known as 1400 Seaport Boulevard, Redwood City, California 94062 as more
particularly described on Schedule 1 attached hereto and made a part hereof
(“Personal Property”).

Buyer acknowledges that Seller is selling and Buyer is buying the Personal
Property on an “as is, where is, with all faults” basis, and that Buyer is not
relying on any representations or warranties of any kind whatsoever, express or
implied, except as expressly set forth below, including, without limitation, any
implied warranties as to merchantability or fitness for a particular purpose.

Seller represents and warrants to Buyer, however, that Seller is conveying title
to the Personal Property to Buyer free and clear of any liens or encumbrances.
Buyer shall take delivery of the Personal Property in its “as-is, where-is, with
all faults” condition. Seller shall have no obligation to repair or replace any
item of Personal Property.

This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of California. Any waiver by either party of any breach of any term
or condition of this Bill of Sale shall not operate as a waiver of any other
breach of such term or condition or of any other term or condition, nor shall
any failure to enforce such provision hereof operate as a waiver of such
provision or of any other provision hereof, nor constitute nor be deemed as a
waiver or release of any other party for anything arising out of, connected with
or based upon this Bill of Sale. In the event of any litigation involving the
parties arising out of this Bill of Sale, the prevailing party shall be entitled
to recover from the other party such reasonable attorneys’ fees and costs as may
reasonably be incurred, as awarded by the court hearing the matter.

This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original but all of which taken together shall constitute one
and the same instrument.

[Signatures appear on next page.]

Openwave Sublease



--------------------------------------------------------------------------------

Dated this      day of             , 20    .

 

SELLER:   OPENWAVE SYSTEMS INC.,   a Delaware corporation   By:  

 

  Title:  

 

BUYER:   PDL BIOPHARMA, INC.,   a Delaware corporation   By:  

 

  Title:  

 

Openwave Sublease



--------------------------------------------------------------------------------

EXHIBIT “C”

PERMITTED HAZARDOUS MATERIALS

(See attached)

Openwave Sublease



--------------------------------------------------------------------------------

EXHIBIT “D”

PDL BIOPHARMA, INC. LIST OF PLANS, LICENSES AND PERMITS

 

     

Inspecting Authority

  

Frequency

Plans

     

Injury Illness Prevention Plan

  

Cal OSHA

  

Anytime

Biosafety Plan

  

”

  

”

Radiation Safety Plan

  

”

  

”

Chemical Hygiene Plan

  

”

  

”

Hazard Communication Plan

  

”

  

”

Emergency Action Plan

  

”

  

”

Hazardous Materials Business Plan

  

Fremont Fire

  

Annual

AAALAC Accreditation program

  

AAALAC

  

Complaint

Licenses

     

CA – Business License

     

DHS - Radiation Use License

  

DHS

  

Anytime

Permits

     

Fremont City - Hazardous Materials Permits A/B/D

  

Fremont Fire

  

Annual

Alameda County - Medical waste Permits A/B/D

  

Ala. County

  

Annual

BAAQMD – Emergency Generator Permits A/B/D

  

AQMD

  

Complaint

DEA – Controlled Substances

  

DEA

  

Violation

Openwave Sublease



--------------------------------------------------------------------------------

EXHIBIT “E”

MOST RECENT RECONCILIATION

[to be attached]

Openwave Sublease